Execution Copy

 

Exhibit 10.2

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

among

 

SYMMETRY MEDICAL INC.,

as Borrower,

 

THE LENDERS NAMED HEREIN,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

ANTARES CAPITAL CORPORATION

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Syndication Agents,

 

and

 

CIT LENDING SERVICES CORPORATION

and

THE ROYAL BANK OF SCOTLAND plc,

as Documentation Agents

 

$75,000,000 Senior Secured Credit Facilities

 

WACHOVIA CAPITAL MARKETS, LLC

Sole Lead Arranger and Sole Book Manager

 

Dated as of December 14, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS

 

1.1

  

Defined Terms

   1

1.2

  

Accounting Terms

   27

1.3

  

Other Terms; Construction

   28

ARTICLE II

 

AMOUNT AND TERMS OF THE LOANS

 

2.1

  

Commitments

   28

2.2

  

Borrowings

   29

2.3

  

Disbursements; Funding Reliance; Domicile of Loans

   32

2.4

  

Evidence of Debt; Notes

   33

2.5

  

Termination and Reduction of Commitments and Swingline Commitment

   34

2.6

  

Mandatory Payments and Prepayments

   35

2.7

  

Voluntary Prepayments

   38

2.8

  

Interest

   39

2.9

  

Fees

   40

2.10

  

Interest Periods

   41

2.11

  

Conversions and Continuations

   42

2.12

  

Method of Payments; Computations

   43

2.13

  

Recovery of Payments

   44

2.14

  

Use of Proceeds

   45

2.15

  

Pro Rata Treatment

   45

2.16

  

Increased Costs; Change in Circumstances; Illegality; etc.

   46

2.17

  

Taxes

   48

2.18

  

Compensation

   50

2.19

  

Replacement of Lenders

   51

ARTICLE III

 

LETTERS OF CREDIT

 

3.1

  

Issuance

   52

3.2

  

Notices

   53

3.3

  

Participations

   54

3.4

  

Reimbursement

   54

3.5

  

Payment by Revolving Loans

   55

3.6

  

Payment to Revolving Credit Lenders

   55

3.7

  

Obligations Absolute

   56

3.8

  

Cash Collateral Account

   57

 

i



--------------------------------------------------------------------------------

3.9

  

Effectiveness

   58

ARTICLE IV

 

CONDITIONS OF BORROWING

 

4.1

  

Conditions of Initial Borrowing

   58

4.2

  

Conditions of All Borrowings

   63

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.1

  

Corporate Organization and Power

   64

5.2

  

Authorization; Enforceability

   64

5.3

  

No Violation

   64

5.4

  

Governmental and Third-Party Authorization; Permits

   65

5.5

  

Litigation

   65

5.6

  

Taxes

   65

5.7

  

Subsidiaries

   66

5.8

  

Full Disclosure

   66

5.9

  

Margin Regulations

   66

5.10

  

No Material Adverse Effect

   66

5.11

  

Financial Matters

   67

5.12

  

Ownership of Properties

   68

5.13

  

ERISA

   68

5.14

  

Environmental Matters

   69

5.15

  

Compliance with Laws

   69

5.16

  

Intellectual Property

   69

5.17

  

Regulated Industries

   70

5.18

  

Insurance

   70

5.19

  

Security Documents

   70

5.20

  

Labor Relations

   71

5.21

  

No Burdensome Restrictions

   71

5.22

  

OFAC

   71

5.23

  

Deposit Accounts

   71

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

6.1

  

Financial Statements

   72

6.2

  

Other Business and Financial Information

   73

6.3

  

Existence; Franchises; Maintenance of Properties

   75

6.4

  

Compliance with Laws

   75

6.5

  

Payment of Obligations

   75

6.6

  

Insurance

   76

6.7

  

Maintenance of Books and Records; Inspection

   76

 

ii



--------------------------------------------------------------------------------

6.8

  

Permitted Acquisitions

   76

6.9

  

Creation or Acquisition of Subsidiaries

   78

6.10

  

Additional Security

   80

6.11

  

Environmental Laws

   80

6.12

  

Further Assurances

   81

6.13

  

Deposit Accounts

   82

6.14

  

Revisions or Updates to Schedules

   82

ARTICLE VII

 

FINANCIAL COVENANTS

 

7.1

  

Total Leverage Ratio

   82

7.2

  

Interest Coverage Ratio

   82

7.3

  

Fixed Charge Ratio

   82

ARTICLE VIII

 

NEGATIVE COVENANTS

 

8.1

  

Merger; Consolidation

   83

8.2

  

Indebtedness

   83

8.3

  

Liens

   86

8.4

  

Disposition of Assets

   88

8.5

  

Investments

   89

8.6

  

Restricted Payments

   91

8.7

  

Transactions with Affiliates

   93

8.8

  

Lines of Business

   93

8.9

  

Sale-Leaseback Transactions

   93

8.10

  

Certain Amendments

   94

8.11

  

Limitation on Certain Restrictions

   94

8.12

  

No Other Negative Pledges

   94

8.13

  

Fiscal Year

   95

8.14

  

Accounting Changes

   95

8.15

  

Ownership of Subsidiaries

   95

ARTICLE IX

 

EVENTS OF DEFAULT

 

9.1

  

Events of Default

   95

9.2

  

Remedies: Termination of Commitments, Acceleration, etc.

   98

9.3

  

Remedies: Set-Off

   98

 

iii



--------------------------------------------------------------------------------

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1

  

Appointment

   99

10.2

  

Nature of Duties

   99

10.3

  

Exculpatory Provisions

   100

10.4

  

Reliance by Administrative Agent

   100

10.5

  

Non-Reliance on Administrative Agent and Other Lenders

   101

10.6

  

Notice of Default

   101

10.7

  

Indemnification

   101

10.8

  

The Administrative Agent in its Individual Capacity

   102

10.9

  

Successor Administrative Agent

   102

10.10

  

Collateral Matters

   103

10.11

  

Issuing Lender and Swingline Lender

   103

10.12

  

Other Agents, Managers

   103

ARTICLE XI

 

MISCELLANEOUS

 

11.1

  

Fees and Expenses

   104

11.2

  

Indemnification

   105

11.3

  

Governing Law; Consent to Jurisdiction

   105

11.4

  

Waiver of Jury Trial

   106

11.5

  

Notices

   107

11.6

  

Amendments, Waivers, etc.

   108

11.7

  

Assignments, Participations

   109

11.8

  

No Waiver

   113

11.9

  

Successors and Assigns

   113

11.10

  

Survival

   113

11.11

  

Severability

   114

11.12

  

Construction

   114

11.13

  

Confidentiality

   114

11.14

  

Counterparts; Effectiveness

   114

11.15

  

Disclosure of Information

   115

11.16

  

USA PATRIOT Act Notice

   115

11.17

  

Entire Agreement

   115

 

iv



--------------------------------------------------------------------------------

 

EXHIBITS

 

Exhibit A-1

  

Form of Term Note

Exhibit A-2

  

Form of Revolving Note

Exhibit A-3

  

Form of Swingline Note

Exhibit B-1

  

Form of Notice of Borrowing

Exhibit B-2

  

Form of Notice of Swingline Borrowing

Exhibit B-3

  

Form of Notice of Conversion/Continuation

Exhibit B-4

  

Form of Letter of Credit Notice

Exhibit C

  

Form of Compliance Certificate

Exhibit D

  

Form of Assignment and Acceptance

Exhibit E

  

Form of Security Agreement

Exhibit F

  

Form of Pledge Agreement

Exhibit G

  

Form of Subsidiary Guaranty

Exhibit H

  

Form of Financial Condition Certificate

 

SCHEDULES

 

Schedule 1.1(a)

  

Commitments and Notice Addresses

Schedule 5.4

  

Consents and Approvals

Schedule 5.6

  

Taxes

Schedule 5.7

  

Subsidiaries

Schedule 5.12

  

Real Property Interests

Schedule 5.14

  

Environmental Matters

Schedule 5.16

  

Intellectual Property

Schedule 5.18

  

Insurance Coverage

Schedule 5.23

  

Deposit Accounts

Schedule 8.2

  

Indebtedness

Schedule 8.3

  

Liens

Schedule 8.5

  

Investments

Schedule 8.7

  

Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of the 14th day of December, 2004, is made among
SYMMETRY MEDICAL INC., a Delaware corporation (the “Borrower”), the Lenders (as
hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent for the Lenders, ANTARES CAPITAL CORPORATION and GENERAL ELECTRIC CAPITAL
CORPORATION, as Syndication Agents for the Lenders, and CIT LENDING SERVICES
CORPORATION and THE ROYAL BANK OF SCOTLAND plc, as Documentation Agents for the
Lenders.

 

BACKGROUND STATEMENT

 

The Borrower has requested that the Lenders make available to the Borrower term
loan facilities in the aggregate principal amount of $35,000,000 and a revolving
credit facility in the aggregate principal amount of $40,000,000.

 

The Borrower will use the proceeds of these facilities as provided in Section
2.14. The Lenders are willing to make available to the Borrower the credit
facilities described herein subject to and on the terms and conditions set forth
in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms shall have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):

 

“Account Designation Letter” shall mean a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

 

“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or (ii)
acquires securities or other ownership interests of any Person having at least a
majority of combined voting power of the then outstanding securities or other
ownership interests of such Person.

 



--------------------------------------------------------------------------------

“Adjusted Base Rate” shall mean, at any time with respect to any Base Rate Loan
of any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans of such Class as in effect at
such time.

 

“Adjusted LIBOR Rate” shall mean, at any time with respect to any LIBOR Loan of
any Class, a rate per annum equal to the LIBOR Rate as in effect at such time
plus the Applicable Percentage for LIBOR Loans of such Class as in effect at
such time.

 

“Administrative Agent” shall mean Wachovia, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.

 

“Affiliate” shall mean, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, owns or controls, is controlled
by or under common control with, such Person or is a director or officer of such
Person. For purposes of this definition, with respect to any Person “control”
shall mean (i) the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise, or (ii)
the beneficial ownership of securities or other ownership interests of such
Person having 10% or more (A) of the combined voting power of the then
outstanding securities or other ownership interests of such Person (and apart
from rights accruing under special circumstances) ordinarily having the right to
vote in the election of directors or other governing body of such Person or (B)
of the Total Voting Power of such Person; provided, however, that with respect
to the Borrower or any of its Subsidiaries the term “Affiliate” shall not
include (i) any limited partner of the Sponsor solely by reason of its status as
a limited partner or (ii) any Affiliate of 3i Group plc that, absent such
affiliation with 3i Group plc, is not otherwise an Affiliate of the Borrower or
any of its Subsidiaries. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party.

 

“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of (i)
the aggregate principal amount of Revolving Loans outstanding at such time, (ii)
the aggregate Letter of Credit Exposure of all Revolving Credit Lenders at such
time and (iii) the aggregate principal amount of Swingline Loans outstanding at
such time.

 

“Agreement” shall mean this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.

 

“Applicable Percentage” shall mean, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate for
purposes of determining the Adjusted LIBOR Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(b), in each case
as determined under the following matrix with reference to the Total Leverage
Ratio:

 

Level

--------------------------------------------------------------------------------

  

Total

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable

LIBOR Margin

--------------------------------------------------------------------------------

   

Applicable Base

Rate Margin

--------------------------------------------------------------------------------

   

Applicable

Commitment Fee
Percentage

--------------------------------------------------------------------------------

 

I

  

Greater than or equal to 2.0 to 1.0

   2.50 %   1.50 %   0.50 %

II

  

Less than 2.0 to 1.0 but greater than or equal to 1.5 to 1.0

   2.25 %   1.25 %   0.50 %

III

  

Less than 1.5 to 1.0 but greater than or equal to 1.0 to 1.0

   2.00 %   1.00 %   0.50 %

IV

  

Less than 1.0 to 1.0

   1.50 %   0.50 %   0.375 %

 

2



--------------------------------------------------------------------------------

On each Adjustment Date (as hereinafter defined), the Applicable Percentage for
all Loans and the commitment fee payable pursuant to Section 2.9(b) shall be
adjusted effective as of such Adjustment Date (based upon the calculation of the
Total Leverage Ratio as of the last day of the Reference Period to which such
Adjustment Date relates) in accordance with the above matrix; provided, however,
that, notwithstanding the foregoing or anything else herein to the contrary, if
at any time the Borrower shall have failed to deliver any of the financial
statements as required by Sections 6.1(a) or 6.1(b), as the case may be, or the
Compliance Certificate as required by Section 6.2(a), then at all times from and
including the fifth (5th) Business Day following the date on which such
statements and Compliance Certificate are required to have been delivered until
the date on which the same shall have been delivered, each Applicable Percentage
shall be determined based on Level I above (notwithstanding the actual Total
Leverage Ratio). For purposes of this definition, “Adjustment Date” shall mean,
with respect to any Reference Period of the Borrower beginning with the
Reference Period ending as of the last day of the fourth fiscal quarter of
fiscal year 2004, the tenth (10th) day (or, if such day is not a Business Day,
the next succeeding Business Day) after delivery by the Borrower in accordance
with Section 6.1(a) or Section 6.1(b), as the case may be, of (i) financial
statements as of the end of and for such Reference Period and (ii) a duly
completed Compliance Certificate with respect to such Reference Period. From the
Closing Date until the first Adjustment Date requiring any change in any
Applicable Percentage as provided herein, each Applicable Percentage shall be
based on Level III.

 

“Approved Fund” shall mean any trust, limited or general partnership, limited
liability company, corporation or other limited purpose entity that invests in
loans (a “fund”) and is managed by a Lender, an Affiliate of a Lender or the
same investment advisor of a Lender or by an Affiliate of such investment
advisor, or any finance company, insurance company, investment bank or other
financial institution which temporarily warehouses loans for any of the
foregoing.

 

“Arranger” shall mean Wachovia Capital Markets, LLC and its successors.

 

“Asset Disposition” shall mean any sale, assignment, transfer or other
disposition by the Borrower or any of its Domestic Subsidiaries to any other
Person, whether in one transaction or in a series of related transactions, of
any of its assets, business units or other properties (including any interests
in property, whether tangible or intangible, and including Capital Stock of
Subsidiaries), excluding (i) any such sale, assignment, transfer or other
disposition permitted under Sections 8.4(i), 8.4(ii), 8.4(iii) and 8.4(iv), (ii)
any Debt Issuance, Equity Issuance or

 

3



--------------------------------------------------------------------------------

Casualty Event, and (iii) any other such sales, assignments, transfers or other
dispositions the Net Cash Proceeds from which do not exceed $1,500,000 in any
single fiscal year.

 

“Assignee” shall have the meaning given to such term in Section 11.7(a).

 

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
between a Lender and an Assignee and accepted by the Administrative Agent and,
if appropriate, the Borrower, in substantially the form of Exhibit D.

 

“Authorized Officer” shall mean, with respect to any action specified herein,
any officer of the Borrower duly authorized by resolution of the board of
directors of the Borrower to take such action on its behalf, and whose signature
and incumbency shall have been certified on behalf of the Borrower to the
Administrative Agent by the secretary or an assistant secretary of the Borrower.

 

“Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.

 

“Bankruptcy Event” shall mean the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).

 

“Base Rate” shall mean the higher of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, and (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate.

 

“Base Rate Loan” shall mean, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.

 

“Borrower” shall have the meaning given to such term in the introductory
paragraph hereof.

 

“Borrowing” shall mean the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type (or a Swingline
Loan made by the Swingline Lender) and, in the case of LIBOR Loans, as to which
a single Interest Period is in effect.

 

“Borrowing Date” shall mean, with respect to any Borrowing, the date upon which
such Borrowing is made.

 

“Business Day” shall mean (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, the aggregate amount paid in
cash that would, in accordance with GAAP, be included on the consolidated
statement of cash flows of the Borrower and its Subsidiaries for such period as
additions to equipment, fixed assets, real property or improvements or other
capital assets (including, without limitation, Capital Lease expenditures);
provided, however, that Capital Expenditures shall not include any such
expenditures (i) for replacements and substitutions for capital assets, to the
extent made with the proceeds of insurance in accordance with Section 2.6(e),
(ii) for replacements and substitutions for capital assets, to the extent made
with proceeds from the sale, exchange or other disposition of assets as
permitted under Sections 8.4(iii), 8.4(iv) or 8.4(v) or (iii) made as part of a
Permitted Acquisition.

 

“Capital Lease” shall mean, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Cash Collateral Account” shall have the meaning given to such term in Section
3.8.

 

“Cash Equivalents” shall mean (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition
(“Government Obligations”), (ii) commercial paper issued by any Person organized
under the laws of the United States of America, maturing within 364 days from
the date of acquisition and, at the time of acquisition, having a rating of at
least A-1 or the equivalent thereof by Standard & Poor’s Ratings Services, at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc. or at
least F-1 or the equivalent thereof by Fitch, (iii) time deposits and
certificates of deposit maturing within 364 days from the date of issuance and
issued by, or demand deposits with, (A) a bank or trust company organized under
the laws of the United States of America or any state thereof (y) that has
combined capital and surplus of at least $250,000,000 or (z) that has (or is a
subsidiary of a bank holding company that has) a long-term unsecured debt rating
of at least A or the equivalent thereof by Standard & Poor’s Ratings Services or
Fitch or at least A2 or the equivalent thereof by Moody’s Investors Service,
Inc., or (B) any Eligible Assignee that is a commercial bank, (iv) repurchase
obligations with a term not exceeding thirty (30) days with respect to
underlying securities of the types described in clause (i) above entered into
with any bank or trust company meeting the qualifications specified in clause
(iii) above, (v) obligations of any state of the United States of America or any
political subdivision thereof, for the payment of the principal and redemption
price of, and interest on, which there shall have been irrevocably deposited
Government Obligations in amounts sufficient to provide such payment, and (vi)
money market funds at least ninety-five percent (95%) of the assets of which are
continuously invested in securities of the foregoing types; provided that in the
case of any investment by a Foreign Subsidiary, “Cash Equivalents” shall also
include

 

5



--------------------------------------------------------------------------------

(a) direct obligations of the sovereign nation (or any political subdivision or
agency thereof) in which such Foreign Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any political subdivision or agency thereof), (b)
investments of the type and maturity described in clauses (i), (ii), (iii), (iv)
and (v) above of foreign obligors, which investments or obligors (or the parents
of such obligors) have ratings described in such clauses or equivalent ratings
from comparable foreign rating agencies, and (c) money market funds at least
ninety-five percent (95%) of the assets of which are continuously invested in
securities of the foregoing types.

 

“Casualty Event” shall mean, with respect to any property (including any
interest in property) of the Borrower or any of its Domestic Subsidiaries, any
loss of, damage to, or condemnation or other taking of, such property for which
the Borrower or such Domestic Subsidiary receives insurance proceeds, proceeds
of a condemnation award or other compensation.

 

“Class” shall have the meaning given to such term in Section 2.2(a).

 

“Class A Preferred Stock Repurchase” shall mean the repurchase by the Borrower
of outstanding shares of its Class A Preferred Stock on or before the Closing
Date of up to approximately $50,000,000 in principal and accrued interest
outstanding, together with associated warrants to purchase Class A Preferred
Stock.

 

“Closing Date” shall mean the date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 4.1 and 4.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.

 

“Collateral” shall mean all the assets, property and interests in property that
shall from time to time be pledged or be purported to be pledged as direct or
indirect security for the Obligations pursuant to any one or more of the
Security Documents.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment, and/or Revolving Credit Commitment, as applicable.

 

“Commitment Letter” shall mean the commitment letter from the Administrative
Agent and the Arranger to the Borrower, dated November 17, 2004, as amended,
modified or supplemented from time to time.

 

“Compliance Certificate” shall mean a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.

 

“Consolidated EBITDA” shall mean, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such Reference Period, plus (ii) the sum (without
duplication) of (A) Consolidated Interest Expense, (B) federal, state, local and
other income taxes, (C) depreciation and amortization, (D) noncash charges
related to Hedge Agreements, (E) losses from Asset Dispositions (including, for
this purpose, any asset dispositions expressly excluded from the definition of
such term under item (iii) of such definition and any asset dispositions made
pursuant to Section 8.4(iv)), (F) extraordinary or nonrecurring noncash losses
or charges

 

6



--------------------------------------------------------------------------------

relating to the impairment of goodwill calculated in accordance with FAS 142,
(G) up to $2,500,000 in extraordinary or nonrecurring noncash losses or charges
(excluding noncash charges relating to accounts receivable or inventories) (it
being understood that the inclusion of any greater amount shall require the
approval of the Required Lenders), and (H) nonrecurring fees and expenses
incurred by the Borrower in connection with the IPO to the extent the aggregate
thereof does not exceed $17,000,000, in each case under clauses (A) through (H)
above to the extent taken into account in the calculation of Consolidated Net
Income for such Reference Period and all calculated in accordance with GAAP
(provided that any cash expenses in respect of or associated with any such
losses, expenses or charges in clauses (F) and (G) above will be included (i.e.,
deducted) in the calculation of Consolidated EBITDA for the Reference Period in
which expended), minus (iv) the sum (without duplication) of (A) noncash gains
related to Hedge Agreements, (B) gains from Asset Dispositions (including, for
this purpose, any asset dispositions expressly excluded from the definition of
such term as item (iii) of such definition and any asset dispositions made
pursuant to Section 8.4(iv)), and (C) other extraordinary or nonrecurring gains
(including in connection with the sale or write-up of assets) and other noncash
credits increasing income for such Reference Period, in each case under clauses
(A) through (C) above to the extent taken into account in the calculation of
Consolidated Net Income for such Reference Period and all calculated in
accordance with GAAP; provided that Consolidated EBITDA (1) shall be deemed to
include, without duplication, historical Consolidated EBITDA of any Person
acquired in a Permitted Acquisition and operated by the Borrower after the
commencement of the relevant Reference Period, as if such Person had been
acquired by the Borrower as of the first day of such Reference Period (such
Consolidated EBITDA calculated for such Person and its Subsidiaries for such
Reference Period in the same manner as Consolidated EBITDA is calculated for the
Borrower and all of its Subsidiaries for such Reference Period as set forth
herein, mutatis mutandis), but only so long as the Consolidated EBITDA of such
Person is supported by financial statements of such Person or other financial
data reasonably acceptable to the Administrative Agent, (2) shall be deemed to
exclude the results of the operation of any Person or business sold or disposed
of by the Borrower at any time after the first day of the relevant Reference
Period, and (3) shall be increased by any cost savings demonstrated by the
Borrower as reasonably likely to occur as a result of a Permitted Acquisition
and which are reasonably acceptable to the Administrative Agent, which savings
shall be deemed to have been realized on the first day of the relevant Reference
Period.

 

“Consolidated Fixed Charges” shall mean, for any Reference Period, the aggregate
(without duplication) of the following, all determined on a consolidated basis
for the Borrower and its Subsidiaries in accordance with GAAP for such Reference
Period: (a) Consolidated Interest Expense for such Reference Period, (b)
aggregate cash tax expense for federal (or national), state, local and other
income taxes for such Reference Period, (c) Capital Expenditures for such
Reference Period, (d) the aggregate (without duplication) of all scheduled
payments of principal on Funded Debt (with respect to the Term Loans, as set
forth in Sections 2.6(a)) required to have been made by the Borrower and its
Subsidiaries during such Reference Period (whether or not such payments are
actually made), it being understood (for the avoidance of doubt) that
prepayments of the Term Loans made during any Reference Period shall not be
included under this clause (d) for such Reference Period, and (e) the aggregate
of all Restricted Payments made by the Borrower or any of its Subsidiaries
during such Reference Period (excluding the Class A Preferred Stock Repurchase
and the payment of accrued dividends on the

 

7



--------------------------------------------------------------------------------

Class A Preferred Stock in connection therewith); provided that, for each of the
Reference Periods ending as of the last day of the first, second and third
fiscal quarters of 2005, for purposes of clause (d) above the aggregate
scheduled payments made on the Term Loans during such Reference Period shall be
deemed to be $3,500,000 and scheduled payments actually made on the term loans
under the Existing Senior Bank Facilities shall be disregarded.

 

“Consolidated Interest Expense” shall mean, for any Reference Period, the sum
(without duplication) of (i) total interest expense (calculated net of interest
income) of the Borrower and its Subsidiaries for such Reference Period in
respect of Consolidated Total Funded Debt (including, without limitation, all
such interest expense accrued or capitalized during such Reference Period,
whether or not actually paid during such Reference Period), determined on a
consolidated basis in accordance with GAAP, (ii) all net amounts payable under
or in respect of Hedge Agreements, to the extent paid or accrued by the Borrower
and its Subsidiaries during such Reference Period, and (iii) all recurring
unused fees and other ongoing fees in respect of Funded Debt (including the
unused fees and letter of credit fees provided for under Section 2.9 of this
Agreement) paid, accrued or capitalized by the Borrower and its Subsidiaries
during such Reference Period; provided, however, that solely for purposes of
calculating the Interest Coverage Ratio and the Fixed Charge Coverage Ratio, all
noncash expenses, fees and other amounts of the types described in clauses (i)
through (iii) above (including, without limitation, the amortization or
write-off of deferred financing fees, debt discount and debt issuance costs and
commissions, premiums paid in respect of Hedge Agreements, and other noncash
fees and charges associated with Indebtedness) shall be excluded in the
determination of Consolidated Interest Expense and Consolidated Fixed Charges;
provided, further, that (A) for the Reference Period ending as of the last day
of the first fiscal quarter of fiscal year 2005, Consolidated Interest Expense
shall be calculated as Consolidated Interest Expense for such quarter multiplied
by four (4), (B) for the Reference Period ending as of the last day of the
second fiscal quarter of fiscal year 2005, Consolidated Interest Expense shall
be calculated as Consolidated Interest Expense for the period of two consecutive
fiscal quarter ending on such date multiplied by two (2), and (C) for the
Reference Period ending as of the last day of the third fiscal quarter of fiscal
year 2005, Consolidated Interest Expense shall be calculated as Consolidated
Interest Expense for the period of three consecutive fiscal quarter ending on
such date multiplied by 4/3.

 

“Consolidated Net Income” shall mean, for any Reference Period, net income (or
loss) for the Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the Borrower or any Subsidiary of the Borrower
during such period, (ii) the net income (or loss) of any other Person acquired
by, or merged with, the Borrower or any of its Subsidiaries for any period prior
to the date of such acquisition, and (iii) the net income of any Subsidiary of
the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such net income is not at the time
permitted by operation of the terms of its charter, certificate of incorporation
or formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Funded Debt” shall mean, as of any date of determination,
the aggregate (without duplication) of all Funded Debt of the Borrower and its
Subsidiaries, net of their Cash and Cash Equivalents held in a branch of a bank
or other financial institution located in the United States in excess of
$1,500,000, as of such date, determined on a consolidated basis in accordance
with GAAP. For purposes of determining Consolidated Total Funded Debt as of any
date, each Guaranty Obligation of the Borrower and its Subsidiaries required to
be included in such determination shall be valued at the maximum aggregate
principal amount (whether or not drawn or outstanding) of the Indebtedness that
is the corresponding “primary obligation” (as such term is defined in the
definition of Guaranty Obligation) as of such date.

 

“Contingent Purchase Price GAAP Amount” shall mean, at any time, the Contingent
Purchase Price Obligation liability that, in accordance with GAAP, should be
recorded at such time as a liability on the balance sheet, or (without
duplication) an expense on the income statement, of the Borrower and its
Subsidiaries.

 

“Contingent Purchase Price Obligations” shall mean any earnout obligations or
similar deferred or contingent purchase price obligations of the Borrower or any
of its Subsidiaries incurred or created in connection with an Acquisition.

 

“Contingent Purchase Price Reserve Amount” shall mean, with respect to any
Contingent Purchase Price Obligation, as of any date of determination, the
maximum amount payable with respect to such Contingent Purchase Price Obligation
on such date of determination (on a pro forma basis, assuming the consummation
of any Acquisition to be consummated on such date of determination) pursuant to
the acquisition agreement and other documentation evidencing such Contingent
Purchase Price Obligation, assuming the remaining maximum performance standards
related thereto are satisfied; provided that, to the extent that any portion of
a Contingent Purchase Price Obligation becomes a fixed, matured or earned amount
(through satisfaction of performance goals or targets or otherwise), the
Contingent Purchase Price Reserve Amount for such fixed amount shall be the
Contingent Purchase Price GAAP Amount therefor; and provided further that, to
the extent the calculation of the maximum amount payable with respect to a
Contingent Purchase Price Obligation cannot be determined on the date of such
determination, such amount shall be determined in good faith by the
Administrative Agent after consultation with the Borrower.

 

“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Attachment A to Exhibit C.

 

“Credit Documents” shall mean this Agreement, the Notes, the Letters of Credit,
the Fee Letter, the Security Agreement, the Pledge Agreement, the Mortgages, any
other Security Documents, the Subsidiary Guaranty and all other written
agreements, instruments, documents and certificates in favor of the
Administrative Agent and the Lenders now or hereafter executed and delivered to
the Administrative Agent or any Lender by or on behalf of the Borrower or any
other Credit Party with respect to this Agreement, in each case as amended,
modified, supplemented or restated from time to time, but specifically excluding
any Hedge Agreement to which the Borrower and any Lender or Affiliate of any
Lender are parties.

 

9



--------------------------------------------------------------------------------

“Credit Parties” shall mean the Borrower, the Borrower’s Subsidiaries, and their
respective successors.

 

“Debt Issuance” shall mean the issuance or sale by the Borrower or any of its
Subsidiaries of any debt securities or other Indebtedness, whether in a public
offering or otherwise, except for any Indebtedness permitted under Section 8.2.

 

“Default” shall mean any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (i) has refused to fund, or
otherwise defaulted in the funding of, its ratable share of any Borrowing
requested and permitted to be made hereunder, including the funding of a
participation interest in Letters of Credit or Swingline Loans in accordance
with the terms hereof, (ii) has failed to pay to the Administrative Agent or any
Lender when due an amount owed by such Lender pursuant to the terms of this
Credit Agreement, or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official, and such refusal has not been withdrawn or such default has not been
cured within three (3) Business Days.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or (ii)
above, in each case under (i), (ii) or (iii) above at any time on or prior to
the first anniversary of the later of the Term Loan Maturity Date or Revolving
Credit Maturity Date; provided, however, that only the portion of Capital Stock
that so matures or is mandatorily redeemable, is so redeemable at the option of
the holder thereof, or is so convertible or exchangeable on or prior to such
date shall be deemed to be Disqualified Capital Stock.

 

“Dollars” or “$” shall mean dollars of the United States of America.

 

“Documentation Agents” shall mean CIT Lending Services Corporation and The Royal
Bank of Scotland plc in their capacity as such under Section 10.12, and their
respective successors and permitted assigns in such capacity.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“Domestic Subsidiary Guarantor” shall mean any Domestic Subsidiary that is also
a Subsidiary Guarantor.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.

 

10



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) that would be deemed to be under “common control”
with, or a member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Section 4001 of ERISA.

 

“ERISA Event” shall mean any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Borrower or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, or
the imposition or threatened imposition of any Lien upon any assets of the
Borrower or any ERISA Affiliate as a result of any alleged failure to comply
with the Internal Revenue Code or ERISA in respect of any Plan, (vii) the
engaging in or otherwise becoming liable for a nonexempt Prohibited Transaction
by the Borrower or any ERISA Affiliate, or a violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Internal Revenue Code by any fiduciary of any Plan for
which the Borrower or any of its ERISA Affiliates may be directly or indirectly
liable, (viii) the occurrence with respect to any Plan of any “accumulated
funding deficiency” (within the meaning of Section 302 of ERISA and Section 412
of the Internal Revenue Code), whether or not waived, or (ix) the adoption of an
amendment to any Plan that, pursuant to Section 401(a)(29) of the Internal
Revenue Code or Section 307 of ERISA, would result in the loss of tax-exempt
status of the trust of which such Plan is a part if the Borrower or an ERISA
Affiliate fails to timely provide security to such Plan in accordance with the
provisions of such sections.

 

“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund with respect to a Lender, and (iv) any other Person
(other than a natural person) approved by (x) the Administrative Agent, (y) in
the case of any assignment of a Revolving Credit Commitment or portion thereof,
the Issuing Lender, and (z) unless a Default or Event of Default has occurred
and is continuing, the Borrower (each such approval to be evidenced by the
approving party’s counter execution of the relevant Assignment and Acceptance
and not to be unreasonably withheld or delayed); provided, however, that for
purposes of clauses (i) through (iii) of this definition, with respect to
assignments of a Revolving Credit Commitment or portion thereof the term
“Eligible Assignee” shall mean only another Revolving Credit Lender or an
Affiliate of a Revolving Credit Lender; and provided further that (y) in no
event shall any Credit Party qualify as an Eligible Assignee and (z) no other
Affiliate of the Borrower shall qualify as an Eligible Assignee except in
accordance with the provisions of Section 11.7(h).

 

11



--------------------------------------------------------------------------------

“Environmental Claims” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of noncompliance or violation, investigations by
a Governmental Authority, or proceedings (including, without limitation,
administrative, regulatory and judicial proceedings) relating in any way to any
Hazardous Substance, any actual or alleged violation of or liability under any
Environmental Law or relating to any actual or alleged violation of any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief in connection with any
Hazardous Substance or arising from alleged injury or threat of injury to human
health or the environment.

 

“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

 

“Equity Issuance” shall mean the issuance, sale or other disposition by the
Borrower or any of its Subsidiaries of its Capital Stock, any rights, warrants
or options to purchase or acquire any shares of its Capital Stock or any other
security or instrument representing, convertible into or exchangeable for an
equity interest in the Borrower or any of its Subsidiaries; provided, however,
that the term Equity Issuance shall not include the issuance or sale of (i) any
Capital Stock by any of the Subsidiaries of the Borrower to the Borrower or any
other Subsidiary of the Borrower, (ii) any Capital Stock of the Borrower issued
or sold in connection with any Permitted Acquisition and constituting all or a
portion of the applicable purchase price, (iii) the Capital Stock issued in
connection with the IPO, (iv) any Capital Stock of the Borrower, any rights or
options for the Borrower’s Capital Stock, and the underlying Capital Stock
issued upon the exercise thereof, issued, sold or granted to managers, directors
and employees of the Borrower, and (v) the Warrants and any Capital Stock issued
upon exercise thereof.

 

“Event of Default” shall have the meaning given to such term in Section 9.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

 

“Existing Senior Bank Facilities” shall have the meaning given to such term in
Section 4.1(h).

 

“Fair Market Value” shall mean, with respect to any Capital Stock of the
Borrower given in connection with an Acquisition, the value given to such
Capital Stock for purposes of such

 

12



--------------------------------------------------------------------------------

Acquisition by the parties thereto, as and when determined in good faith
pursuant to the relevant acquisition agreement or otherwise in connection with
such Acquisition.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” shall mean the letter from the Administrative Agent and the
Arranger to the Borrower, dated November 17, 2004, relating to certain fees
payable by the Borrower in respect of the transactions contemplated by this
Agreement, as amended, modified, restated or supplemented from time to time.

 

“Financial Condition Certificate” shall mean a fully completed and duly executed
certificate, in substantially the form of Exhibit H, together with the
attachments thereto.

 

“Financial Officer” shall mean, with respect to the Borrower, the chief
financial officer, vice president—finance, principal accounting officer or
treasurer of the Borrower.

 

“fiscal quarter” or “FQ” shall mean a fiscal quarter of the Borrower and its
Subsidiaries.

 

“fiscal year” or “FY” shall mean a fiscal year of the Borrower and its
Subsidiaries.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any Reference
Period, the ratio of (i) Consolidated EBITDA for such Reference Period to (ii)
Consolidated Fixed Charges for such Reference Period.

 

“Foreign Subsidiary” shall mean a Subsidiary of the Borrower that is a
“controlled foreign corporation,” as such term is defined in Section 957 of the
Internal Revenue Code.

 

“Foreign Working Capital Facility” shall mean a credit facility entered into by
a Foreign Subsidiary after the Closing Date.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, the
aggregate of (a) all Indebtedness of such Person (other than Indebtedness of the
types referred to in clauses (iii) (but only to the extent letters of credit and
bankers’ acceptances are not drawn upon), (ix), (x) and (xi) of the definition
of “Indebtedness”), (b) all Guaranty Obligations with respect to Funded Debt of
other Persons, and (c) all Funded Debt (I) of any partnership or unincorporated
joint venture in which such Person is a general partner or joint venturer to the
extent such Person is liable therefor or (II) secured by any Lien on any
property or asset owned

 

13



--------------------------------------------------------------------------------

or held by such Person regardless of whether or not the indebtedness secured
thereby shall have been incurred or assumed by such Person or is nonrecourse to
the credit of such Person.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any central bank thereof, any municipal,
local, city or county government, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” shall mean any of the Subsidiary Guarantors.

 

“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation,, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and (b)
the maximum amount for which such guaranteeing Person may be liable pursuant to
the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of such
Guaranty Obligation shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as determined by such guaranteeing
Person in good faith.

 

“Hazardous Substance” shall mean any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous, (iii) its presence may require investigation or response under

 

14



--------------------------------------------------------------------------------

any Environmental Law, (iv) it constitutes a nuisance, trespass or health or
safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” shall mean any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.

 

“IPO” shall mean the underwritten initial public offering of common stock of the
Borrower pursuant to Registration Statement No. 333-116038 filed with the
Securities and Exchange Commission on May 28, 2004, together with all amendments
thereto.

 

“Indebtedness” shall mean, with respect to any Person (without duplication), (i)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all letters of credit and bankers’ acceptances issued or created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), (iv) all obligations of such Person to pay the
deferred purchase price of property or services, including any Seller
Subordinated Indebtedness and including any Contingent Purchase Price
Obligations other than Contingent Purchase Price Obligations that are payable in
Capital Stock of the Borrower at the Borrower’s option (but excluding (x) trade
payables, other accounts payable and accrued expenses, in each case to the
extent incurred in the ordinary course of business and outstanding for a period
of time no greater than 120 days after such obligation is incurred (regardless
of actual terms), and (y) trade payables, other accounts payable and accrued
expenses between or among the Borrower and its Subsidiaries, in each case to the
extent incurred in the ordinary course of business), (v) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person, (vi) all obligations for
principal of such Person as lessee under Capital Leases which obligations should
be recorded as a liability on a balance sheet of such Person under GAAP, (vii)
all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any (for purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Capital Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Capital Stock as if such Disqualified
Capital Stock were purchased on any date on which Indebtedness shall be required
to be determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the board of
directors or other governing body of the issuer of such Disqualified Capital
Stock), (viii) the principal balance outstanding and owing by such Person under
any synthetic lease, tax retention operating lease or similar off-balance sheet
financing product, (ix) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (x) the net termination obligations of such
Person under any Hedge Agreements, calculated as of any date as if such
agreement or arrangement were terminated as of such date, and (xi) all
indebtedness of the types referred to in clauses (i) through (x) above (A) of
any

 

15



--------------------------------------------------------------------------------

partnership or unincorporated joint venture in which such Person is a general
partner or joint venturer to the extent such Person is liable therefor or (B)
secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person; provided that (A) Indebtedness of any Person shall not include any
Contingent Purchase Price Obligations of such Person except to the extent such
obligations constitute Contingent Purchase Price GAAP Amounts and (B) the amount
of Indebtedness that is nonrecourse to the obligor thereunder or to such Person
or for which recourse is limited to identified property shall be equal to the
lesser of (y) the principal amount of such obligation and (z) the fair market
value of such property as determined by such Person in good faith.

 

“Intellectual Property” shall mean (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names, (vii)
all technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.

 

“Interest Coverage Ratio” shall mean, as of the last day of any Reference
Period, the ratio of (i) Consolidated EBITDA for such Reference Period to (ii)
Consolidated Interest Expense for such Reference Period.

 

“Interest Period” shall have the meaning given to such term in Section 2.10.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

 

“Issuing Lender” shall mean Wachovia in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

 

“LIBOR Loan” shall mean, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.

 

“LIBOR Rate” shall mean, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest (rounded upward, if necessary, to the
nearest 1/16 of one percentage point) appearing on Telerate Page 3750 (or any
successor page) or (z) if no such rate is available, the rate of interest
determined by the Administrative Agent to be the rate or the arithmetic mean of
rates (rounded upward, if necessary, to the nearest 1/16 of one percentage
point) at which Dollar

 

16



--------------------------------------------------------------------------------

deposits in immediately available funds are offered to first-tier banks in the
London interbank Eurodollar market, in each case under (y) and (z) above at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period for a period substantially equal to such Interest
Period and in an amount substantially equal to the amount of Wachovia’s LIBOR
Loan comprising part of such Borrowing, by (ii) the amount equal to 1.00 minus
the Reserve Requirement (expressed as a decimal) for such Interest Period.

 

“Lender” shall mean each bank or other financial institution signatory hereto
and each other bank or other financial institution that becomes a “Lender”
hereunder pursuant to Section 11.7, and their respective successors and assigns.

 

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender designated as its “Lending Office” on Schedule 1.1(a) or in an Assignment
and Acceptance, or such other office as may be otherwise designated in writing
from time to time by such Lender to the Borrower and the Administrative Agent. A
Lender may designate separate Lending Offices as provided in the foregoing
sentence for the purposes of making or maintaining different Types of Loans,
and, with respect to LIBOR Loans, such office may be a domestic or foreign
branch or Affiliate of such Lender.

 

“Letter of Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, such Lender’s ratable share (based on the proportion that
its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments at such time) of the sum of (i) the aggregate Stated Amount of all
Letters of Credit outstanding at such time and (ii) the aggregate amount of all
Reimbursement Obligations outstanding at such time.

 

“Letter of Credit Maturity Date” shall mean the fifth (5th) Business Day prior
to the Revolving Credit Maturity Date.

 

“Letter of Credit Notice” shall have the meaning given to such term in Section
3.2.

 

“Letters of Credit” shall have the meaning given to such term in Section 3.1.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), preference, priority, charge or other
encumbrance of any nature, whether voluntary or involuntary, including, without
limitation, the interest of any vendor or lessor under any conditional sale
agreement, title retention agreement, Capital Lease or any other lease or
arrangement having substantially the same effect as any of the foregoing.

 

“Loans” shall mean any or all of the Term Loans, the Revolving Loans and the
Swingline Loans.

 

“Margin Stock” shall have the meaning given to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect upon (i) the
financial condition, operations, business or properties of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Credit Parties (taken as
a whole) to perform their material obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights

 

17



--------------------------------------------------------------------------------

and remedies of the Administrative Agent and the Lenders hereunder and
thereunder taken as a whole.

 

“Mettis” shall mean Mettis (UK) Limited, a company organized under the laws of
England and Wales with registered number 03532114.

 

“Mortgage” shall mean any mortgage, deed of trust, deed to secure debt,
collateral assignment of lease or similar agreement or instrument pursuant to
which any Credit Party grants in favor of the Administrative Agent, for its
benefit and the benefit of the Lenders, a security interest in and Lien upon any
fee or leasehold interest in real property owned by it, as amended, modified,
restated or supplemented from time to time.

 

“Multiemployer Plan” shall mean any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions within the five (5) year period prior to any date of
determination.

 

“Net Cash Proceeds” shall mean (i) in the case of any Equity Issuance, Debt
Issuance or the Capital Stock issued in connection with the IPO, the aggregate
cash payments received by the Borrower or any of its Subsidiaries less (A) fees
and expenses (including, without limitation, underwriting and placement
discounts and other reasonable costs associated therewith, sales commissions,
investment banking fees, and reasonable accounting and legal fees and expenses)
incurred by the Borrower or any of its Subsidiaries in connection therewith, and
(B) taxes paid or payable as a result thereof, (ii) in the case of any Casualty
Event, the aggregate cash proceeds of insurance, condemnation awards and other
compensation received by the Borrower or any of its Domestic Subsidiaries in
respect of such Casualty Event less (A) fees and expenses incurred by the
Borrower or any of its Domestic Subsidiaries in connection therewith and (B)
contractually required repayments of Indebtedness to the extent secured by Liens
on the property subject to such Casualty Event and any taxes paid or payable by
the Borrower or any of its Domestic Subsidiaries as a result of such Casualty
Event, and (iii) in the case of any Asset Disposition, the aggregate amount of
all cash payments received by the Borrower or any of its Domestic Subsidiaries
in connection with such Asset Disposition less (A) fees and expenses incurred by
the Borrower or any of its Domestic Subsidiaries in connection therewith, (B)
Indebtedness to the extent the amount thereof is secured by a Lien on the
property that is the subject of such Asset Disposition and the transferee of (or
holder of the Lien on) such property requires that such Indebtedness be repaid
as a condition to such Asset Disposition, (C) any taxes paid or payable by the
Borrower or any of its Domestic Subsidiaries as a result of such Asset
Disposition, and (D) a reasonable reserve established in good faith by the
Borrower to satisfy any indemnification obligations that may be incurred by the
Borrower or any of its Domestic Subsidiaries in connection with such Asset
Disposition.

 

“Non-Stock Acquisition Amount” shall mean, with respect to any Acquisition, the
sum (without duplication) of (i) the amount of cash paid on the Acquisition
closing date as part of the purchase price thereof by the Borrower and its
Subsidiaries to the selling company, stockholders or other selling Person or
Persons (the “Sellers”) in connection with such Acquisition, (ii) the amount
(determined by using the face amount or the principal amount payable at
maturity, whichever is greater) of all Indebtedness incurred, assumed or
acquired by the Borrower and its

 

18



--------------------------------------------------------------------------------

Subsidiaries in connection with such Acquisition, (iii) all Contingent Purchase
Price GAAP Amounts with respect to such Acquisition to the extent required to be
paid in cash or other consideration other than Capital Stock of the Borrower,
(iv) all amounts paid in respect of covenants not to compete and consulting
agreements entered into in connection with such Acquisition (but in each case
only to the extent such amounts exceed amounts that would be paid under fair and
reasonable terms no less favorable to the Borrower than it would obtain in a
comparable arms’-length transaction with a third party in a transaction
unrelated to such Acquisition), and (v) the aggregate fair market value of all
other real, mixed or personal property (other than Capital Stock of the
Borrower) paid as purchase price to the Sellers by the Borrower and its
Subsidiaries in connection with such Acquisition.

 

“Non-U.S. Lender” shall have the meaning given to such term in Section 2.17(d).

 

“Notes” shall mean any or all of the Term Notes, the Revolving Notes and the
Swingline Note.

 

“Notice of Borrowing” shall have the meaning given to such term in Section
2.2(b).

 

“Notice of Conversion/Continuation” shall have the meaning given to such term in
Section 2.11(b).

 

“Notice of Swingline Borrowing” shall have the meaning given to such term in
Section 2.2(d).

 

“Obligations” shall mean all principal of and interest (including, to the
greatest extent permitted by law, post-petition interest) on the Loans and
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by the Borrower or any Subsidiary
Guarantor to the Administrative Agent, any Lender, the Swingline Lender, the
Issuing Lender or any other Person entitled thereto, under this Agreement or any
of the other Credit Documents, and all payment and other obligations owing or
payable at any time by the Borrower to any Lender or any Affiliate of any Lender
under or in connection with any Hedge Agreement required or permitted by this
Agreement, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.

 

“Olympus” shall mean Olympus Growth Fund III, L.P., a Delaware limited
partnership.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Participant” shall have the meaning given to such term in Section 11.7(d).

 

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

 

19



--------------------------------------------------------------------------------

“Payment Office” shall mean the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.

 

“Permitted Acquisition” shall mean (A) any Acquisition with respect to which all
of the following conditions are satisfied: (i) each business acquired shall be
within the permitted lines of business described in Section 8.8, (ii) any
Capital Stock given as consideration in connection therewith shall be Capital
Stock of the Borrower, (iii) in the case of an Acquisition involving the
acquisition of control of Capital Stock of any Person, immediately after giving
effect to such Acquisition such Person (or the surviving Person, if the
Acquisition is effected through a merger or consolidation) shall be a Wholly
Owned Subsidiary of the Borrower, (iv) in the case of an Acquisition of assets,
the acquiring Person shall be a Wholly Owned Subsidiary of the Borrower, (v) the
Person to be acquired (or its board of directors or equivalent governing body)
has not (y) announced it will oppose such Acquisition or (z) commenced any
action which alleges that such Acquisition violates, or will violate, any
Requirement of Law, and (vi) all of the conditions and requirements of Sections
6.8 and 6.9 applicable to such Acquisition are satisfied; or (B) any other
Acquisition to which the Required Lenders (or the Administrative Agent on their
behalf) shall have given their prior written consent (which consent may be in
their sole discretion and may be given subject to such additional terms and
conditions as the Required Lenders shall establish) and with respect to which
all of the conditions and requirements set forth in this definition and in
Sections 6.8 and 6.9, and in or pursuant to any such consent, have been
satisfied or waived in writing by the Required Lenders (or the Administrative
Agent on their behalf); provided that with respect to each Permitted Acquisition
(and, in any event, in order to qualify as a “Permitted Acquisition”):

 

(a) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto;

 

(b) after giving effect to such Permitted Acquisition, the Borrower shall be in
compliance with the financial covenants contained in Article VII, such
compliance determined with regard to calculations made on a pro forma basis for
the Reference Period most recently ended, calculated in accordance with GAAP as
if each acquired Person or business had been consolidated with the Borrower for
those periods applicable to such covenants; provided that, in addition to the
foregoing, the Total Leverage Ratio (calculated on a pro forma basis as set
forth above after giving effect to such Permitted Acquisition) shall not exceed
the level that is 0.25 to 1.00 below the maximum Total Leverage Ratio permitted
on the date of the consummation of such Permitted Acquisition under Section 7.1;

 

(c) the aggregate of the Total Acquisition Amounts with respect to all Permitted
Acquisitions involving the Capital Stock, business or assets of any non-U.S.
Person (“Foreign Permitted Acquisitions”) consummated from and after the Closing
Date shall not exceed $25,000,000 (including for this purpose, without
duplication, all Contingent Purchase Price Obligations incurred by the Borrower
or its Subsidiaries in connection with any such Foreign Permitted Acquisition
that are paid at a subsequent

 

20



--------------------------------------------------------------------------------

date, but excluding any such Contingent Purchase Price Obligations paid in
Capital Stock of the Borrower as part of a Foreign Permitted Acquisition that,
at the time of consummation thereof, qualified or would have qualified under
subsection (e) below);

 

(d) the aggregate of the Total Acquisition Amounts with respect to all Permitted
Acquisitions (including Foreign Permitted Acquisitions) consummated from and
after the Closing Date shall not exceed $50,000,000 (including for this purpose,
without duplication, all Contingent Purchase Price Obligations incurred by the
Borrower or its Subsidiaries in connection with any such Permitted Acquisition
that are paid at a subsequent date, but excluding any such Contingent Purchase
Price Obligations paid in Capital Stock of the Borrower as part of a Permitted
Acquisition that, at the time of consummation thereof, qualified or would have
qualified under subsection (e) below); and

 

(e) notwithstanding clauses (c) and (d) above, but subject to the other
provisions set forth in this definition and elsewhere in this Agreement, the
Borrower may consummate a Permitted Acquisition in which the Fair Market Value
of all Capital Stock of the Borrower issued or given in connection with such
Permitted Acquisition, when taken together with the aggregate of the Total
Acquisition Amounts with respect to all Foreign Permitted Acquisitions (or all
Permitted Acquisitions) consummated from and after the Closing Date, would
exceed the aggregate limits set forth in clauses (c) and/or (d) above, as the
case may be (provided that in no event shall the aggregate of all Non-Stock
Acquisition Amounts with respect to Foreign Permitted Acquisitions consummated
from and after the Closing Date exceed $25,000,000 and in no event shall the
aggregate of all Non-Stock Acquisition Amounts with respect to all Permitted
Acquisitions consummated from and after the Closing Date exceed $50,000,000),
but only so long as the Total Leverage Ratio (calculated on a pro forma basis as
set forth above after giving effect to such Permitted Acquisition) does not
exceed 1.75 to 1.0.

 

“Permitted Liens” shall have the meaning given to such term in Section 8.3.

 

“Person” shall mean any corporation, association, joint venture, partnership,
limited liability company, organization, business, individual, trust, government
or agency or political subdivision thereof or any other legal entity.

 

“Plan” shall mean any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.

 

“Pledge Agreement” shall mean a pledge agreement made by the Borrower and the
Subsidiaries of the Borrower party thereto in favor of the Administrative Agent,
in substantially the form of Exhibit F, as amended, modified, restated or
supplemented from time to time.

 

“Pro Forma Balance Sheet” shall have the meaning given to such term in Section
4.1(l).

 

“Prohibited Transaction” shall mean any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (ii)
Section 4975(c) of the Internal

 

21



--------------------------------------------------------------------------------

Revenue Code that is not exempt by reason of Section 4975(c)(2) or 4975(d) of
the Internal Revenue Code.

 

“Projections” shall have the meaning given to such term in Section 5.11(c).

 

“Realty” shall mean all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.

 

“Reference Period” with respect to any date of determination, shall mean the
period of twelve consecutive fiscal months of the Borrower immediately preceding
such date or, if such date is the last day of a fiscal quarter, the period of
four consecutive fiscal quarters ending on such date.

 

“Refunded Swingline Loans” shall have the meaning given to such term in Section
2.2(e).

 

“Register” shall have the meaning given to such term in Section 11.7(b).

 

“Regulations D, T, U and X” shall mean Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.

 

“Reimbursement Obligation” shall have the meaning given to such term in Section
3.4.

 

“Reportable Event” shall mean, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Internal
Revenue Code or Section 302 of ERISA, regardless of the issuance of any waivers
in accordance with Section 412(d) of the Internal Revenue Code), (ii) any such
“reportable event” subject to advance notice to the PBGC under Section
4043(b)(3) of ERISA, (iii) any application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Internal Revenue Code,
and (iv) a cessation of operations described in Section 4062(e) of ERISA.

 

“Required Lenders” shall mean, at any time, the Lenders holding outstanding
Loans (excluding Swingline Loans) and unutilized Commitments (or, after the
termination of the Revolving Credit Commitments, outstanding Loans, Letter of
Credit Exposure and participations in outstanding Swingline Loans) representing
at least a majority of the aggregate, at such time, of all outstanding Loans
(excluding Swingline Loans) and unutilized Commitments (or, after the
termination of the Revolving Credit Commitments, the aggregate at such time of
all outstanding Loans, Letter of Credit Exposure and participations in
outstanding Swingline Loans).

 

“Required Revolving Credit Lenders” shall mean, at any time, the Revolving
Credit Lenders holding outstanding Revolving Loans and Unutilized Revolving
Credit Commitments (or, after the termination of the Revolving Credit
Commitments, outstanding Revolving Loans, Letter of Credit Exposure and
participations in outstanding Swingline Loans) representing at least a majority
of the aggregate, at such time, of all outstanding Revolving Loans and
Unutilized Revolving Credit Commitments (or, after the termination of the
Revolving Credit Commitments,

 

22



--------------------------------------------------------------------------------

the aggregate at such time of all outstanding Revolving Loans, Letter of Credit
Exposure and participations in outstanding Swingline Loans).

 

“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.

 

“Reserve Requirement” shall mean, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.

 

“Responsible Officer” shall mean, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer, or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.

 

“Restricted Payments” shall have the meaning given to such term in Section
8.6(a).

 

“Revolving Credit Commitment” shall mean, with respect to any Lender at any
time, the commitment of such Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to the amount set forth opposite
such Lender’s name on Schedule 1.1(a) under the caption “Revolving Credit
Commitment” or, if such Lender has entered into one or more Assignment and
Acceptances, the amount set forth for such Lender at such time in the Register
maintained by the Administrative Agent pursuant to Section 11.7(b) as such
Lender’s “Revolving Credit Commitment,” in either case, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of (i) the aggregate principal amount of all
Revolving Loans made by such Lender that are outstanding at such time, (ii) such
Lender’s Letter of Credit Exposure at such time and (iii) such Lender’s
Swingline Exposure at such time.

 

“Revolving Credit Lender” shall mean any Lender having a Revolving Credit
Commitment (or, after the Revolving Credit Commitments have terminated, any
Lender holding outstanding Revolving Loans).

 

“Revolving Credit Maturity Date” shall mean the fifth anniversary of the Closing
Date.

 

23



--------------------------------------------------------------------------------

“Revolving Credit Termination Date” shall mean the Revolving Credit Maturity
Date or such earlier date of termination of the Revolving Credit Commitments
pursuant to Section 2.5 or Section 9.2.

 

“Revolving Loans” shall have the meaning given to such term in Section 2.1(b).

 

“Revolving Note” shall mean, with respect to any Revolving Credit Lender
requesting the same, the promissory note of the Borrower in favor of such
Revolving Credit Lender evidencing the Revolving Loans made by such Lender
pursuant to Section 2.1(b), in substantially the form of Exhibit A-2, together
with any amendments, modifications and supplements thereto, substitutions
therefor and restatements thereof.

 

“Security Agreement” shall mean the Security Agreement made by the Borrower and
the Subsidiaries of the Borrower party thereto in favor of the Administrative
Agent, in substantially the form of Exhibit E, as amended, modified, restated or
supplemented from time to time.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement and
all other pledge or security agreements, Mortgages, assignments or other similar
agreements or instruments executed and delivered by any Credit Party pursuant to
Section 6.9 or 6.10 or otherwise in connection with the transactions
contemplated hereby, in each case as amended, modified, restated or supplemented
from time to time.

 

“Seller Subordinated Indebtedness” shall have the meaning given to such term in
Section 8.2(viii).

 

“Solvency Certificate” means a certificate of the Borrower executed on its
behalf by the chief financial officer (or, in the absence of a chief financial
officer, the chief executive officer) of the Borrower, in form and substance
satisfactory to the Administrative Agent, certifying that the Credit Parties
taken as a whole on a consolidated basis (i) have capital sufficient to carry on
their businesses as conducted and as proposed to be conducted, (ii) have assets
with a fair saleable value, determined on a going concern basis, which are (y)
not less than the amount required to pay the probable liability on their
existing debts as they become absolute and matured in their ordinary course and
(z) greater than the total amount of their liabilities (including identified
contingent liabilities, valued at the amount that can reasonably be expected to
become absolute and matured in their ordinary course), and (iii) do not intend
to, and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature in their ordinary
course.

 

“Sponsor” shall mean, collectively, Olympus, Olympus Executive Fund, L.P., a
Delaware limited partnership, Olympus Growth Co-Investment Fund III, L.P., a
Delaware limited partnership, any other fund managed by Olympus Advisory
Partners, Inc., and any funds controlled by or under common control with
Olympus.

 

“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the aggregate amount available to be drawn thereunder at such time (regardless
of whether any conditions for drawing could then be met).

 

24



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean, collectively, (i) any Seller
Subordinated Indebtedness issued pursuant to Section 8.2(viii), and (ii) any
other unsecured Indebtedness of the Borrower and its Subsidiaries that is
expressly subordinated in right of payment and performance to the Obligations
and that is evidenced by a written instrument in form and substance (including
subordination provisions) reasonably acceptable to and approved in writing by
the Administrative Agent.

 

“Subordinated Loan Agreement” shall mean the Senior Subordinated Loan Agreement,
dated as of June 11, 2003, made among the Borrower and the purchasers named
therein, providing for the issuance of the Subordinated Notes, as amended,
modified, restated or supplemented from time to time.

 

“Subordinated Notes” shall mean the 12% Senior Subordinated Notes due 2011 of
the Borrower in substantially the form of Exhibit A to the Subordinated Loan
Agreement, issued pursuant to the Subordinated Loan Agreement in the aggregate
initial principal amount of $36,000,000, as amended, modified, restated or
supplemented from time to time.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.

 

“Subsidiary Guarantor” shall mean any Subsidiary of the Borrower that is a
guarantor of the Obligations under the Subsidiary Guaranty (or under another
guaranty agreement in form and substance satisfactory to the Administrative
Agent) and has granted to the Administrative Agent a Lien upon and security
interest in its personal property assets pursuant to the Security Agreement.

 

“Subsidiary Guaranty” shall mean a guaranty agreement made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, in
substantially the form of Exhibit G, as amended, modified, restated or
supplemented from time to time.

 

“Swingline Commitment” shall mean $5,000,000 or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.

 

“Swingline Exposure” shall mean, with respect to any Revolving Credit Lender at
any time, its maximum aggregate liability to make Refunded Swingline Loans
pursuant to Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.

 

“Swingline Lender” shall mean Wachovia in its capacity as maker of Swingline
Loans, and its successors in such capacity.

 

25



--------------------------------------------------------------------------------

“Swingline Loans” shall have the meaning given to such term in Section 2.1(c).

 

“Swingline Maturity Date” shall mean the date that is five (5) Business Days
prior to the Revolving Credit Maturity Date.

 

“Swingline Note” shall mean, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Swingline Loans made by the Swingline Lender pursuant to Section 2.1(c), in
substantially the form of Exhibit A-3, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

 

“Symmetry USA” shall mean Symmetry Medical USA Inc., a Delaware corporation and
a Wholly Owned Subsidiary of the Borrower.

 

“Syndication Agents” shall mean Antares Capital Corporation and General Electric
Capital Corporation in their capacity as such under Section 10.12, and their
respective successors and permitted assigns in such capacity.

 

“Taxes” shall have the meaning given to such term in Section 2.17(a).

 

“Terminating Indebtedness” shall have the meaning given to such term in Section
4.1(h).

 

“Term Loan Commitment” shall mean, with respect to any Lender at any time, the
commitment of such Lender to make Term Loans in an aggregate principal amount up
to the amount set forth opposite such Lender’s name on Schedule 1.1(a) under the
caption “Term Loan Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, the amount set forth for such Lender at such time in
the Register maintained by the Administrative Agent pursuant to Section 11.7(b)
as such Lender’s “Term Loan Commitment,” as such amount may be reduced at or
prior to such time pursuant to the terms hereof.

 

“Term Loan Lender” shall mean any Lender having a Term Loan Commitment (or,
after the Term Loan Commitments have terminated, any Lender holding outstanding
Term Loans).

 

“Term Loan Maturity Date” shall mean the fifth anniversary of the Closing Date.

 

“Term Loans” shall have the meaning given to such term in Section 2.1(a).

 

“Term Note” shall mean, with respect to any Term Lender requesting the same, the
promissory note of the Borrower in favor of such Term Lender evidencing the Term
Loan made by such Lender pursuant to Section 2.1(a), in substantially the form
of Exhibit A-1, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.

 

“Total Acquisition Amount” shall mean, with respect to any Acquisition, the sum
(without duplication) of (i) the Non-Stock Acquisition Amount with respect
thereto and (ii) the Fair Market Value of all Capital Stock of the Borrower
issued or given in connection with such Acquisition.

 

26



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall mean, as of the last day of any Reference Period,
the ratio of (i) Consolidated Total Funded Debt as of such date to (ii)
Consolidated EBITDA for such Reference Period.

 

“Total Voting Power” shall mean, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“Transactions” shall mean, collectively, (i) the IPO, (ii) the initial
extensions of credit hereunder on the Closing Date, (iii) the repayment of the
Existing Senior Bank Facilities, the Subordinated Notes and the other
Terminating Indebtedness, (iv) the Class A Preferred Stock Repurchase, and (v)
the payment of permitted fees and expenses in connection with the foregoing.

 

“Type” shall have the meaning given to such term in Section 2.2(a).

 

“Unfunded Pension Liability” shall mean, with respect to any Plan or
Multiemployer Plan, the excess of its benefit liabilities under Section
4001(a)(16) of ERISA over the current value of its assets, determined in
accordance with the applicable assumptions used for funding under Section 412 of
the Internal Revenue Code for the applicable plan year.

 

“Unutilized Revolving Credit Commitment” shall mean, with respect to any
Revolving Credit Lender at any time, such Lender’s Revolving Credit Commitment
at such time less the sum of (i) the aggregate principal amount of all Revolving
Loans made by such Lender that are outstanding at such time, (ii) such Lender’s
Letter of Credit Exposure at such time and (iii) such Lender’s Swingline
Exposure at such time.

 

“Unutilized Swingline Commitment” shall mean, with respect to the Swingline
Lender at any time, the Swingline Commitment at such time less the aggregate
principal amount of all Swingline Loans that are outstanding at such time.

 

“Wachovia” shall mean Wachovia Bank, National Association, and its successors
and assigns.

 

“Warrants” shall mean the warrants issued to the purchasers, or any assignee or
successor thereto, of the Subordinated Notes.

 

“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.

 

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all

 

27



--------------------------------------------------------------------------------

financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders prior
to the Closing Date; provided that if the Borrower notifies the Administrative
Agent that it wishes to amend any financial covenant in Article VII to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VII for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP as in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding the foregoing, no financial instrument
issued by any Credit Party shall be deemed to constitute Indebtedness or Funded
Debt hereunder, nor shall any payments or accruals of dividends to holders of
such financial instruments be deemed to constitute interest expense in respect
of Indebtedness or Funded Debt, in either case solely because FAS 150 requires
such financial instrument to be classified as a liability on its balance sheet
(unless such financial instrument constitutes Disqualified Capital Stock within
the meaning of that term hereunder).

 

1.3 Other Terms; Construction.

 

(a) Unless otherwise specified or unless the context otherwise requires, all
references herein to sections, annexes, schedules and exhibits are references to
sections, annexes, schedules and exhibits in and to this Agreement, and all
terms defined in this Agreement shall have the defined meanings when used in any
other Credit Document or any certificate or other document made or delivered
pursuant hereto.

 

(b) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Lender and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.

 

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural form of such terms.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE LOANS

 

2.1 Commitments.

 

(a) Each Term Loan Lender severally agrees, subject to and on the terms and
conditions of this Agreement, to make a loan (each, a “Term Loan,” and
collectively, the “Term Loans”) to the Borrower on the Closing Date in a
principal amount not to exceed its Term Loan Commitment. No Term Loans shall be
made at any time after the Closing Date. To the extent repaid, Term Loans may
not be reborrowed.

 

28



--------------------------------------------------------------------------------

(b) Each Revolving Credit Lender severally agrees, subject to and on the terms
and conditions of this Agreement, to make loans (each, a “Revolving Loan,” and
collectively, the “Revolving Loans”) to the Borrower, from time to time on any
Business Day during the period from and including the Closing Date to but not
including the Revolving Credit Termination Date, provided that (i) no Borrowing
of Revolving Loans shall be made if, immediately after giving effect thereto
(and to any concurrent repayment of Swingline Loans with proceeds of Revolving
Loans made pursuant to such Borrowing), (y) the Revolving Credit Exposure of any
Revolving Credit Lender would exceed its Revolving Credit Commitment at such
time or (z) the Aggregate Revolving Credit Exposure would exceed the aggregate
Revolving Credit Commitments at such time and (ii) the aggregate principal
amount of Borrowings of Revolving Loans that may be made on the Closing Date
shall be no more than $25,000,000. Subject to and on the terms and conditions of
this Agreement, the Borrower may borrow, repay and reborrow Revolving Loans.

 

(c) The Swingline Lender agrees, subject to and on the terms and conditions of
this Agreement, to make loans (each, a “Swingline Loan,” and collectively, the
“Swingline Loans”) to the Borrower, from time to time on any Business Day during
the period from the Closing Date to but not including the Swingline Maturity
Date (or, if earlier, the Revolving Credit Termination Date), in an aggregate
principal amount at any time outstanding not exceeding the Swingline Commitment.
Swingline Loans may be made even if the aggregate principal amount of Swingline
Loans outstanding at any time, when added to the aggregate principal amount of
the Revolving Loans made by the Swingline Lender in its capacity as a Revolving
Credit Lender outstanding at such time and its Letter of Credit Exposure at such
time, would exceed the Swingline Lender’s own Revolving Credit Commitment at
such time, but provided that no Borrowing of Swingline Loans shall be made if,
immediately after giving effect thereto, (y) the Revolving Credit Exposure of
any Revolving Credit Lender would exceed its Revolving Credit Commitment at such
time or (z) the Aggregate Revolving Credit Exposure would exceed the aggregate
Revolving Credit Commitments at such time. Subject to and on the terms and
conditions of this Agreement, the Borrower may borrow, repay (including by means
of a Borrowing of Revolving Loans pursuant to Section 2.2(e)) and reborrow
Swingline Loans.

 

2.2 Borrowings.

 

(a) The Term Loans and Revolving Loans (each, together with the Swingline Loans,
a “Class” of Loan) shall, at the option of the Borrower and subject to the terms
and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans
(each, a “Type” of Loan), provided that (i) all Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Type, and (ii) no LIBOR Loans may be borrowed at any time prior to the third
(3rd) Business Day after the Closing Date. The Swingline Loans shall be made and
maintained as Base Rate Loans at all times.

 

(b) In order to make a Borrowing (other than (x) Borrowings of Swingline Loans,
which shall be made pursuant to Section 2.2(d), (y) Borrowings for the purpose
of repaying Refunded Swingline Loans, which shall be made pursuant to Section
2.2(e), and (z) Borrowings involving continuations or conversions of outstanding
Loans, which shall be made pursuant to Section 2.11), the Borrower will give the
Administrative Agent written notice not later than 1:00 p.m., Charlotte, North
Carolina time, three (3) Business Days prior to each Borrowing to be comprised
of LIBOR Loans and one (1) Business Day prior to each Borrowing to be comprised

 

29



--------------------------------------------------------------------------------

of Base Rate Loans; provided, however, that requests for the Borrowing of the
Term Loans and any Revolving Loans to be made on the Closing Date may, at the
discretion of the Administrative Agent, be given with less advance notice than
as specified hereinabove. Each such notice (each, a “Notice of Borrowing”) shall
be given in the form of Exhibit B-1 and shall specify (1) the aggregate
principal amount, Class and initial Type of the Loans to be made pursuant to
such Borrowing, (2) in the case of a Borrowing of LIBOR Loans, the initial
Interest Period to be applicable thereto, and (3) the requested Borrowing Date,
which shall be a Business Day. Once given, a Notice of Borrowing may not be
revoked by the Borrower except upon payment of any amounts required under
Section 2.18 to be paid as a consequence of such revocation. Upon its receipt of
a Notice of Borrowing, the Administrative Agent will promptly notify each
applicable Lender of the proposed Borrowing by facsimile transmission.
Notwithstanding anything to the contrary contained herein:

 

(i) the aggregate principal amount of the Borrowing of Term Loans shall be in
the amount of the aggregate Term Loan Commitments;

 

(ii) the aggregate principal amount of each Borrowing comprised of Base Rate
Loans shall not be less than $500,000 or, if greater, an integral multiple of
$100,000 in excess thereof (or, in the case of a Borrowing of Revolving Loans,
if less, in the amount of the aggregate Unutilized Revolving Credit
Commitments), and the aggregate principal amount of each Borrowing comprised of
LIBOR Loans shall not be less than $1,000,000 or, if greater, an integral
multiple of $500,000 in excess thereof;

 

(iii) if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and

 

(iv) if the Borrower shall have failed to select the duration of the Interest
Period to be applicable to any Borrowing of LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.

 

(c) Not later than 2:00 p.m., Charlotte, North Carolina time, on the requested
Borrowing Date (which shall be the Closing Date, in the case of the Term Loans),
each applicable Lender will make available to the Administrative Agent at the
Payment Office an amount, in Dollars and in immediately available funds, equal
to the amount of the Loan or Loans to be made by such Lender. To the extent such
Lenders have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.

 

(d) In order to make a Borrowing of a Swingline Loan (other than borrowings
pursuant to any loan sweep product or other cash management arrangement in
effect between the Borrower and the Swingline Lender, which shall be effected as
provided thereunder), the Borrower will give the Administrative Agent (and the
Swingline Lender, if the Swingline Lender is not also the Administrative Agent)
written notice not later than 1:00 p.m., Charlotte, North Carolina time, on the
Business Day of such Borrowing. Each such notice (each, a “Notice of Swingline
Borrowing”) shall be given in the form of Exhibit B-2 and shall specify (i) the

 

30



--------------------------------------------------------------------------------

principal amount of the Swingline Loan to be made pursuant to such Borrowing
(which shall not be less than $200,000 and, if greater, shall be in an integral
multiple of $100,000 in excess thereof (or, if less, in the amount of the
Unutilized Swingline Commitment)) and (ii) the requested Borrowing Date, which
shall be a Business Day. Once given, a Notice of Swingline Borrowing may not be
revoked by the Borrower except upon payment of any amounts required under
Section 2.18 to be paid as a consequence of such revocation. Not later than 1:00
p.m., Charlotte, North Carolina time, on the requested Borrowing Date, the
Swingline Lender will make available to the Administrative Agent at the Payment
Office an amount, in Dollars and in immediately available funds, equal to the
amount of the requested Swingline Loan. To the extent the Swingline Lender has
made such amount available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make such amount available to the Borrower in
accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.

 

(e) With respect to any outstanding Swingline Loans, the Swingline Lender may at
any time (whether or not an Event of Default has occurred and is continuing) in
its sole and absolute discretion (and shall, within seven (7) days after any
Borrowing of Swingline Loans causes the aggregate outstanding principal amount
thereof to exceed $2,000,000), and is hereby authorized and empowered by the
Borrower to, cause a Borrowing of Revolving Loans to be made for the purpose of
repaying such Swingline Loans by delivering to the Administrative Agent (if the
Administrative Agent is not also the Swingline Lender) and each other Revolving
Credit Lender (on behalf of, and with a copy to, the Borrower), not later than
11:00 a.m., Charlotte, North Carolina time, one (1) Business Day prior to the
proposed Borrowing Date therefor, a notice (which shall be deemed to be a Notice
of Borrowing given by the Borrower) requesting the Revolving Credit Lenders to
make Revolving Loans (which shall be made initially as Base Rate Loans) on such
Borrowing Date in an aggregate amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given that the Swingline Lender requests to be repaid. Not later than 2:00 p.m.,
Charlotte, North Carolina time, on the requested Borrowing Date, each Revolving
Credit Lender (other than the Swingline Lender) will make available to the
Administrative Agent at the Payment Office an amount, in Dollars and in
immediately available funds, equal to the amount of the Revolving Loan to be
made by such Lender. To the extent the Revolving Credit Lenders have made such
amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment of the Refunded Swingline Loans.
Notwithstanding any provision of this Agreement to the contrary, on the relevant
Borrowing Date, the Refunded Swingline Loans (including the Swingline Lender’s
ratable share thereof, in its capacity as a Revolving Credit Lender) shall be
deemed to be repaid with the proceeds of the Revolving Loans made as provided
above (including a Revolving Loan deemed to have been made by the Swingline
Lender), and such Refunded Swingline Loans deemed to be so repaid shall no
longer be outstanding as Swingline Loans but shall be outstanding as Revolving
Loans. If any portion of any such amount repaid (or deemed to be repaid) to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in any bankruptcy, insolvency or similar proceeding or
otherwise, the loss of the amount so recovered shall be shared ratably among all
the Revolving Credit Lenders in the manner contemplated by Section 2.15(b).

 

31



--------------------------------------------------------------------------------

(f) If, as a result of any bankruptcy, insolvency or similar proceeding with
respect to the Borrower, Revolving Loans are not made pursuant to subsection (e)
above in an amount sufficient to repay any amounts owed to the Swingline Lender
in respect of any outstanding Swingline Loans, or if the Swingline Lender is
otherwise precluded for any reason from giving a notice on behalf of the
Borrower as provided for hereinabove, the Swingline Lender shall be deemed to
have sold without recourse, representation or warranty (except for the absence
of Liens thereon created, incurred or suffered to exist by, through or under the
Swingline Lender), and each Revolving Credit Lender shall be deemed to have
purchased and hereby agrees to purchase, a participation in such outstanding
Swingline Loans in an amount equal to its ratable share (based on the proportion
that its Revolving Credit Commitment bears to the aggregate Revolving Credit
Commitments at such time) of the unpaid amount thereof together with accrued
interest thereon. Upon one (1) Business Day’s prior notice from the Swingline
Lender, each Revolving Credit Lender (other than the Swingline Lender) will make
available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to its respective
participation. To the extent the Revolving Credit Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent. In the
event any such Revolving Credit Lender fails to make available to the
Administrative Agent the amount of such Lender’s participation as provided in
this Section 2.2(f), the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with interest thereon for each day
from the date such amount is required to be made available for the account of
the Swingline Lender until the date such amount is made available to the
Swingline Lender at the Federal Funds Rate for the first three (3) Business Days
and thereafter at the Adjusted Base Rate applicable to Revolving Loans. Promptly
following its receipt of any payment by or on behalf of the Borrower in respect
of a Swingline Loan, the Swingline Lender will pay to each Revolving Credit
Lender that has acquired a participation therein such Lender’s ratable share of
such payment.

 

(g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Revolving Credit Lender (other than the Swingline Lender) to
make Revolving Loans for the purpose of repaying any Refunded Swingline Loans
pursuant to Section 2.2(e) and each such Lender’s obligation to purchase a
participation in any unpaid Swingline Loans pursuant to Section 2.2(f) shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the
Swingline Lender, the Administrative Agent, the Borrower or any other Person for
any reason whatsoever, (ii) the occurrence or continuance of any Default or
Event of Default, (iii) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower or any of its Subsidiaries, or (iv) any breach of this Agreement by any
party hereto.

 

2.3 Disbursements; Funding Reliance; Domicile of Loans.

 

(a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any of the Authorized Officers, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation

 

32



--------------------------------------------------------------------------------

Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.

 

(b) Unless the Administrative Agent has received, prior to 2:00 p.m., Charlotte,
North Carolina time, on the relevant Borrowing Date, written notice from a
Lender that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion, if any, of the relevant Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent in immediately available funds on such Borrowing Date in
accordance with the applicable provisions of Section 2.2 or Section 3.5, and the
Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make a corresponding amount available to the Borrower on such
Borrowing Date. If and to the extent that such Lender shall not have made such
portion available to the Administrative Agent, and the Administrative Agent
shall have made such corresponding amount available to the Borrower, such
Lender, on the one hand, and the Borrower, on the other, severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount,
together with interest thereon for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, (i) in the case of such Lender, at the Federal Funds Rate,
and (ii) in the case of the Borrower (without duplication), at the rate of
interest applicable at such time to the Type and Class of Loans comprising such
Borrowing, as determined under the provisions of Section 2.8. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement. The failure of any Lender to make any Loan required to be made
by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan as part of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the Loan
to be made by such other Lender as part of any Borrowing.

 

(c) Each Lender may, at its option, make and maintain any Loan at, to or for the
account of any of its Lending Offices, provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan to or for the
account of such Lender in accordance with the terms of this Agreement.

 

2.4 Evidence of Debt; Notes.

 

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the applicable
Lending Office of such Lender resulting from each Loan made by such Lending
Office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lending Office of such Lender from time to
time under this Agreement.

 

(b) The Administrative Agent shall maintain the Register pursuant to Section
11.7(b), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each such Loan, the Class
and Type of each such Loan and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder in respect of each such Loan and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of each such Loan and each Lender’s share thereof.

 

33



--------------------------------------------------------------------------------

(c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.4(b) (and, if consistent with the entries in the accounts maintained
pursuant to Section 2.4(a)) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain any such account, Register or subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

(d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in the case of Term Loans, by a Term Note appropriately completed
in substantially the form of Exhibit A-1, (ii) in the case of Revolving Loans,
by a Revolving Note appropriately completed in substantially the form of Exhibit
A-2, and (iii) in the case of the Swingline Loans, by a Swingline Note
appropriately completed in substantially the form of Exhibit A-3, in each case
executed by the Borrower and payable to the order of such Lender. Each Note
shall be entitled to all of the benefits of this Agreement and the other Credit
Documents and shall be subject to the provisions hereof and thereof.

 

2.5 Termination and Reduction of Commitments and Swingline Commitment.

 

(a) The Term Loan Commitments shall be automatically and permanently terminated
on December 31, 2004, if the Closing Date shall not have occurred on or prior to
such date. The Revolving Credit Commitments shall be automatically and
permanently terminated on the Revolving Credit Termination Date (or on December
31, 2004, if the Closing Date shall not have occurred on or prior to such date).
The Swingline Commitment shall be automatically and permanently terminated on
the Swingline Maturity Date (or on December 31, 2004, if the Closing Date shall
not have occurred on or prior to such date), unless sooner terminated pursuant
to any other provision of this Section 2.5 or Section 9.2.

 

(b) At any time and from time to time after the date hereof, upon not less than
three (3) Business Days’ prior written notice to the Administrative Agent (and,
in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrower may terminate in whole or reduce
in part the aggregate Unutilized Revolving Credit Commitments (but not to an
amount lower than the aggregate principal amount of Swingline Loans outstanding
at the time of reduction) or the Unutilized Swingline Commitment, provided that
any such partial reduction shall be in an aggregate amount of not less than
$1,000,000 ($200,000 in the case of the Unutilized Swingline Commitment) or, if
greater, an integral multiple of $500,000 in excess thereof ($100,000 in the
case of the Unutilized Swingline Commitment). The amount of any termination or
reduction made under this Section 2.5(b) may not thereafter be reinstated.

 

(c) Each reduction of the Revolving Credit Commitments pursuant to this Section
shall be applied ratably among the Revolving Credit Lenders according to their
respective Revolving Credit Commitments. Notwithstanding any provision of this
Agreement to the contrary, any reduction of the Revolving Credit Commitments
pursuant to this Section 2.5 that has the effect of reducing the aggregate
Revolving Credit Commitments to an amount less than

 

34



--------------------------------------------------------------------------------

the amount of the Swingline Commitment at such time shall result in an automatic
corresponding reduction of the Swingline Commitment to the amount of the
aggregate Revolving Credit Commitments (as so reduced), without any further
action on the part of the Borrower or the Swingline Lender.

 

2.6 Mandatory Payments and Prepayments.

 

(a) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, the Borrower will repay the aggregate outstanding principal of the
Term Loans on the dates and in the amounts set forth below:

 

Date

--------------------------------------------------------------------------------

   Payment Amount


--------------------------------------------------------------------------------

March 31, 2005

   $ 875,000

June 30, 2005

   $ 875,000

September 30, 2005

   $ 875,000

December 31, 2005

   $ 875,000

March 31, 2006

   $ 1,312,500

June 30, 2006

   $ 1,312,500

September 30, 2006

   $ 1,312,500

December 31, 2006

   $ 1,312,500

March 31, 2007

   $ 1,750,000

June 30, 2007

   $ 1,750,000

September 30, 2007

   $ 1,750,000

December 31, 2007

   $ 1,750,000

March 31, 2008

   $ 2,187,500

June 30, 2008

   $ 2,187,500

September 30, 2008

   $ 2,187,500

December 31, 2008

   $ 2,187,500

March 31, 2009

   $ 2,625,000

June 31, 2009

   $ 2,625,000

September 30, 2009

   $ 2,625,000

Term Loan Maturity Date

   $ 2,625,000

 

(b) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, (i) the aggregate outstanding principal of the Term Loans shall be
due and payable in full on the Term Loan Maturity Date, (ii) the aggregate
outstanding principal of the Revolving Loans shall be due and payable in full on
the Revolving Credit Maturity Date, and (iii) the aggregate outstanding
principal of the Swingline Loans shall be due and payable in full on the
Swingline Maturity Date.

 

(c) In the event that, at any time, the Aggregate Revolving Credit Exposure
(excluding the aggregate amount of any Swingline Loans to be repaid with
proceeds of Revolving Loans made on the date of determination) shall exceed the
aggregate Revolving Credit Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrower will, within two (2)
Business Days after such time, prepay the outstanding

 

35



--------------------------------------------------------------------------------

principal amount of the Swingline Loans and, to the extent of any excess
remaining after prepayment in full of outstanding Swingline Loans, the
outstanding principal amount of the Revolving Loans in the amount of such
excess; provided that, to the extent such excess amount is greater than the
aggregate principal amount of Swingline Loans and Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Letter of Credit Exposure, as more particularly described
in Section 3.8, and thereupon such cash shall be deemed to reduce the aggregate
Letter of Credit Exposure by an equivalent amount.

 

(d) Promptly upon (and in any event not later than five (5) Business Days after)
its receipt thereof, the Borrower will prepay the outstanding principal amount
of the Loans in an amount equal to 75% of the Net Cash Proceeds from any Equity
Issuance and 100% of the Net Cash Proceeds from any Debt Issuance, and will
deliver to the Administrative Agent, concurrently with such prepayment, a
certificate signed on behalf of the Borrower by a Financial Officer of the
Borrower in form reasonably satisfactory to the Administrative Agent and setting
forth the calculation of such Net Cash Proceeds; provided, however, that in the
event the Total Leverage Ratio (calculated on a pro forma basis after giving
effect to any Equity Issuance) is equal to or less than 2.0 to 1.0, the Borrower
shall not be required to prepay the Loans in respect of any such Equity
Issuance.

 

(e) Not later than 270 days after its receipt of any proceeds of insurance,
condemnation award or other compensation in respect of any Casualty Event in
excess of (y) $500,000 for any single Casualty Event or (z) $1,000,000 when
aggregated with such proceeds for all Casualty Events during any single fiscal
year (or, in either case, if earlier, upon its determination not to repair or
replace any property subject to such Casualty Event or to acquire assets used or
useable in the business of the Borrower or its Subsidiaries), the Borrower will
prepay the outstanding principal amount of the Loans in an amount equal to 100%
of the Net Cash Proceeds from such Casualty Event (less any amounts theretofore
applied (or contractually committed to be applied) to the repair or replacement
of property subject to such Casualty Event or to acquire assets used or useable
in the business of the Borrower or its Subsidiaries) and will deliver to the
Administrative Agent, concurrently with such prepayment, a certificate signed on
behalf of the Borrower by a Financial Officer of the Borrower in form reasonably
satisfactory to the Administrative Agent and setting forth the calculation of
such Net Cash Proceeds; provided, however, that, notwithstanding the foregoing,
(i) except as otherwise provided in this Agreement (including in clause (ii)
below) or in any other Credit Document, the Administrative Agent shall promptly
turn over to the Borrower any such proceeds received during such 270-day period
(unless the Borrower has, prior to the Administrative Agent’s receipt of such
proceeds, notified the Administrative Agent of its determination not to repair
or replace the property subject to the applicable Casualty Event or to acquire
assets used or useable in the business of the Borrower or its Subsidiaries), but
nothing in this Section 2.6(e) shall be deemed to limit or otherwise affect any
right of the Administrative Agent herein or in any of the other Credit Documents
to receive and hold such proceeds as loss payee and to disburse the same to the
Borrower upon the terms hereof or thereof, or any obligation of the Borrower or
any of its Subsidiaries herein or in any of the other Credit Documents to remit
any such proceeds to the Administrative Agent upon its receipt thereof, and (ii)
any and all such proceeds received or held by the Administrative Agent or the
Borrower or any of its Subsidiaries during the continuance of an Event of
Default (regardless of any proposed use thereof for repair, replacement or
reinvestment, but less any

 

36



--------------------------------------------------------------------------------

amounts theretofore applied (or contractually committed to be applied) to the
repair or replacement of property subject to such Casualty Event) shall be
applied to prepay the outstanding principal amount of the Loans. Subject to the
foregoing, any proceeds of insurance, condemnation award or other compensation
in respect of any Casualty Event applied (or contractually committed to be
applied) within 270 days to the repair or replacement of property subject to
such Casualty Event or to acquire assets used or useable in the business of the
Borrower or its Subsidiaries in accordance with the provisions of this Section
2.6(e) shall not be required to be applied by the Borrower as a prepayment of
the outstanding principal amount of the Loans.

 

(f) Promptly upon (and in any event not later than five (5) Business Days after)
its receipt thereof, the Borrower will prepay the outstanding principal amount
of the Loans in an amount equal to 100% of the Net Cash Proceeds from any Asset
Disposition and will deliver to the Administrative Agent, concurrently with such
prepayment, a certificate signed on behalf of the Borrower by a Financial
Officer of the Borrower in form reasonably satisfactory to the Administrative
Agent and setting forth the calculation of such Net Cash Proceeds; provided,
however, that with respect to Asset Dispositions permitted under Section 8.4(v),
the Borrower shall not be required to apply such Net Cash Proceeds as a
prepayment of the Loans as provided herein, so long as (and to the extent that)
such Net Cash Proceeds are applied towards (or are contractually committed to be
applied towards) assets used or useable in the business of the Borrower or its
Subsidiaries within 180 days after such Asset Disposition; but provided further
that any such Net Cash Proceeds not applied within 180 days (regardless of any
contractual commitments) to the replacement of property subject to such Asset
Disposition shall be applied by the Borrower as a prepayment of the outstanding
principal amount of the Loans no later than the fifth (5th) Business Day
immediately following such 180-day period. Notwithstanding the foregoing,
nothing in this Section 2.6(f) shall be deemed to permit any Asset Disposition
not expressly permitted under Section 8.4.

 

(g) Each prepayment of the Loans made pursuant to Sections 2.6(d) through
Section (f) shall be applied (i) first, to reduce the outstanding principal
amount of the Term Loans, with such reduction to be applied (y) first, to the
next four (4) scheduled unpaid principal payments (as set forth in subsection
(a) above) (excluding any scheduled principal payment due on the date of such
prepayment), in the direct order of maturity, and (z) second, to the extent of
any excess remaining after application as provided in clause (y) above, to the
other remaining scheduled principal payments (as set forth in subsection (a)
above), in the inverse order of maturity, (ii) second, to the extent of any
excess remaining after application as provided in clause (i) above, to reduce
the outstanding principal amount of the Swingline Loans (but without any
corresponding permanent reduction of the Swingline Commitment or the Revolving
Credit Commitments), (iii) third, to the extent of any excess remaining after
application as provided in clauses (i) and (ii) above, to reduce the outstanding
principal amount of the Revolving Loans (but without any corresponding permanent
reduction of the Revolving Credit Commitments), and (iv) fourth, to the extent
of any excess remaining after application as provided in clauses (i), (ii) and
(iii) above, to pay any outstanding Reimbursement Obligations, and within each
Class of Loans shall be applied first to prepay all Base Rate Loans before any
LIBOR Loans are prepaid; provided that such prepayments shall be applied against
LIBOR Loans in such a manner as to minimize any amounts required to be paid
under Section 2.18 as a consequence thereof. Each payment or prepayment pursuant
to the provisions of this Section 2.6 shall be applied ratably

 

37



--------------------------------------------------------------------------------

among the Lenders holding the Loans being prepaid, in proportion to the
principal amount held by each. Swingline Loans and Revolving Loans (but not Term
Loans) prepaid pursuant to this Section 2.6(g) may be reborrowed, subject to the
terms and conditions of this Agreement.

 

(h) Each payment or prepayment of a LIBOR Loan made pursuant to the provisions
of this Section on a day other than the last day of the Interest Period
applicable thereto shall be made together with all amounts required under
Section 2.18 to be paid as a consequence thereof.

 

(i) In the event the Administrative Agent receives a notice of prepayment with
respect to Sections 2.6(d) through 2.6(f), the Administrative Agent will give
prompt notice thereof to the Lenders; provided that if such notice has also been
furnished to the Lenders, the Administrative Agent shall have no obligation to
notify the Lenders with respect thereto. Upon request by any Lender, the
Administrative Agent will forward to such Lender a copy of the certificate of
the Borrower with respect to any such prepayment.

 

2.7 Voluntary Prepayments.

 

(a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 1:00 p.m., Charlotte, North Carolina time, three (3)
Business Days prior to each intended prepayment of LIBOR Loans and one (1)
Business Day prior to each intended prepayment of Base Rate Loans (other than
Swingline Loans, which may be prepaid on a same-day basis), provided that (i)
each partial prepayment of LIBOR Loans shall be in an aggregate principal amount
of not less than $1,000,000 or, if greater, an integral multiple of $500,000 in
excess thereof, and each partial prepayment of Base Rate Loans shall be in an
aggregate principal amount of not less than $500,000 or, if greater, an integral
multiple of $100,000 in excess thereof ($200,000 and $100,000, respectively, in
the case of Swingline Loans), (ii) no partial prepayment of LIBOR Loans made
pursuant to any single Borrowing shall reduce the aggregate outstanding
principal amount of the remaining LIBOR Loans under such Borrowing to less than
$1,000,000 or to any greater amount not an integral multiple of $500,000 in
excess thereof, and (iii) unless made together with all amounts required under
Section 2.18 to be paid as a consequence of such prepayment, a prepayment of a
LIBOR Loan may be made only on the last day of the Interest Period applicable
thereto. Each such notice shall specify the proposed date of such prepayment and
the aggregate principal amount, Class and Type of the Loans to be prepaid (and,
in the case of LIBOR Loans, the Interest Period of the Borrowing pursuant to
which made), and shall be irrevocable and shall bind the Borrower to make such
prepayment on the terms specified therein. Revolving Loans and Swingline Loans
(but not Term Loans) prepaid pursuant to this Section 2.7(a) may be reborrowed,
subject to the terms and conditions of this Agreement. In the event the
Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.

 

(b) Each prepayment of the Term Loans made pursuant to Section 2.7(a) shall be
applied to reduce the outstanding principal amount of the Term Loans, with such
reduction to be applied (y) first, to the next four (4) scheduled unpaid
principal payments (as set forth in

 

38



--------------------------------------------------------------------------------

Section 2.6(a)) (excluding any scheduled principal payment due on the date of
such prepayment), in the direct order of maturity, and (z) second, to the extent
of any excess remaining after application as provided in clause (y) above, to
the other remaining scheduled principal payments (as set forth in Section
2.6(a)), in the inverse order of maturity. Each prepayment of the Loans made
pursuant to Section 2.7(a) shall be applied ratably among the Lenders holding
the Loans being prepaid, in proportion to the principal amount held by each.

 

2.8 Interest.

 

(a) The Borrower will pay interest in respect of the unpaid principal amount of
each Loan, from the date of Borrowing thereof until such principal amount shall
be paid in full, (i) at the Adjusted Base Rate, as in effect from time to time
during such periods as such Loan is a Base Rate Loan, and (ii) at the Adjusted
LIBOR Rate, as in effect from time to time during such periods as such Loan is a
LIBOR Loan.

 

(b) Upon the occurrence and during the continuance of any default by the
Borrower in the payment of any principal of or interest on any Loan, any fees or
other amount hereunder when due (whether at maturity, pursuant to acceleration
or otherwise), all outstanding principal amounts of the Loans and, to the
greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and payable fees and other amounts hereunder, shall bear interest
at a rate per annum equal to the interest rate applicable from time to time
thereafter to such Loans (whether the Adjusted Base Rate or the Adjusted LIBOR
Rate) plus 2% (or, in the case of interest, fees and other amounts for which no
rate is provided hereunder, at the Adjusted Base Rate applicable to Revolving
Loans plus 2%), and, in each case, such default interest shall be payable on
demand. To the greatest extent permitted by law, interest shall continue to
accrue after the filing by or against the Borrower of any petition seeking any
relief in bankruptcy or under any law pertaining to insolvency or debtor relief.

 

(c) Accrued (and theretofore unpaid) interest shall be payable as follows:

 

(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date;
provided, that in the event the Loans are repaid or prepaid in full and the
Commitments have been terminated, then accrued interest in respect of all Base
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof;

 

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section 2.6, except as provided
hereinbelow), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.10(iv)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause (y) above had successive Interest Periods of three months’ duration
been applicable to such LIBOR Loan; provided, that in the event all LIBOR Loans
made pursuant to a single Borrowing are

 

39



--------------------------------------------------------------------------------

repaid or prepaid in full, then accrued interest in respect of such LIBOR Loans
shall be payable together with such repayment or prepayment on the date thereof;
and

 

(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

 

(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

 

(e) The Administrative Agent shall promptly notify the Borrower and the Lenders
upon determining the interest rate for each Borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.

 

2.9 Fees. The Borrower agrees to pay:

 

(a) To the Arranger and Wachovia, for their own account, on the Closing Date,
the fees required under the Fee Letter to be paid to them on the Closing Date,
in the amounts due and payable on the Closing Date as required by the terms
thereof;

 

(b) To the Administrative Agent, for the account of each Revolving Credit Lender
(other than a Defaulting Lender), a commitment fee for each calendar quarter (or
portion thereof) for the period from the date of this Agreement to the Revolving
Credit Termination Date, at a per annum rate equal to the Applicable Percentage
in effect for such fee from time to time during such quarter, on such Lender’s
ratable share (based on the proportion that its Revolving Credit Commitment
bears to the aggregate Revolving Credit Commitments) of the average daily
aggregate Unutilized Revolving Credit Commitments, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the Revolving Credit Termination Date;

 

40



--------------------------------------------------------------------------------

(c) To the Administrative Agent, for the account of each Revolving Credit Lender
(other than a Defaulting Lender), a letter of credit fee for each calendar
quarter (or portion thereof) in respect of all Letters of Credit outstanding
during such quarter, at a per annum rate equal to the Applicable Percentage in
effect from time to time during such quarter for Revolving Loans that are
maintained as LIBOR Loans, on such Lender’s ratable share (based on the
proportion that its Revolving Credit Commitment bears to the aggregate Revolving
Credit Commitments) of the daily average aggregate Stated Amount of such Letters
of Credit, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date, and
(ii) on the later of the Revolving Credit Termination Date and the date of
termination of the last outstanding Letter of Credit;

 

(d) To the Issuing Lender, for its own account, a facing fee for each calendar
quarter (or portion thereof) in respect of all Letters of Credit outstanding
during such quarter, at a per annum rate of 0.25% on the daily average aggregate
Stated Amount of such Letters of Credit, payable in arrears (i) on the last
Business Day of each calendar quarter, beginning with the first such day to
occur after the Closing Date, and (ii) on the later of the Revolving Credit
Termination Date and the date of termination of the last outstanding Letter of
Credit;

 

(e) To the Issuing Lender, for its own account, such commissions, transfer fees
and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit as are customarily and reasonably
charged from time to time by the Issuing Lender for the performance of such
services in connection with similar letters of credit, or as may be otherwise
agreed to by the Issuing Lender, but without duplication of amounts payable
under Section 2.9(d); and

 

(f) To the Administrative Agent, for its own account, the annual administrative
fee described in the Fee Letter, on the terms, in the amount and at the times
set forth therein.

 

2.10 Interest Periods. Concurrently with the giving of a Notice of Borrowing or
Notice of Conversion/Continuation in respect of any Borrowing (whether in
respect of Term Loans or Revolving Loans) comprised of Base Rate Loans to be
converted into, or LIBOR Loans to be continued as, LIBOR Loans, the Borrower
shall have the right to elect, pursuant to such notice, the interest period
(each, an “Interest Period”) to be applicable to such LIBOR Loans, which
Interest Period shall, at the option of the Borrower, be a one, two, three, six
or (if agreed to by all of the Lenders) nine-month period; provided, however,
that:

 

(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

 

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

41



--------------------------------------------------------------------------------

(iii) LIBOR Loans may not be outstanding under more than eight (8) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);

 

(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

 

(v) no Interest Period may be selected with respect to the Term Loans that would
end after a scheduled date for repayment of principal of the Term Loans
occurring on or after the first day of such Interest Period unless, immediately
after giving effect to such selection, the aggregate principal amount of Term
Loans that are Base Rate Loans or that have Interest Periods expiring on or
before such principal repayment date equals or exceeds the principal amount
required to be paid on such principal repayment date;

 

(vi) the Borrower may not select any Interest Period that expires (y) after the
Term Loan Maturity Date, with respect to Term Loans that are to be maintained as
LIBOR Loans, or (z) after the Revolving Credit Maturity Date, with respect to
Revolving Loans that are to be maintained as LIBOR Loans;

 

(vii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month; and

 

(viii) the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

 

2.11 Conversions and Continuations.

 

(a) The Borrower shall have the right, on any Business Day occurring on or after
the Closing Date, to elect (i) to convert all or a portion of the outstanding
principal amount of any Base Rate Loans of any Class into LIBOR Loans of the
same Class, or to convert any LIBOR Loans of any Class the Interest Periods for
which end on the same day into Base Rate Loans of the same Class, or (ii) upon
the expiration of any Interest Period, to continue all or a portion of the
outstanding principal amount of any LIBOR Loans of any Class the Interest
Periods for which end on the same day for an additional Interest Period,
provided that (w) any such conversion of LIBOR Loans into Base Rate Loans shall
involve an aggregate principal amount of not less than $500,000 or, if greater,
an integral multiple of $100,000 in excess thereof; any such conversion of Base
Rate Loans into, or continuation of, LIBOR Loans shall involve an aggregate
principal amount of not less than $1,000,000 or, if greater, an integral
multiple of $500,000 in excess thereof; and no partial conversion of LIBOR Loans
made pursuant to a single Borrowing shall reduce the outstanding principal
amount of such LIBOR Loans to less than $1,000,000 or to any greater amount not
an integral multiple of $500,000 in excess thereof,

 

42



--------------------------------------------------------------------------------

(x) except as otherwise provided in Section 2.16(d), LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, the Borrower will pay, upon such conversion, all amounts required under
Section 2.18 to be paid as a consequence thereof), (y) no such conversion or
continuation shall be permitted with regard to any Base Rate Loans that are
Swingline Loans, and (z) no conversion of Base Rate Loans into LIBOR Loans or
continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.

 

(b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 1:00 p.m., Charlotte, North Carolina time,
three (3) Business Days prior to the intended effective date of any conversion
of Base Rate Loans into, or continuation of, LIBOR Loans and one (1) Business
Day prior to the intended effective date of any conversion of LIBOR Loans into
Base Rate Loans. Each such notice (each, a “Notice of Conversion/Continuation”)
shall be given in the form of Exhibit B-3 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount, Class and Type of the Loans
being converted or continued. Once given, a Notice of Conversion/Continuation
may not be revoked by the Borrower except upon payment of any amounts required
under Section 2.18 to be paid as a consequence of such revocation. Upon the
receipt of a Notice of Conversion/Continuation, the Administrative Agent will
promptly notify each applicable Lender of the proposed conversion or
continuation by facsimile transmission. In the event that the Borrower shall
fail to deliver a Notice of Conversion/Continuation as provided herein with
respect to any outstanding LIBOR Loans, such LIBOR Loans shall automatically be
converted to Base Rate Loans upon the expiration of the then current Interest
Period applicable thereto (unless repaid pursuant to the terms hereof). In the
event the Borrower shall have failed to select in a Notice of
Conversion/Continuation the duration of the Interest Period to be applicable to
any conversion into, or continuation of, LIBOR Loans, then the Borrower shall be
deemed to have selected an Interest Period with a duration of one month.

 

2.12 Method of Payments; Computations.

 

(a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Issuing Lender or the Lenders) at the Payment Office prior to 1:00 p.m.,
Charlotte, North Carolina time, on the date payment is due. Any payment made as
required hereinabove, but after 1:00 p.m., Charlotte, North Carolina time, shall
be deemed to have been made on the next succeeding Business Day. If any payment
falls due on a day that is not a Business Day, then such due date shall be
extended to the next succeeding Business Day (except that in the case of LIBOR
Loans to which the provisions of Section 2.10(iv) are applicable, such due date
shall be the next preceding Business Day), and such extension of time shall then
be included in the computation of payment of interest, fees or other applicable
amounts.

 

43



--------------------------------------------------------------------------------

(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 1:00 p.m., Charlotte,
North Carolina time, in immediately available funds, the Administrative Agent
will make available to each relevant Lender on the same date, by wire transfer
of immediately available funds, such Lender’s ratable share of such payment
(based on the percentage that the amount of the relevant payment owing to such
Lender bears to the total amount of such payment owing to all of the relevant
Lenders), and (ii) if such payment is received after 1:00 p.m., Charlotte, North
Carolina time, or in other than immediately available funds, the Administrative
Agent will make available to each such Lender its ratable share of such payment
by wire transfer of immediately available funds on the next succeeding Business
Day (or in the case of uncollected funds, as soon as practicable after
collected). If the Administrative Agent shall not have made a required
distribution to the appropriate Lenders as required hereinabove after receiving
a payment for the account of such Lenders, the Administrative Agent will pay to
each such Lender, on demand, its ratable share of such payment with interest
thereon at the Federal Funds Rate for each day from the date such amount was
required to be disbursed by the Administrative Agent until the date repaid to
such Lender. The Administrative Agent will distribute to the Issuing Lender like
amounts relating to payments made to the Administrative Agent for the account of
the Issuing Lender in the same manner, and subject to the same terms and
conditions, as set forth hereinabove with respect to distributions of amounts to
the Lenders.

 

(c) Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to any Lender hereunder
that such payment will not be made in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date, and the Administrative Agent may, in reliance on such assumption, but
shall not be obligated to, cause to be distributed to such Lender on such due
date an amount equal to the amount then due to such Lender. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, and without limiting the obligation of the Borrower to make such payment
in accordance with the terms hereof, such Lender shall repay to the
Administrative Agent forthwith on demand such amount so distributed to such
Lender, together with interest thereon for each day from the date such amount is
so distributed to such Lender until the date repaid to the Administrative Agent,
at the Federal Funds Rate.

 

(d) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of (i)
in the case of interest on Base Rate Loans, 365/366 days, as the case may be, or
(ii) in all other instances, 360 days; and in each case under (i) and (ii)
above, with regard to the actual number of days (including the first day, but
excluding the last day) elapsed.

 

2.13 Recovery of Payments.

 

(a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, any Lender or the Issuing Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to

 

44



--------------------------------------------------------------------------------

the extent of such payment or repayment, the Obligation intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been received.

 

(b) If any amounts distributed by the Administrative Agent to any Lender are
subsequently returned or repaid by the Administrative Agent to the Borrower, its
representative or successor in interest or any other Person, whether by court
order or by settlement approved by the Lender in question or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor or any other Person in interest, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.

 

2.14 Use of Proceeds. The proceeds of the Loans shall be used (i) together with
the Net Cash Proceeds from the IPO, to repay the Existing Senior Bank
Facilities, the Subordinated Notes and the other Terminating Indebtedness in
full, to make the Class A Preferred Stock Repurchase, if any, and to pay or
reimburse permitted fees and expenses in connection with the Transactions, and
(ii) after the foregoing, to provide for working capital and general corporate
purposes and in accordance with the terms and provisions of this Agreement
(including, without limitation, to finance Capital Expenditures and Permitted
Acquisitions in accordance with the terms and provisions of this Agreement).

 

2.15 Pro Rata Treatment.

 

(a) Except in the case of Swingline Loans, all fundings, continuations and
conversions of Loans of any Class shall be made by the Lenders pro rata on the
basis of their respective Commitments to provide Loans of such Class (in the
case of the funding of Loans of such Class pursuant to Section 2.2) or on the
basis of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
and additionally in all cases in the event the Commitments for Loans of such
Class have expired or have been terminated), as the case may be from time to
time. All payments on account of principal of or interest on any Loans, fees or
any other Obligations owing to or for the account of any one or more Lenders
shall be apportioned ratably among such Lenders in proportion to the amounts of
such principal, interest, fees or other Obligations owed to them respectively.

 

(b) Each Lender agrees that if it shall receive any amount hereunder (whether by
voluntary payment, realization upon security, exercise of the right of setoff or
banker’s lien, counterclaim or cross action, or otherwise, other than pursuant
to Section 2.16(a), 2.16(b), 2.16(d), 2.17, or 11.7) applicable to the payment
of any of the Obligations that exceeds its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of such Obligations due and payable to
all Lenders at such time) of payments on account of such Obligations then or
therewith obtained by all the Lenders to which such payments are required to
have been made, such Lender shall forthwith purchase from the other Lenders such
participations in such Obligations as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of such excess
payment is

 

45



--------------------------------------------------------------------------------

thereafter recovered from such purchasing Lender (whether as a result of any
demand, settlement, litigation or otherwise), such purchase from each such other
Lender shall be rescinded and each such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such other Lender’s ratable share (according to the
proportion of (i) the amount of such other Lender’s required repayment to (ii)
the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to the provisions of this Section
2.15(b) may, to the fullest extent permitted by law, exercise any and all rights
of payment (including, without limitation, setoff, banker’s lien or
counterclaim) with respect to such participation as fully as if such participant
were a direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 2.15(b) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.15(b) to share in the benefits of any recovery on such
secured claim.

 

2.16 Increased Costs; Change in Circumstances; Illegality; etc.

 

(a) If the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, in each case after the date hereof, or compliance by any Lender with
any guideline or request from any such Governmental Authority (whether or not
having the force of law) given or made after the date hereof, shall (i) subject
such Lender to any tax or other charge, or change the basis of taxation of
payments to such Lender, in respect of any of its LIBOR Loans or any other
amounts payable hereunder or its obligation to make, fund or maintain any LIBOR
Loans (other than any change in the rate or basis of tax on the overall net
income or profits of such Lender or its applicable Lending Office or franchise
taxes imposed in lieu thereof), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement (but excluding any reserves to
the extent actually included within the Reserve Requirement in the calculation
of the LIBOR Rate) against assets of, deposits with or for the account of, or
credit extended by, such Lender or its applicable Lending Office, or (iii)
impose on such Lender or its applicable Lending Office any other condition, and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any LIBOR Loans or issuing or participating in Letters
of Credit or to reduce the amount of any sum received or receivable by such
Lender hereunder (including in respect of Letters of Credit), the Borrower will,
promptly upon (and in any event within fifteen (15) Business Days after) demand
therefor by such Lender and delivery by such Lender of the certificate required
by Section 2.16(e), pay to such Lender such additional amounts as shall
compensate such Lender for such increase in costs or reduction in return
occurring.

 

(b) If any Lender shall have reasonably determined that the introduction of or
any change in any applicable law, rule or regulation regarding capital adequacy
or in the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, in each case after
the date hereof, or compliance by such Lender with any guideline or request from
any such Governmental Authority (whether or not having the force of law) given
or made after the date hereof, has or would have the effect, as a

 

46



--------------------------------------------------------------------------------

consequence of such Lender’s Commitment, Loans or issuance of or participations
in Letters of Credit hereunder, of reducing the rate of return on the capital of
such Lender or any Person controlling such Lender to a level below that which
such Lender or controlling Person could have achieved but for such introduction,
change or compliance (taking into account such Lender’s or controlling Person’s
policies with respect to capital adequacy), the Borrower will, promptly upon
(and in any event within fifteen (15) Business Days after) demand therefor by
such Lender and delivery by such Lender of the certificate required by Section
2.16(e), pay to such Lender such additional amounts as will compensate such
Lender or controlling Person for such reduction in return occurring.

 

(c) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR Rate for such Interest Period or
(z) the Administrative Agent shall have received written notice from the
Required Lenders of their determination that the rate of interest referred to in
the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate
for LIBOR Loans for such Interest Period is to be determined will not adequately
and fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrower and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders. The
Administrative Agent will notify the Borrower promptly upon the termination of
any such suspension; provided, however, that the failure of the Administrative
Agent to provide the Borrower with any such notice shall not result in any
liability on the part of the Administrative Agent to the Borrower.

 

(d) Notwithstanding any other provision in this Agreement, if, at any time after
the date hereof and from time to time, any Lender shall have determined in good
faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has

 

47



--------------------------------------------------------------------------------

received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrower. The
Administrative Agent will notify the Borrower promptly upon the termination of
any such suspension; provided, however, that the failure of the Administrative
Agent to provide the Borrower with any such notice shall not result in any
liability on the part of the Administrative Agent to the Borrower.

 

(e) A certificate (which shall be in reasonable detail) showing the bases for
the determinations set forth in this Section 2.16 by any Lender as to any
additional amounts payable pursuant to this Section 2.16 shall be submitted by
such Lender to the Borrower either directly or through the Administrative Agent.
The determinations set forth in any such certificate for purposes of this
Section 2.16 of any increased costs, reduction in return, market contingencies,
illegality or any other matter shall, absent manifest error, be conclusive,
provided that such determinations are made in good faith. Nothing in this
Section 2.16 shall require or be construed to require the Borrower to pay any
interest, fees, costs or other amounts in excess of that permitted by applicable
law.

 

2.17 Taxes.

 

(a) Any and all payments by the Borrower hereunder or under any Note shall be
made, in accordance with the terms hereof and thereof, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on, or measured by, the overall net income or profits
(or franchise taxes imposed in lieu thereof) of the Administrative Agent or any
Lender by the jurisdiction (or any political subdivision thereof) under the laws
of which the Administrative Agent or such Lender is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any Note to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17), the
Administrative Agent or such Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower will make such deductions, (iii) the Borrower will pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (iv) the Borrower will deliver to the
Administrative Agent or such Lender, as the case may be, evidence of such
payment.

 

(b) The Borrower will indemnify the Administrative Agent and each Lender for the
full amount of Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section 2.17) paid by the
Administrative Agent or such Lender, as the case may be, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent or such

 

48



--------------------------------------------------------------------------------

Lender, as the case may be, makes written demand therefor. Such written demand
shall set forth in reasonable detail the amount of Taxes payable and the
calculation thereof.

 

(c) Each of the Administrative Agent and the Lenders agrees that if it
subsequently recovers, or receives a permanent net tax benefit with respect to,
any amount of Taxes (i) previously paid by it and as to which it has been
indemnified by or on behalf of the Borrower or (ii) previously deducted by the
Borrower (including, without limitation, any Taxes deducted from any additional
sums payable under Section 2.17(a)(i)), the Administrative Agent or such Lender,
as the case may be, shall reimburse the Borrower to the extent of the amount of
any such recovery or permanent net tax benefit (but only to the extent of
indemnity payments made, or additional amounts paid, by or on behalf of the
Borrower under this Section 2.17 with respect to the Taxes giving rise to such
recovery or tax benefit); provided, however, that the Borrower, upon the request
of the Administrative Agent or such Lender, agrees to repay to the
Administrative Agent or such Lender, as the case may be, the amount paid over to
the Borrower (together with any penalties, interest or other charges), in the
event the Administrative Agent or such Lender is required to repay such amount
to the relevant taxing authority or other Governmental Authority. The
determination by the Administrative Agent or any Lender of the amount of any
such recovery or permanent net tax benefit shall be made in good faith and, in
the absence of manifest error, be conclusive and binding. The Administrative
Agent or such Lender shall provide the Borrower with a certificate (which shall
be in reasonable detail) showing the calculations of the distributions to the
Borrower pursuant to this Section 2.17(c).

 

(d) If any Lender is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for federal income tax purposes (a “Non-U.S.
Lender”) and is entitled to an exemption from or a reduction of United States
withholding tax pursuant to the Internal Revenue Code, such Non-U.S. Lender will
deliver to each of the Administrative Agent and the Borrower, on or prior to the
Closing Date (or, in the case of a Non-U.S. Lender that becomes a party to this
Agreement as a result of an assignment after the Closing Date, on the effective
date of such assignment), (i) in the case of a Non-U.S. Lender that is a “bank”
for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, two accurate
and properly completed original signed copies of Internal Revenue Service Form
W-8BEN, W-8IMY (including all appropriate attachments) or W-8ECI, as applicable
(or successor forms), certifying that such Non-U.S. Lender is entitled to an
exemption from or a reduction of withholding or deduction for or on account of
United States federal income taxes in connection with payments under this
Agreement or any of the Notes, (ii) in the case of a Non-U.S. Lender that is not
a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, a
certificate in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower and to the effect that (x) such Non-U.S. Lender is not a
“bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, is not
subject to regulatory or other legal requirements as a bank in any jurisdiction,
and has not been treated as a bank for purposes of any tax, securities law or
other filing or submission made to any governmental authority, any application
made to a rating agency or qualification for any exemption from any tax,
securities law or other legal requirements, (y) is not a ten (10) percent
shareholder for purposes of Section 881(c)(3)(B) of the Internal Revenue Code
and (z) is not a controlled foreign corporation receiving interest from a
related person for purposes of Section 881(c)(3)(C) of the Internal Revenue
Code, together with two accurate and properly completed Internal Revenue Service
Form W-8BEN (or successor form) or (iii) any other form or certificate required
by any taxing authority (including any

 

49



--------------------------------------------------------------------------------

certificate required by Section 871(h) of the Code), certifying that such
Non-U.S. Lender is entitled to an exemption from or a reduction of withholding
or deduction for or on account of United States federal income taxes in
connection with payments under this Agreement or any of the Notes. Each such
Non-U.S. Lender further agrees to deliver to each of the Administrative Agent
and the Borrower additional copies of each such relevant form (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) on or before the date that such form expires or becomes obsolete or
after the occurrence of any event (including a change in its applicable Lending
Office) requiring a change in the most recent forms so delivered by it, in each
case certifying that such Non-U.S. Lender is entitled to an exemption from or a
reduction of withholding or deduction for or on account of United States federal
income taxes in connection with payments under this Agreement or any of the
Notes, unless an event (including, without limitation, any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required, which event renders all such forms inapplicable or the
exemption or reduction to which such forms relate unavailable and such Non-U.S.
Lender notifies the Administrative Agent and the Borrower that it is not
entitled to receive payments without or at a reduced rate of deduction or
withholding of United States federal income taxes. Each such Non-U.S. Lender
will promptly notify the Administrative Agent and the Borrower of any changes in
circumstances that would modify or render invalid any claimed exemption or
reduction. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, will deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(e) The Borrower shall not be required to indemnify any Non-U.S. Lender, or to
pay any additional amounts to any Non-U.S. Lender, in respect of United States
federal withholding tax to the extent that (i) the obligation to withhold
amounts with respect to United States federal withholding tax existed on the
date such Non-U.S. Lender became a party to this Agreement; provided, however,
that this clause (i) shall not apply to the extent that (y) the indemnity
payments or additional amounts any Lender would be entitled to receive (without
regard to this clause (i)) do not exceed the indemnity payment or additional
amounts that the person making the assignment, participation or transfer to such
Lender would have been entitled to receive in the absence of such assignment,
participation or transfer, or (z) such assignment, participation or transfer was
requested by the Borrower, (ii) the obligation to pay such additional amounts
would not have arisen but for a failure by such Non-U.S. Lender to comply with
the provisions of Section 2.17(d), or (iii) any of the representations or
certifications made by a Non-U.S. Lender pursuant to Section 2.17(d) are
incorrect at the time a payment hereunder is made, other than by reason of any
change in treaty, law or regulation having effect after the date such
representations or certifications were made.

 

(f) At the Borrower’s request and at the Borrower’s cost, each Lender shall take
reasonable steps (i) to contest such Lender’s liability for Taxes that have not
been paid or (ii) to seek a refund of Taxes. Nothing in this Section 2.17 shall
obligate any Lender to disclose any information regarding its tax affairs or
computations to the Borrower.

 

2.18 Compensation. The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability

 

50



--------------------------------------------------------------------------------

incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund or maintain LIBOR Loans) that such Lender may
incur or sustain (i) if for any reason (other than a default by such Lender) a
Borrowing or continuation of, or conversion into, a LIBOR Loan does not occur on
a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of acceleration of the maturity
of the Loans pursuant to Section 9.2), (iii) if any prepayment of any LIBOR Loan
is not made on any date specified in a notice of prepayment given by the
Borrower or (iv) as a consequence of any other failure by the Borrower to make
any payments with respect to any LIBOR Loan when due hereunder. Calculation of
all amounts payable to a Lender under this Section 2.18 shall be made as though
such Lender had actually funded its relevant LIBOR Loan through the purchase of
a Eurodollar deposit bearing interest at the LIBOR Rate in an amount equal to
the amount of such LIBOR Loan, having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund its LIBOR Loans in
any manner it sees fit and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section 2.18. A certificate (which
shall be in reasonable detail) showing the bases for the determinations set
forth in this Section 2.18 by any Lender as to any additional amounts payable
pursuant to this Section 2.18 shall be submitted by such Lender to the Borrower
either directly or through the Administrative Agent. Determinations set forth in
any such certificate made in good faith for purposes of this Section 2.18 of any
such losses, expenses or liabilities shall, absent manifest error, be
conclusive.

 

2.19 Replacement of Lenders.

 

(a) The Borrower may, at any time and so long as no Default or Event of Default
has then occurred and is continuing, replace any Lender (i) that has requested
compensation from the Borrower under Section 2.16(a), 2.16(b) or 2.17, (ii) the
obligation of which to make or maintain LIBOR Loans has been suspended under
Section 2.16(d) or (iii) that is a Defaulting Lender, in any case under clauses
(i) through (iii) above by written notice to such Lender and the Administrative
Agent given not more than sixty (60) days after any such event and identifying
one or more Persons each of which shall be an Eligible Assignee and reasonably
acceptable to the Administrative Agent (each, a “Replacement Lender,” and
collectively, the “Replacement Lenders”) to replace such Lender (the “Replaced
Lender”), provided that (i) the notice from the Borrower to the Replaced Lender
and the Administrative Agent provided for hereinabove shall specify an effective
date for such replacement (the “Replacement Effective Date”), which shall be at
least five (5) Business Days after such notice is given, (ii) as of the relevant
Replacement Effective Date, each Replacement Lender shall enter into an
Assignment and Acceptance with the Replaced Lender pursuant to Section 11.7(a)
(but shall not be required to pay the processing fee otherwise payable to the
Administrative Agent pursuant to Section 11.7(a), which fee, for purposes
hereof, shall be waived), pursuant to which such Replacement Lenders
collectively shall acquire, in such proportion among them as they may agree with
the Borrower and the Administrative Agent, all (but not less than all) of the
Commitments and outstanding Loans of the Replaced Lender, and, in connection
therewith, shall pay (x) to the Replaced Lender, as the purchase price in
respect thereof, an amount equal to the sum as of the Replacement Effective Date
(without duplication) of (1) the unpaid principal amount of, and all accrued but
unpaid interest on, all outstanding Loans of the Replaced Lender and (2) the
Replaced Lender’s ratable

 

51



--------------------------------------------------------------------------------

share of all accrued but unpaid fees owing to the Replaced Lender hereunder, (y)
to the Administrative Agent, for its own account, any amounts owing to the
Administrative Agent by the Replaced Lender under Section 2.3(b), and (z) to the
Administrative Agent, for the account of the Swingline Lender, any amounts owing
to the Swingline Lender under Section 2.2(e), and (iii) all other obligations of
the Borrower owing to the Replaced Lender (other than those specifically
described in clause (ii) above in respect of which the assignment purchase price
has been, or is concurrently being, paid), including, without limitation,
amounts payable under Sections 2.16(a), 2.16(b) and 2.17 which give rise to the
replacement of such Replaced Lender and amounts payable under Section 2.18 as a
result of the actions required to be taken under this Section 2.19, shall be
paid in full by the Borrower to the Replaced Lender on or prior to the
Replacement Effective Date.

 

(b) Any Lender (including the Issuing Lender in such capacity) claiming any
amounts pursuant to Section 2.16(a), 2.16(b) or 2.17 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to avoid any costs,
reductions or Taxes in respect of which such amounts are claimed, including the
filing of any certificate or document reasonably requested by the Borrower or
the changing of the jurisdiction of its Lending Office if such efforts would
avoid the need for or reduce the amount of any such amounts which would
thereafter accrue and would not, in the sole determination of such Lender,
result in any additional costs, expenses or risks to such Lender or be otherwise
disadvantageous to such Lender.

 

(c) Notwithstanding anything to the contrary contained herein, the Borrower
shall not be required to compensate any Lender pursuant to Section 2.16(a),
2.16(b), 2.17 or 2.18 for any increased costs, reductions in return, Taxes or
other amounts incurred more than 180 days prior to the date that such Lender or
the Administrative Agent notifies the Borrower of the circumstances or event
giving rise thereto and of its intention to claim compensation in respect
thereof; provided that if any change in law (or change in interpretation or
administration thereof) or any other such event giving rise to any claim for
compensation pursuant to Sections 2.16(a), 2.16(b), 2.17 or 2.18 is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

ARTICLE III

 

LETTERS OF CREDIT

 

3.1 Issuance. Subject to and upon the terms and conditions herein set forth, so
long as no Default or Event of Default has occurred and is continuing, the
Issuing Lender will, at any time and from time to time on and after the Closing
Date and prior to the Revolving Credit Termination Date, and upon request by the
Borrower in accordance with the provisions of Section 3.2, issue for the account
of the Borrower one or more irrevocable letters of credit denominated in Dollars
and in a form customarily used or otherwise approved by the Issuing Lender
(together with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, collectively, the
“Letters of Credit”). The Stated Amount of each Letter of Credit shall not be
less than such amount as may be acceptable to the Issuing Lender.
Notwithstanding the foregoing:

 

(a) No Letter of Credit shall be issued if the Stated Amount upon issuance (i)
when added to the aggregate Letter of Credit Exposure of the Revolving Credit
Lenders at such time, would exceed $10,000,000, or (ii) when added to the
Aggregate Revolving Credit Exposure, would exceed the aggregate Revolving Credit
Commitments at such time;

 

52



--------------------------------------------------------------------------------

(b) No Letter of Credit shall be issued that by its terms expires later than the
Revolving Credit Maturity Date or, in any event, more than one (1) year after
its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Revolving Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and

 

(c) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, or (ii) the Issuing Lender
shall have actual knowledge, or shall have received notice from any Lender,
prior to the issuance of such Letter of Credit that one or more of the
conditions specified in Sections 4.1 (if applicable) or 4.2 are not then
satisfied (or have not been waived in writing as required herein) or that the
issuance of such Letter of Credit would violate the provisions of Section
3.1(a).

 

3.2 Notices. Whenever the Borrower desires the issuance of a Letter of Credit,
the Borrower will give the Issuing Lender written notice with a copy to the
Administrative Agent not later than 12:00 noon (Charlotte, North Carolina time)
three (3) Business Days (or such shorter period as is acceptable to the Issuing
Lender in any given case) prior to the requested date of issuance thereof. Each
such notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be
given in the form of Exhibit B-4 and shall specify (i) the requested date of
issuance, which shall be a Business Day, (ii) the requested Stated Amount and
expiry date of the Letter of Credit, and (iii) the name and address of the
requested beneficiary or beneficiaries of the Letter of Credit. The Borrower
will also complete any customary application procedures and documents reasonably
required by the Issuing Lender in connection with the issuance of any Letter of
Credit. Upon its issuance of any Letter of Credit, the Issuing Lender will
promptly notify the Administrative Agent of such issuance, and the
Administrative Agent will give prompt notice thereof to each Revolving Credit
Lender. The renewal or extension of any outstanding Letter of Credit shall, for
purposes of this Article III, be treated in all respects as the issuance of a
new Letter of Credit.

 

53



--------------------------------------------------------------------------------

3.3 Participations. Immediately upon the issuance of any Letter of Credit, the
Issuing Lender shall be deemed to have sold and transferred to each Revolving
Credit Lender, and each Revolving Credit Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty (except for the absence of Liens thereon created, incurred
or suffered to exist by, through or under the Issuing Lender), an undivided
interest and participation, pro rata (based on the percentage of the aggregate
Revolving Credit Commitments represented by such Revolving Credit Lender’s
Revolving Credit Commitment), in such Letter of Credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto and any Collateral or other security therefor or guaranty pertaining
thereto; provided, however, that the fee relating to Letters of Credit described
in Section 2.9(d) shall be payable directly to the Issuing Lender as provided
therein, and the other Revolving Credit Lenders shall have no right to receive
any portion thereof. In consideration and in furtherance of the foregoing, upon
the receipt of notice from the Issuing Lender each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Revolving Credit Lender’s pro rata
share (determined as provided above) of each Reimbursement Obligation not
reimbursed by the Borrower on the date due as provided in Section 3.4 or through
the Borrowing of Revolving Loans as provided in Section 3.5 (because the
conditions set forth in Section 4.2 cannot be satisfied, or for any other
reason), or of any reimbursement payment required to be refunded to the Borrower
for any reason. Upon any change in the Revolving Credit Commitments of any of
the Revolving Credit Lenders pursuant to Section 11.7(a), with respect to all
outstanding Letters of Credit and Reimbursement Obligations there shall be an
automatic adjustment to the participations pursuant to this Section 3.3 to
reflect the new pro rata shares of the assigning Lender and the Assignee. Each
Revolving Credit Lender’s obligation to make payment to the Issuing Lender
pursuant to this Section 3.4 shall be absolute and unconditional and shall not
be affected by any circumstance whatsoever, including the termination of the
Revolving Credit Commitments or the existence of any Default or Event of
Default, and each such payment shall be made without any offset, abatement,
reduction or withholding whatsoever.

 

3.4 Reimbursement. The Borrower hereby agrees to reimburse the Issuing Lender by
making payment to the Administrative Agent, for the account of the Issuing
Lender, in immediately available funds, for any payment made by the Issuing
Lender under any Letter of Credit (each such amount so paid until reimbursed,
together with interest thereon payable as provided hereinbelow, a “Reimbursement
Obligation”) immediately after, and in any event within one (1) Business Day
after its receipt of notice of, such payment (provided that any such
Reimbursement Obligation shall be deemed timely satisfied (but nevertheless
subject to the payment of interest thereon as provided hereinbelow) if satisfied
pursuant to a Borrowing of Revolving Loans made on or prior to the next Business
Day following the date of the Borrower’s receipt of notice of such payment),
together with interest on the amount so paid by the Issuing Lender, to the
extent not reimbursed prior to 2:00 p.m. (Charlotte, North Carolina time) on the
date of such payment or disbursement, for the period from the date of the
respective payment to the date the Reimbursement Obligation created thereby is
satisfied, at the Adjusted Base Rate applicable to Revolving Loans as in effect
from time to time during such period, such interest also to be payable on
demand. The Issuing Lender will provide the Administrative Agent and the
Borrower with prompt notice of any payment or disbursement made or to be made
under any Letter of Credit, although the failure to give, or any delay in
giving, any such notice shall not release, diminish or otherwise affect the
Borrower’s obligations under this Section 3.4 or any

 

54



--------------------------------------------------------------------------------

other provision of this Agreement. The Administrative Agent will promptly pay to
the Issuing Lender any such amounts received by it under this Section 3.4.

 

3.5 Payment by Revolving Loans. In the event that the Issuing Lender makes any
payment under any Letter of Credit and the Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 3.4, and to the extent that any amounts then held in the Cash Collateral
Account established pursuant to Section 3.8 shall be insufficient to satisfy
such Reimbursement Obligation in full, the Issuing Lender will promptly notify
the Administrative Agent, and the Administrative Agent will promptly notify each
Revolving Credit Lender, of such failure. If the Administrative Agent gives such
notice prior to 12:00 noon (Charlotte, North Carolina time) on any Business Day,
each Revolving Credit Lender will make available to the Administrative Agent,
for the account of the Issuing Lender, its pro rata share (based on the
percentage of the aggregate Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment) of the amount of such payment on such
Business Day in immediately available funds. If the Administrative Agent gives
such notice after 12:00 noon (Charlotte, North Carolina time) on any Business
Day, each such Revolving Credit Lender shall make its pro rata share of such
amount available to the Administrative Agent on the next succeeding Business
Day. If and to the extent any Revolving Credit Lender shall not have so made its
pro rata share of the amount of such payment available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, forthwith on demand such amount, together with interest
thereon at the Federal Funds Rate for each day from such date until the date
such amount is paid to the Administrative Agent. The failure of any Revolving
Credit Lender to make available to the Administrative Agent its pro rata share
of any payment under any Letter of Credit shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make available to the
Administrative Agent its pro rata share of any payment under any Letter of
Credit on the date required, as specified above, but no Revolving Credit Lender
shall be responsible for the failure of any other Revolving Credit Lender to
make available to the Administrative Agent such other Revolving Credit Lender’s
pro rata share of any such payment. Each such payment by a Revolving Credit
Lender under this Section 3.5 of its pro rata share of an amount paid by the
Issuing Lender shall constitute a Revolving Loan by such Revolving Credit Lender
(the Borrower being deemed to have given a timely Notice of Borrowing therefor)
and shall be treated as such for all purposes of this Agreement; provided that
for purposes of determining the aggregate Unutilized Revolving Credit
Commitments immediately prior to giving effect to the application of the
proceeds of such Revolving Loans, the Reimbursement Obligation being satisfied
thereby shall be deemed not to be outstanding at such time. Each Revolving
Credit Lender’s obligation to make Revolving Loans pursuant to this Section 3.5
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the existence of any
Default or Event of Default or the failure of the amount of such Borrowing of
Revolving Loans to meet the minimum Borrowing amount specified in Section
2.2(b); provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Loans pursuant to this Section 3.5 is subject to the conditions
set forth in Section 4.2 (other than delivery by the Borrower of a Notice of
Borrowing).

 

3.6 Payment to Revolving Credit Lenders. Whenever the Issuing Lender receives a
payment in respect of a Reimbursement Obligation as to which the Administrative
Agent has received, for the account of the Issuing Lender, any payments from the
Revolving Credit Lenders

 

55



--------------------------------------------------------------------------------

pursuant to Section 3.5, the Issuing Lender will promptly pay to the
Administrative Agent, and the Administrative Agent will promptly pay to each
Revolving Credit Lender that has paid its pro rata share thereof, in immediately
available funds, an amount equal to such Revolving Credit Lender’s ratable share
(based on the proportionate amount funded by such Revolving Credit Lender to the
aggregate amount funded by all Revolving Credit Lenders) of such Reimbursement
Obligation.

 

3.7 Obligations Absolute. The Reimbursement Obligations of the Borrower shall be
irrevocable, shall remain in effect until the Issuing Lender shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and, except to the extent
resulting from any gross negligence, bad faith or willful misconduct on the part
of the Issuing Lender, shall be absolute and unconditional, shall not be subject
to counterclaim, setoff or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

 

(a) Any lack of validity or enforceability of this Agreement, any of the other
Credit Documents or any documents or instruments relating to any Letter of
Credit;

 

(b) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit or any documents or instruments relating thereto, in each case
whether or not the Borrower has notice or knowledge thereof;

 

(c) The existence of any claim, setoff, defense or other right that the Borrower
may have at any time against a beneficiary named in a Letter of Credit, any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, the Issuing Lender, any Lender or
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated hereby or any unrelated transactions (including
any underlying transaction between the Borrower and the beneficiary named in any
such Letter of Credit);

 

(d) Any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to comply
with the terms of such Letter of Credit), any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, telecopier or
otherwise, or any errors in translation or in interpretation of technical terms;

 

(e) Any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

56



--------------------------------------------------------------------------------

(f) The exchange, release, surrender or impairment of any Collateral or other
security for the Obligations;

 

(g) The occurrence of any Default or Event of Default; or

 

(h) Any other circumstance or event whatsoever, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or a guarantor.

 

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence, bad faith or willful misconduct, shall be binding upon the
Borrower and each Lender and shall not create or result in any liability of the
Issuing Lender to the Borrower or any Lender. It is expressly understood and
agreed that, for purposes of determining whether a wrongful payment under a
Letter of Credit resulted from the Issuing Lender’s gross negligence, bad faith
or willful misconduct, (i) the Issuing Lender’s acceptance of documents that
appear on their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence, bad faith or willful misconduct of the Issuing
Lender.

 

3.8 Cash Collateral Account. At any time and from time to time (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the direction or with the consent of the Required Lenders
shall, require the Borrower to deliver to the Administrative Agent such
additional amount of cash as is equal to the aggregate Stated Amount of all
Letters of Credit at any time outstanding (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (ii) in the event of a prepayment under Section 2.6(c), the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts in each case under clauses (i) and (ii) above to be held
by the Administrative Agent in a cash collateral account (the “Cash Collateral
Account”). The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender and the Lenders, a Lien upon and security interest
in the Cash Collateral Account and all amounts held therein from time to time as
security for Letter of Credit Exposure, and for application to the Borrower’s
Obligations as and when the same shall arise. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest on the investment of such
amounts in Cash Equivalents, which investments shall be made at the direction of
the Borrower (unless a Default or Event of Default shall have occurred and be
continuing, in which case the determination as to investments shall be made at
the option and in the discretion of the

 

57



--------------------------------------------------------------------------------

Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest. Interest and profits, if any, on such investments shall accumulate in
such account. In the event of a drawing, and subsequent payment by the Issuing
Lender, under any Letter of Credit at any time during which any amounts are held
in the Cash Collateral Account, the Administrative Agent will deliver to the
Issuing Lender an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse the Issuing Lender
therefor. Any amounts remaining in the Cash Collateral Account (including
interest) after the expiration of all Letters of Credit and reimbursement in
full of the Issuing Lender for all of its obligations thereunder shall be held
by the Administrative Agent, for the benefit of the Borrower, to be applied
against the Obligations in such order and manner as the Administrative Agent may
direct. If the Borrower is required to provide cash collateral pursuant to
Sections 2.6(c) or 2.6(g), such amount (including interest), to the extent not
applied as aforesaid, shall be returned to the Borrower on demand; provided that
after giving effect to such return (i) the Aggregate Revolving Credit Exposure
would not exceed the aggregate Revolving Credit Commitments at such time and
(ii) no Default or Event of Default shall have occurred and be continuing at
such time. If the Borrower is required to provide cash collateral as a result of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

3.9 Effectiveness. Notwithstanding any termination of the Revolving Credit
Commitments or repayment of the Loans, or both, the obligations of the Borrower
under this Article III shall remain in full force and effect until the Issuing
Lender and the Revolving Credit Lenders shall have no further obligations to
make any payments or disbursements under any circumstances with respect to any
Letter of Credit.

 

ARTICLE IV

 

CONDITIONS OF BORROWING

 

4.1 Conditions of Initial Borrowing. The obligation of each Lender to make Loans
in connection with the initial Borrowing hereunder, and the obligation of the
Issuing Lender to issue Letters of Credit hereunder on the Closing Date, is
subject to the satisfaction of the following conditions precedent:

 

(a) The Administrative Agent shall have received the following, each dated as of
the Closing Date (unless otherwise specified) and, except for the Notes and any
certificates or instruments required to be delivered under the Security
Documents, in sufficient copies for each Lender:

 

(i) to the extent requested by any Lender in accordance with Section 2.4(d), a
Note or Notes for such Lender, in each case duly completed in accordance with
the provisions of Section 2.4(d) and executed by the Borrower;

 

(ii) the Subsidiary Guaranty, duly completed and executed by each Subsidiary
(other than any Foreign Subsidiary);

 

58



--------------------------------------------------------------------------------

(iii) the Security Agreement, duly completed and executed by the Borrower and
each Subsidiary (other than any Foreign Subsidiary);

 

(iv) the Pledge Agreement, duly completed and executed by the Borrower and each
Subsidiary (other than any Foreign Subsidiary) that owns Capital Stock of
another Subsidiary, together with any certificates evidencing the Capital Stock
being pledged thereunder as of the Closing Date (limited to 65% of the Capital
Stock of any Foreign Subsidiary) and undated assignments separate from
certificate for any such certificate, duly executed in blank; and in connection
with the pledged Capital Stock of any Foreign Subsidiary, such pledge
agreements, instruments and other documents as shall, in the reasonable judgment
of the Administrative Agent, be required or advisable under applicable foreign
Requirements of Law in order to effect such pledge;

 

(v) Mortgages with respect to each owned of Realty located in the United States
and the leased parcel located in Manchester, New Hampshire, duly completed and
executed by the applicable Credit Party, and such documents relating to any such
Realty as may be reasonably requested by the Administrative Agent, including,
without limitation, (A) policies of title insurance for the owned Realty from
title insurance companies with respect thereto, as endorsed in a manner
reasonably satisfactory to the Administrative Agent, together with such
coinsurance and reinsurance as may be reasonably required by the Administrative
Agent, insuring such Mortgage, as a valid first lien on the Realty, free of
Liens other than Permitted Liens or other exceptions to title approved and
accepted by the Administrative Agent, (B) surveys for the owned Realty, (C)
flood certifications for the owned Realty, and (D) a landlord agreement for each
parcel of leased Realty, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent;

 

(vi) Assignments and Grants of Security Interests for the federally registered
Intellectual Property referred to in Annexes C, D and E of the Security
Agreement, in substantially the form of Exhibits B and C (as applicable) to the
Security Agreement, in each case duly completed and executed by each applicable
Credit Party; and

 

(vii) the favorable opinions of (A) Kirkland & Ellis, special counsel to the
Borrower and its Subsidiaries, (B) local counsel to the Credit Parties in such
jurisdictions as may be reasonably requested by the Administrative Agent, and
(C) local foreign counsel to the applicable Credit Parties in such jurisdictions
as may be reasonably requested by the Administrative Agent in connection with
the pledge of Capital Stock of any Foreign Subsidiary, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(b) The Administrative Agent shall have received a certificate, signed by the
president, the chief executive officer or the chief financial officer of the
Borrower, in form reasonably satisfactory to the Administrative Agent,
certifying on behalf of the Borrower that (i) all representations and warranties
of the Credit Parties contained in this Agreement and the other Credit Documents
are true and correct in all material respects as of the Closing Date, both
immediately before and after giving effect to the consummation of the
Transactions, the making of the initial Loans hereunder and the application of
the proceeds thereof (except to the extent

 

59



--------------------------------------------------------------------------------

any such representation or warranty is expressly stated to have been made as of
a specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date), (ii) no Default or Event of
Default has occurred and is continuing, both immediately before and after giving
effect to the consummation of the Transactions, the making of the initial Loans
hereunder and the application of the proceeds thereof, (iii) both immediately
before and after giving effect to the consummation of the Transactions, the
making of the initial Loans hereunder and the application of the proceeds
thereof, no Material Adverse Effect has occurred since January 3, 2004, and
there exists no event, condition or state of facts that would reasonably be
expected to result in a Material Adverse Effect, and (iv) all conditions to the
initial extensions of credit hereunder set forth in this Section 4.1 and in
Section 4.2 have been satisfied or waived in writing as required hereunder.

 

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary on behalf of each Credit Party executing any Credit
Documents as of the Closing Date, in form and substance reasonably satisfactory
to the Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation, certificate of
formation or other organizational document and all amendments thereto of such
Credit Party, certified as of a recent date by the Secretary of State (or
comparable Governmental Authority) of its jurisdiction of organization, and that
the same has not been amended since the date of such certification, (ii) that
attached thereto is a true and complete copy of the bylaws, operating agreement
or similar governing document of such Credit Party, as then in effect and as in
effect at all times from the date on which the resolutions referred to in clause
(iii) below were adopted to and including the date of such certificate, and
(iii) that attached thereto is a true and complete copy of resolutions adopted
by the board of directors (or similar governing body) of such Credit Party,
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing this
Agreement or any of such other Credit Documents, and attaching all such copies
of the documents described above.

 

(d) The Administrative Agent shall have received (i) a certificate as of a
recent date of the good standing of each Credit Party executing any Credit
Documents as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction, and (ii) a certificate as of a recent date of the
qualification of each Credit Party to conduct business as a foreign corporation
in each jurisdiction where it is so qualified as of the Closing Date, from the
Secretary of State (or comparable Governmental Authority) of such jurisdiction.

 

(e) The Administrative Agent shall be reasonably satisfied with the corporate
and capital structure and management of the Borrower and its Subsidiaries after
giving effect to the Transactions, all legal, tax and accounting matters
relating to the Transactions or to the Borrower and its Subsidiaries after
giving effect thereto, and all documentation relating to the Transactions as it
shall have reasonably requested.

 

(f) All approvals, permits and consents of any Governmental Authorities or other
Persons required in connection with the execution and delivery of this Agreement
and the other Credit Documents and the consummation of the Transactions shall
have been obtained, without

 

60



--------------------------------------------------------------------------------

the imposition of conditions that are not reasonably acceptable to the
Administrative Agent, and all related filings, if any, shall have been made, and
all such approvals, permits, consents and filings shall be in full force and
effect and the Administrative Agent shall have received such copies thereof as
it shall have reasonably requested; all applicable waiting periods shall have
expired without any adverse action being taken or threatened by any Governmental
Authority having jurisdiction; and no action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before, and no order, injunction or decree shall have been entered by, any court
or other Governmental Authority, in each case to enjoin, restrain or prohibit,
to obtain substantial damages in respect of, or to impose materially adverse
conditions upon, this Agreement, any of the other Credit Documents, or the
consummation of any of the other Transactions or that could reasonably be
expected to have a Material Adverse Effect.

 

(g) The IPO shall have been consummated, and in connection therewith, the
Administrative Agent shall be reasonably satisfied that, after giving effect
thereto, the Borrower shall have received Net Cash Proceeds in an aggregate
amount of not less than $70,000,000 (before giving effect to any underwriters’
overallotment).

 

(h) Concurrently with the making of the initial Loans hereunder, (i) all
principal, interest, premium and other amounts outstanding under the Borrower’s
existing senior bank credit agreement (the “Existing Senior Bank Facilities”)
and under the Subordinated Notes and the Subordinated Loan Agreement (the
Indebtedness described in clauses (A) and (B), collectively, the “Terminating
Indebtedness”), or required to be paid as a condition to repayment in full
thereof, shall be repaid and satisfied in full and all guarantees by the Credit
Parties relating thereto extinguished, (ii) all commitments to extend credit
under the agreements and instruments relating to the Existing Senior Bank
Facilities or any other Terminating Indebtedness shall be terminated, (iii) any
Liens securing the Existing Senior Bank Facilities or any other Terminating
Indebtedness shall be released and any related filings terminated of record (or
arrangements reasonably satisfactory to the Administrative Agent made
therefore), and (iv) any letters of credit outstanding under the Existing Senior
Bank Facilities or any other Terminating Indebtedness for which any Credit Party
is obligated shall have been terminated, canceled or replaced (or, in the case
of any letters of credit outstanding under the Existing Senior Bank Facilities
and issued by Wachovia, deemed issued hereunder as of the Closing Date), and the
Administrative Agent shall have received evidence of the foregoing reasonably
satisfactory to it.

 

(i) The Administrative Agent shall have received certified reports from an
independent search service reasonably satisfactory to it listing any judgment or
tax lien filing or Uniform Commercial Code financing statement that names the
Borrower, or any of the Borrower’s Domestic Subsidiaries as debtor in any of the
jurisdictions listed beneath its name on Annex B to the Security Agreement, as
well as lien search results with respect to Foreign Subsidiaries in their
jurisdiction of organization, and the results thereof shall be reasonably
satisfactory to the Administrative Agent.

 

(j) The Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to it that all filings, recordings, registrations and
other actions (including, without limitation, the filing of duly completed UCC-1
financing statements in each jurisdiction listed on Annex A to the Security
Agreement) necessary to perfect the Liens created by the

 

61



--------------------------------------------------------------------------------

Security Documents shall have been completed, or arrangements reasonably
satisfactory to the Administrative Agent for the completion thereof shall have
been made.

 

(k) The Borrower shall have paid (i) to the Arranger and Wachovia, the fees
required under the Fee Letter to be paid on the Closing Date, in the amounts due
and payable on the Closing Date as required by the terms thereof, (ii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in the Fee Letter, and (iii) all other fees and reasonable expenses of
the Arranger, the Administrative Agent and the Lenders required hereunder or
under any other Credit Document to be paid on or prior to the Closing Date
(including reasonable fees and out-of-pocket expenses of counsel) in connection
with this Agreement, the other Credit Documents and the Transactions.

 

(l) The Administrative Agent shall have received (i) copies of the financial
statements referred to in Section 5.11(a) and a Financial Condition Certificate,
(ii) the Projections, (iii) unaudited consolidated financial statements of the
Borrower and its Subsidiaries as of the last day of the month most recently
ended prior to the Closing Date for which financial statements of the Borrower
and its Subsidiaries are available and (iv) an unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the month most
recently ended prior to the Closing Date for which financial statements of the
Borrower and its Subsidiaries are available and for that portion of the current
fiscal year then ended, giving pro forma effect to the consummation of the IPO,
the repayment of the Existing Senior Bank Facilities and the other Terminating
Indebtedness, the initial extensions of credit made under this Agreement, the
Class A Preferred Stock Repurchase, the payment of transaction fees and expenses
related to the foregoing, and the consummation of the other Transactions, all as
if such events had occurred on such date (the “Pro Forma Balance Sheet”), all of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

(m) The Administrative Agent shall be reasonably satisfied that, on a pro forma
basis after giving effect to the consummation of the IPO, the repayment of the
Existing Senior Bank Facilities and the other Terminating Indebtedness, the
Class A Preferred Stock Repurchase, the initial extensions of credit made under
this Agreement, the payment of transaction fees and expenses related to the
foregoing, and the consummation of the other Transactions, all as if such
transactions had occurred on the date of the Pro Forma Balance Sheet, (i)
Consolidated EBITDA for the most recent twelve-month period ended prior to the
Closing Date for which financial information is available (which shall not be
more than 45 days prior to the Closing Date) is not less than $40,000,000, (ii)
the aggregate Unutilized Revolving Credit Commitments shall not be less than
$15,000,000, (iii) Consolidated Total Funded Debt is not greater than (A)
Consolidated EBITDA for the period set forth in clause (i) above multiplied by
(B) 2.0; and (iv) the Borrower is in compliance with all financial covenants set
forth in Article VII; and the Administrative Agent shall have received a
certificate as to the foregoing, duly completed and certified on behalf of the
Borrower by a Financial Officer of the Borrower, together with a Covenant
Compliance Worksheet (completed only as to the relevant information required
under clauses (i), (iii) and (iv) above) and other supporting documentation, all
in form and substance reasonably satisfactory to the Administrative Agent.

 

(n) The Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to it that all of the requirements of Section 6.6 and
those provisions of

 

62



--------------------------------------------------------------------------------

the Security Agreement relating to the maintenance of insurance with respect to
the Collateral have been satisfied, including receipt of certificates of
insurance evidencing the insurance coverages described on Schedule 5.18 and all
other or additional coverages required under the Security Agreement and naming
the Administrative Agent as loss payee or additional insured (or assignee with
respect to business interruption insurance), as its interests may appear.

 

(o) There shall not have occurred any material disruption or material adverse
change in, or other condition with respect to, the United States financial and
capital markets that could reasonably be expected to have a material adverse
effect on the syndication of the credit facilities provided for hereunder.

 

(p) The Administrative Agent shall have received an Account Designation Letter,
together with written instructions from an Authorized Officer, including wire
transfer information, directing the payment of the proceeds of the initial Loans
to be made hereunder.

 

(q) The Administrative Agent shall have received a resolution of the
shareholders of Mettis (UK) authorizing an amendment to the articles of
association of Mettis (UK) Limited having the effect of removing the right of
its directors to refuse the registration of a transfer of the shares of Mettis
(UK) Limited in the case of a transfer due to an enforcement action by any of
its lenders.

 

(r) Each of the Administrative Agent and each Lender shall have received such
other documents, certificates, opinions and instruments in connection with the
transactions contemplated hereby as it shall have reasonably requested.

 

4.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans (but excluding Revolving Loans made
for the purpose of repaying Refunded Swingline Loans pursuant to Section
2.2(e)), and the obligation of the Issuing Lender to issue any Letters of Credit
hereunder, is subject to the satisfaction of the following conditions precedent
on the relevant Borrowing Date or date of issuance:

 

(a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d), or (together with the
Issuing Lender) a Letter of Credit Notice in accordance with Section 3.2, as
applicable;

 

(b) Each of the representations and warranties contained in Article V and in the
other Credit Documents shall be true and correct in all material respects on and
as of such Borrowing Date (including the Closing Date, in the case of the
initial Loans made hereunder) or date of issuance of a Letter of Credit with the
same effect as if made on and as of such date, both immediately before and after
giving effect to the Loans to be made or Letter of Credit to be issued on such
date (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such date); and

 

(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date.

 

63



--------------------------------------------------------------------------------

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 4.2(b) and 4.2(c) are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the Issuing Lender and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lender to issue Letters of Credit, the Borrower
represents and warrants to the Administrative Agent, the Issuing Lender and the
Lenders as follows:

 

5.1 Corporate Organization and Power. Each of the Credit Parties (i) is a
corporation, a limited liability company, limited partnership or other legal
entity, as the case may be, duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, as the case may be, (ii) has the full corporate, partnership, limited
liability company or other power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation, partnership, limited
liability company or other legal entity and is in good standing in each
jurisdiction where the nature of its business or the ownership of its properties
requires it to be so qualified, except where the failure to be so qualified
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect.

 

5.2 Authorization; Enforceability. Each of the Credit Parties has taken, or on
the Closing Date will have taken, all necessary corporate, partnership, limited
liability or other legal action, as applicable, to execute, deliver and perform
each of the Credit Documents to which it is or will be a party, and has, or on
the Closing Date (or any later date of execution and delivery) will have,
validly executed and delivered each of the Credit Documents to which it is or
will be a party. This Agreement constitutes, and each of the other Credit
Documents upon execution and delivery will constitute, the legal, valid and
binding obligation of each of the Credit Parties that is a party hereto or
thereto, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing
(regardless of whether enforcement is sought in equity or at law).

 

5.3 No Violation. The execution, delivery and performance by each of the Credit
Parties of each of the Credit Documents to which it is or will be a party, and
compliance by it with the terms hereof and thereof, do not and will not (i)
violate any provision of its articles or certificate of incorporation or
formation, its bylaws or other applicable formation or organizational documents,
(ii) contravene any other Requirement of Law applicable to it, (iii) conflict
with, result in a breach of or constitute (with notice, lapse of time or both) a
default under any indenture, agreement or other instrument to which it is a
party, by which it or any of its properties is bound or to which it is subject,
or (iv) except for the Liens granted in favor of the

 

64



--------------------------------------------------------------------------------

Administrative Agent pursuant to the Security Documents and other Permitted
Liens, result in or require the creation or imposition of any Lien upon any of
its properties, revenues or assets; except, in the case of clauses (ii) and
(iii) above, where such violations or conflicts would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.

 

5.4 Governmental and Third-Party Authorization; Permits.

 

(a) No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority or other Person is or
will be required as a condition to or otherwise in connection with the due
execution, delivery and performance by each of the Credit Parties of this
Agreement or any of the other Credit Documents to which it is or will be a party
or the legality, validity or enforceability hereof or thereof, other than (i)
filings of Uniform Commercial Code financing statements and other instruments
and actions necessary to perfect the Liens created by the Security Documents,
(ii) consents, authorizations and filings that have been (or on or prior to the
Closing Date will have been) made or obtained and that are (or on the Closing
Date will be) in full force and effect, which consents, authorizations and
filings are listed on Schedule 5.4, and (iii) consents and filings the failure
to obtain or make which would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect.

 

(b) Each of the Credit Parties has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect.

 

5.5 Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of the Borrower, threatened, at law, in equity or
in arbitration, before any court, other Governmental Authority or other Person,
(i) against or affecting any of the Credit Parties or any of their respective
properties that would, if adversely determined, be reasonably likely to have a
Material Adverse Effect, or (ii) with respect to this Agreement, any of the
other Credit Documents or any of the transactions contemplated hereby or
thereby.

 

5.6 Taxes. Each of the Credit Parties has timely filed all material federal,
state, local and foreign tax returns and reports required to be filed by it and
has paid, prior to the date on which penalties would attach thereto or a Lien
would attach to any of the properties of a Credit Party if unpaid, all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, other than those (i) that are not yet
delinquent, (ii) the failure to pay which would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect, (iii) that
are disclosed on Schedule 5.6, or (iv) that are being contested in good faith
and by proper proceedings and for which adequate reserves have been established
in accordance with GAAP. Such returns accurately reflect in all material
respects all liability for taxes of the Credit Parties for the periods covered
thereby. As of the Closing Date, there is no ongoing audit or examination or, to
the knowledge of the Borrower, other investigation by any Governmental Authority
of the tax liability of any of the Credit Parties, and there is no material
unresolved claim by any Governmental Authority concerning the tax liability of
any of the Credit Parties for any period for which tax returns have been or were
required to have been filed, other than unsecured claims for which adequate

 

65



--------------------------------------------------------------------------------

reserves have been established in accordance with GAAP. As of the Closing Date,
no Credit Party has waived or extended or has been requested to waive or extend
the statute of limitations relating to the payment of any taxes.

 

5.7 Subsidiaries. Schedule 5.7 sets forth a list, as of the Closing Date and
after giving effect to the Transactions, of all of the Subsidiaries of the
Borrower and (i) as to each such Subsidiary, the percentage ownership (direct
and indirect) of the Borrower in each class of its Capital Stock and each direct
owner thereof, and (ii) as to each of the Borrower and its Subsidiaries, the
jurisdiction of its organization, the number of shares of each class of Capital
Stock outstanding, and the number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and similar rights. Except
for the shares of Capital Stock and the other equity arrangements expressly
indicated on Schedule 5.7, as of the Closing Date there are no shares of Capital
Stock, warrants, rights, options or other equity securities, or other Capital
Stock of any Credit Party outstanding or reserved for any purpose.

 

5.8 Full Disclosure. All material factual information heretofore,
contemporaneously or hereafter furnished in writing to the Administrative Agent,
the Arranger or any Lender by or on behalf of any of the Credit Parties (other
than projections, budgets or other estimates) for purposes of or in connection
with this Agreement, the other Credit Documents, and the Transactions is or will
be, taken as a whole, true and accurate in all material respects on the date as
of which such information is dated or certified (or, if such information has
been updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
herein and therein, in light of the circumstances under which such information
was provided, not misleading in any material respect when taken as a whole. As
of the Closing Date, there is no fact known to any Credit Party which has, or
would reasonably be expected to have, a Material Adverse Effect, which fact has
not been set forth herein, in the financial statements of the Borrower and its
Subsidiaries furnished to the Administrative Agent and/or the Lenders, or in any
certificate, opinion, or other written statement made or furnished by the
Borrower to the Administrative Agent and/or the Lenders. With respect to
projections, budgets and other estimates, except as specifically represented in
Section 5.11(c), the Borrower represents only that such information was prepared
in good faith based upon reasonable assumptions, it being understood that any
projected financial information represents projections, based upon various
assumptions, of future results of operations and that actual results during the
period or periods covered by such projections may differ from the projected
results.

 

5.9 Margin Regulations. None of the Credit Parties is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No proceeds of the Loans will be
used, directly or indirectly, to purchase or carry any Margin Stock, to extend
credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.

 

5.10 No Material Adverse Effect. There has been no Material Adverse Effect since
January 3, 2004, and there exists no event, condition or state of facts that
would reasonably be expected to result in a Material Adverse Effect.

 

66



--------------------------------------------------------------------------------

5.11 Financial Matters.

 

(a) The Borrower has heretofore furnished to the Administrative Agent copies of
(i) the audited consolidated balance sheets of the Borrower and its Subsidiaries
as of January 3, 2004, December 28, 2002 and December 29, 2001, and the related
statements of income, cash flows and stockholders’ equity for the fiscal years
then ended, together with the opinion of Ernst & Young LLP or Arthur Andersen
LLP (as the case may be) thereon and (ii) the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as of the last day of the ninth
fiscal month of fiscal year 2004, and the related statements of income, cash
flows and stockholders’ equity for the nine-month period then ended. Such
financial statements have been prepared in accordance with GAAP (subject, with
respect to the unaudited financial statements, to the absence of notes required
by GAAP and to normal year-end adjustments and present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the consolidated results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended. Except as fully reflected in the most recent financial statements
referred to above and the notes thereto, there are no material liabilities or
obligations with respect to the Borrower and its Subsidiaries of any nature
whatsoever (whether absolute, contingent or otherwise and whether or not due)
that are required in accordance with GAAP to be reflected in such financial
statements and that are not so reflected.

 

(b) The Pro Forma Balance Sheet gives pro forma effect to the consummation of
the IPO, repayment of the Existing Senior Bank Facilities, the Subordinated
Notes and the other Terminating Indebtedness, the Class A Preferred Stock
Repurchase, the initial extensions of credit made under this Agreement, the
payment of transaction fees and expenses related to the foregoing, and the
consummation of the other Transactions, all as if such events had occurred on
the date as of which the Pro Forma Balance Sheet is prepared. The Pro Forma
Balance Sheet has been prepared in accordance with GAAP (subject to the absence
of footnotes required by GAAP and subject to normal year-end adjustments) and,
based on stated assumptions made in good faith and having a reasonable basis set
forth therein, presents fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries on an unaudited pro
forma basis as of the date set forth therein after giving effect to the
consummation of the transactions described above.

 

(c) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries for the
six fiscal-quarter period through the end of the fourth fiscal quarter of fiscal
year 2005, giving effect to the consummation of the IPO, the repayment of the
Existing Senior Bank Facilities, the Subordinated Notes and the other
Terminating Indebtedness, the Class A Preferred Stock Repurchase, the initial
extensions of credit made under this Agreement, the payment of transaction fees
and expenses related to the foregoing, and the consummation of the other
Transactions (the “Projections”). In the good faith opinion of management of the
Borrower, the assumptions used in the preparation of the Projections were fair,
complete and reasonable when made and continue to be fair, complete and
reasonable as of the date hereof. The Projections have been prepared in good
faith by the executive and financial personnel of the Borrower, are complete and
represent a reasonable estimate of the future performance and financial
condition of the Borrower and its Subsidiaries, subject to the uncertainties and
approximations inherent in any projections.

 

67



--------------------------------------------------------------------------------

(d) After giving effect to the consummation of the Transactions, the Credit
Parties taken as a whole on a consolidated basis (i) have capital sufficient to
carry on their businesses as conducted and as proposed to be conducted, (ii)
have assets with a fair saleable value, determined on a going concern basis,
which are (y) not less than the amount required to pay the probable liability on
their existing debts as they become absolute and matured and (z) greater than
the total amount of their liabilities (including identified contingent
liabilities, valued at the amount that can reasonably be expected to become
absolute and matured in their ordinary course), and (iii) do not intend to, and
do not believe that they will, incur debts or liabilities beyond their ability
to pay such debts and liabilities as they mature in their ordinary course.

 

5.12 Ownership of Properties. Each of the Credit Parties (i) has good and
marketable title to all real property owned by it, (ii) holds interests as
lessee under leases in full force and effect with respect to all material leased
real and personal property used in connection with its business, and (iii) has
good title to all of its other material properties and assets reflected in the
most recent financial statements referred to in Section 5.11(a) (except as sold
or otherwise disposed of since the date thereof prior to the Closing Date or as
permitted under Section 8.4), in each case free and clear of all Liens other
than Permitted Liens. Schedule 5.12 lists, as of the Closing Date and after
giving effect to the Transactions, all Realty of the Credit Parties, indicating
in each case the identity of the owner, the address of the property, the nature
of use of the premises, and whether such interest is a leasehold or fee
ownership interest.

 

5.13 ERISA.

 

(a) Each of the Credit Parties and its ERISA Affiliates is in compliance with
the applicable provisions of ERISA, and each Plan is and has been administered
in compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Internal Revenue Code,
except where the failure so to comply would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect. No ERISA
Event (i) has occurred within the five (5) year period prior to the Closing
Date, (ii) has occurred and is continuing, or (iii) to the knowledge of the
Borrower, is reasonably expected to occur with respect to any Plan, in each case
under clauses (i) through (iii) above except to the extent the same would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect. No Plan has any Unfunded Pension Liability as of the most recent
annual valuation date applicable thereto, and none of the Credit Parties nor any
of their respective ERISA Affiliates has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, other than any such liabilities or
transactions that would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect.

 

(b) None of the Credit Parties nor any of their respective ERISA Affiliates has
had a complete or partial withdrawal from any Multiemployer Plan, and none of
the Credit Parties nor any of their respective ERISA Affiliates would become
subject to any liability under ERISA if any such Credit Party or ERISA Affiliate
were to withdraw completely from all Multiemployer Plans as of the most recent
valuation date except where such withdrawal or liability would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect. No
Multiemployer Plan is in “reorganization” or is “insolvent” within the meaning
of such terms under ERISA except where such reorganization or insolvency would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.

 

68



--------------------------------------------------------------------------------

5.14 Environmental Matters. Except as set forth on Schedule 5.14 and except as
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect:

 

(a) No Hazardous Substances are or have been generated, used, located, released,
treated, transported, disposed of or stored, currently or in the past, (i) by
any Credit Party, or (ii) in, on, under, about or to or from any real property
leased, operated or owned by any Credit Party, except in each case in compliance
with all applicable Environmental Laws; and no portion of any such real property
currently or at any time in the past leased, owned or operated by any Credit
Party is contaminated by or contains any Hazardous Substance in amounts
requiring investigation, remediation or any other action under any Environmental
Law.

 

(b) (i) No real property leased, operated or owned by any Credit Party has been
used by any Credit Party or, to the knowledge of the Borrower, by any other
Person, as or for a mine, landfill, dump or other disposal facility, gasoline
service station or bulk petroleum products storage facility, (ii) no portion of
such real property or any other real property currently or at any time in the
past leased, owned or operated by any Credit Party is currently, or to the
knowledge of the Borrower has, pursuant to any Environmental Law, been placed on
the “National Priorities List” or “CERCLIS List” (or any similar federal, state
or local list), and (iii) there are not and, to the knowledge of the Borrower,
have never been any underground storage tanks situated on any real property
leased, operated or owned by any Credit Party.

 

(c) All activities and operations of the Credit Parties are in compliance with
the requirements of all applicable Environmental Laws; each Credit Party has
obtained all licenses and permits under Environmental Laws necessary to its
respective operations; all such licenses and permits are being maintained in
good standing and each of the Credit Parties is in compliance with all terms and
conditions of such licenses and permits; and none of the Credit Parties is
involved in or subject to any actual or alleged Environmental Claims and, to the
knowledge of the Borrower, there are no threatened Environmental Claims
involving any Credit Party.

 

5.15 Compliance with Laws. Each Credit Party has timely filed all material
reports, documents and other materials required to be filed by it under all
applicable Requirements of Law with any Governmental Authority, has retained all
material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties (including, without limitation, the
PATRIOT Act), except in each case to the extent that the failure to comply
therewith, individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.

 

5.16 Intellectual Property. Each of the Credit Parties owns, or has the legal
right to use, all Intellectual Property necessary for it to conduct its business
as currently conducted. Schedule 5.16 lists, as of the Closing Date and after
giving effect to the Transactions, all registered Intellectual Property owned by
any Credit Party. No claim has been asserted or is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any such claim, and to the knowledge of the Borrower, the use
of such Intellectual Property by any

 

69



--------------------------------------------------------------------------------

Credit Party does not infringe on the known rights of any Person, except for
such claims and infringements that would not, individually or in the aggregate,
be reasonably likely to have a Material Adverse Effect.

 

5.17 Regulated Industries. None of the Credit Parties is (i) an “investment
company,” a company “controlled” by an “investment company,” or an “investment
advisor,” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) a “holding company,” a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

5.18 Insurance. Schedule 5.18 sets forth, as of the Closing Date and after
giving effect to the Transactions, an accurate and complete list and a brief
description (including the insurer, policy number, type of insurance, coverage
limits, deductibles, current premium, expiration dates and any special
cancellation conditions) of all material policies of fire, liability (including,
but not limited to, product liability), business interruption, workers’
compensation, and other forms of insurance owned or held by the Borrower and its
Subsidiaries or pursuant to which any of their respective assets are insured as
of the Closing Date. The assets, properties and business of the Borrower and its
Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.

 

5.19 Security Documents.

 

(a) The provisions of each of the Security Documents other than the Mortgages
(whether executed and delivered prior to or on the Closing Date or thereafter)
are and will be effective to create in favor of the Administrative Agent, for
its benefit and the benefit of the Lenders, a valid and enforceable security
interest in and Lien upon all right, title and interest of each of the Credit
Parties that is a party thereto in and to the Collateral purported to be pledged
by it thereunder and described therein, and upon (i) the initial extension of
credit hereunder, (ii) the filing of appropriately completed Uniform Commercial
Code financing statements and continuations thereof in the jurisdictions
specified therein, (iii) the filing of appropriately completed short-form
assignments in the U.S. Patent and Trademark Office and the U.S. Copyright
Office, and (iv) the possession by the Administrative Agent of any certificates
evidencing the securities pledged thereby, duly endorsed or accompanied by duly
executed stock powers, such security interest and Lien shall constitute a fully
perfected and first priority security interest in and Lien upon such right,
title and interest of the applicable Credit Party in and to such Collateral, to
the extent that such security interest and Lien can be perfected by such
filings, actions and possession, subject only to Permitted Liens.

 

(b) The provisions of each Mortgage (whether executed and delivered prior to or
on the Closing Date or thereafter) are and will be effective to create in favor
of the Administrative Agent, for its benefit and the benefit of the Lenders, a
valid and enforceable security interest in and Lien upon all right, title and
interest of each Credit Party that is a party thereto in and to the mortgaged
premises described therein, and upon (i) the initial extension of credit
hereunder and (ii) the filing of such Mortgage in the applicable real property
recording office, such security interest and Lien shall constitute a fully
perfected and first priority security interest in and Lien

 

70



--------------------------------------------------------------------------------

upon such right, title and interest of such Credit Party in and to such
mortgaged premises, in each case prior and superior to the rights of any other
Person and subject only to Permitted Liens.

 

5.20 Labor Relations. None of the Credit Parties is engaged in any unfair labor
practice within the meaning of the National Labor Relations Act of 1947, as
amended. As of the Closing Date, there is (i) no unfair labor practice complaint
before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the knowledge of the Borrower, threatened, against any of the Credit
Parties, (ii) no strike, lock-out, slowdown, stoppage, walkout or other labor
dispute pending or, to the knowledge of the Borrower, threatened, against any of
the Credit Parties, and (iii) to the knowledge of the Borrower, no petition for
certification or union election or union organizing activities taking place with
respect to any of the Credit Parties. As of the Closing Date, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Credit Parties.

 

5.21 No Burdensome Restrictions.

 

(a) No Subsidiary is a party to any agreement or instrument or otherwise subject
to any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Capital Stock, to
repay Indebtedness owed to the Borrower or any other Subsidiary, to make loans
or advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, in each case other
than such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in operating leases and licenses of
real or personal property entered into by the Borrower or any of its
Subsidiaries as lessee or licensee in the ordinary course of business, and (iv)
the Foreign Working Capital Facility (subject to the provisions of Section
8.11).

 

(b) No Credit Party is a party to any written agreement or instrument or subject
to any other obligations or any charter or corporate restriction or any
provision of any applicable Requirement of Law that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.22 OFAC. No Credit Party (i) is or will become a Person whose property or
interests in property are blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages or will engage in any dealings or
transactions prohibited by Section 2 of such Executive Order, or be otherwise
associated with any such Person in any manner violative of Section 2, or (iii)
will otherwise become a Person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
OFAC regulation or executive order.

 

5.23 Deposit Accounts. Schedule 5.23 lists, as of the Closing Date and after
giving effect to the Transactions, all deposit accounts maintained by any Credit
Party at any bank or other financial institution located in the United States
(other than deposit accounts maintained with the Administrative Agent), and
lists in each case the name in which the account is held, the name of the
depository institution, the type of account and the account number.

 

71



--------------------------------------------------------------------------------

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all principal and interest with respect to the Loans and all
Reimbursement Obligations together with all other amounts then due and owing
hereunder (other than contingent and indemnification obligations not then due
and payable):

 

6.1 Financial Statements. The Borrower will deliver to the Administrative Agent
and to each Lender:

 

(a) Within forty-five (45) days (or, if earlier and if applicable to the
Borrower, the quarterly report deadline under the Exchange Act rules and
regulations) after the end of each of the first three fiscal quarters of each
fiscal year (and within sixty (60) days after the end of the fourth fiscal
quarter of each fiscal year), beginning with the fourth fiscal quarter of fiscal
year 2004, unaudited consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated and consolidating statements of income and cash flows for the
Borrower and its Subsidiaries for the fiscal quarter then ended and for that
portion of the fiscal year then ended, in each case setting forth comparative
consolidated (or consolidating) figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal year then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and

 

(b) Within ninety (90) days (or, if earlier and if applicable to the Borrower,
the annual report deadline under the Exchange Act rules and regulations) after
the end of each fiscal year, beginning with the 2004 fiscal year, an audited
consolidated and unaudited consolidating balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and the related audited
consolidated and unaudited consolidating statements of income, cash flows and
stockholders’ equity for the Borrower and its Subsidiaries for the fiscal year
then ended, including the notes thereto, in each case setting forth comparative
figures as of the end of and for the preceding fiscal year together with
comparative budgeted figures for the fiscal year then ended, and, to the extent
audited, certified by Ernst & Young LLP or another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent, together with (y) a report thereon by such accountants
that is not qualified as to going concern or scope of audit and to the effect
that such audited financial statements present fairly in all material respects
the consolidated financial condition and results of operations of the Borrower
and its Subsidiaries as of the dates and for the periods indicated in accordance
with GAAP applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year, and (z) a report by such accountants to the effect
that, based on and in connection with their examination of the financial
statements of the

 

72



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, they obtained no knowledge of the occurrence or
existence of any Default or Event of Default relating to any of the covenants
contained in Article VII of this Agreement, or a statement specifying the nature
and period of existence of any such Default or Event of Default disclosed by
their audit.

 

6.2 Other Business and Financial Information. The Borrower will deliver to the
Administrative Agent and each Lender:

 

(a) Concurrently with each delivery of the financial statements described in
Sections 6.1(a) (including with respect to financial statements as of the end of
and for the fourth fiscal quarter of each fiscal year) and 6.1(b), a Compliance
Certificate with respect to the period covered by the financial statements being
delivered thereunder, executed on behalf of the Borrower by a Financial Officer
of the Borrower, together with a Covenant Compliance Worksheet reflecting the
computation of the financial covenants set forth in Article VII as of the last
day of the period covered by such financial statements;

 

(b) Within thirty (30) days after the end of each fiscal year, beginning with
the 2004 fiscal year, a consolidated operating budget for the Borrower and its
Subsidiaries for the succeeding fiscal year (prepared on a quarterly basis),
consisting of a consolidated balance sheet and consolidated statements of income
and cash flows, together with a certificate on behalf of the Borrower of a
Financial Officer of the Borrower to the effect that such budget has been
prepared in good faith and is a reasonable estimate of the financial position
and results of operations of the Borrower and its Subsidiaries for the period
covered thereby; and as soon as available from time to time thereafter, any
modifications or revisions to or restatements of such budget;

 

(c) Promptly upon receipt thereof, copies of any “management letter” submitted
to the Borrower or any of its Subsidiaries by its certified public accountants
in connection with each annual, interim or special audit, and promptly upon
completion thereof, any response reports from the Borrower or any such
Subsidiary in respect thereof;

 

(d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall make available generally to its shareholders, (ii) all regular,
periodic and special reports, registration statements and prospectuses (other
than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange, and (iii) all press releases
and other statements made available generally by any Credit Party to the public
concerning material developments in the business of the Credit Parties;

 

(e) Promptly upon (and in any event within five (5) Business Days after) any
Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:

 

(i) the occurrence of any Default or Event of Default, together with a written
statement on behalf of the Borrower of a Responsible Officer of the Borrower
specifying the nature of such Default or Event of Default, the period of
existence thereof and the action that the Borrower has taken and proposes to
take with respect thereto;

 

73



--------------------------------------------------------------------------------

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any other
Credit Party, including any such investigation or proceeding by any Governmental
Authority (other than routine periodic inquiries, investigations or reviews),
that would, if adversely determined, be reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect, and any material development
in any litigation or other proceeding previously reported pursuant to Section
5.5 or this Section 6.2(e)(ii);

 

(iii) the receipt by the Borrower or any other Credit Party from any
Governmental Authority of (A) any notice asserting any failure by any Credit
Party to be in compliance with applicable Requirements of Law or that threatens
the taking of any action against any Credit Party or sets forth circumstances
that, if taken or adversely determined, would be reasonably likely to have a
Material Adverse Effect, or (B) any notice of any actual or threatened
suspension, limitation or revocation of, failure to renew, or imposition of any
restraining order, escrow or impoundment of funds in connection with, any
license, permit, accreditation or authorization of any Credit Party, where such
action would be reasonably likely to have a Material Adverse Effect;

 

(iv) the occurrence of any ERISA Event, together with (x) a written statement of
a Responsible Officer of the Borrower specifying the details of such ERISA Event
and the action that the applicable Credit Party has taken and proposes to take
with respect thereto, (y) a copy of any notice with respect to such ERISA Event
that may be required to be filed with the PBGC and (z) a copy of any notice
delivered by the PBGC to any Credit Party or an ERISA Affiliate with respect to
such ERISA Event;

 

(v) the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting any Credit Party or any real property
leased, operated or owned by any Credit Party, or any Credit Party’s discovery
of a basis for any such Environmental Claim; (y) the receipt by any Credit Party
of notice of any alleged violation of or noncompliance with any Environmental
Laws or release of any Hazardous Substance; or (z) the taking of any
investigation, remediation or other responsive action by any Credit Party or any
other Person in response to the actual or alleged violation of any Environmental
Law by any Credit Party or generation, storage, transport, release, disposal or
discharge of any Hazardous Substances on, to, upon or from any real property
leased, operated or owned by any Credit Party; but in each case under clauses
(x), (y) and (z) above, only to the extent the same would be reasonably likely
to have a Material Adverse Effect; and

 

(vi) any other matter or event that has, or would be reasonably likely to have,
a Material Adverse Effect, together with a written statement on behalf of the
Borrower of a Responsible Officer of the Borrower setting forth the nature and
period of existence thereof and the action that the affected Credit Parties have
taken and propose to take with respect thereto; and

 

(f) As promptly as reasonably possible, such other information about the
business, financial condition, operations or properties of the Borrower or any
other Credit Party (including

 

74



--------------------------------------------------------------------------------

any Plan and any information required to be filed under ERISA) as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.2(d) (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on its website on the Internet at the
website address listed in Section 11.5(a)(i), or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.

 

6.3 Existence; Franchises; Maintenance of Properties. The Borrower will, and
will cause each of its Subsidiaries to, (i) maintain and preserve in full force
and effect its legal existence, except as expressly permitted otherwise by
Section 8.1, (ii) obtain, maintain and preserve in full force and effect all
other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and necessary to the
ownership, occupation or use of its properties or the conduct of its business,
except to the extent the failure to do so would not be reasonably likely to have
a Material Adverse Effect, and (iii) keep all material properties in good
working order and condition (normal wear and tear and damage by casualty
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced or, in the good faith judgment of
the Borrower, are no longer useful or desirable in the conduct of the business
of the Borrower or its Subsidiaries.

 

6.4 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply would not be
reasonably likely to have a Material Adverse Effect.

 

6.5 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so would not be reasonably likely to have a Material Adverse Effect, and (ii)
pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, would become a Lien upon any of the properties of any Credit Party;
provided, however, that no Credit Party shall be required to pay any such
unsecured tax, assessment, charge, levy or claim (x) that is being contested in
good faith and by proper proceedings and as to which such Credit Party is
maintaining adequate reserves with respect thereto in accordance with GAAP, or
(y) except where the failure so to pay would be reasonably likely to have a
Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

6.6 Insurance. The Borrower will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurance companies insurance with
respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated (including at
least $10,000,000 in business interruption insurance), and maintain such other
or additional insurance on such terms and subject to such conditions as may be
required under any Security Document.

 

6.7 Maintenance of Books and Records; Inspection. The Borrower will, and will
cause each of its Subsidiaries to, (i) maintain books, accounts and records in
which entries (which shall be true and correct in all material respects) shall
be made of all financial transactions in relation to its business and properties
sufficient to permit the preparation of all financial statements required under
this Agreement in accordance with GAAP and in compliance with the requirements
of any Governmental Authority having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent or any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts and make copies and memoranda of them, and to discuss its affairs,
finances and accounts with its officers and employees and, upon notice to the
Borrower, the independent public accountants of the Borrower and its
Subsidiaries (and by this provision the Borrower authorizes such accountants to
discuss the finances and affairs of the Borrower and its Subsidiaries, provided
that the Borrower shall be entitled to be present at any such discussions), all
at such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided that no Credit Party shall be
required to disclose (a) any materials subject to a confidentiality obligation
binding upon it (but provided further that such Credit Party shall, at the
request of the Administrative Agent or any Lender, use commercially reasonable
efforts to obtain permission for such disclosure and, in the event permission
cannot be obtained, furnish such information regarding the matters to which such
materials relate as can reasonably be furnished without violation of such
confidentiality obligation) or (b) any communications protected by
attorney-client privilege the disclosure or inspection of which, based on a
written opinion of counsel to the Borrower reasonably acceptable to the
Administrative Agent, would waive such privilege.

 

6.8 Permitted Acquisitions. In addition to the requirements contained in the
definition of Permitted Acquisition and in the other applicable terms and
conditions of this Agreement, the Borrower shall, with respect to any Permitted
Acquisition, comply with, and cause each other applicable Credit Party to comply
with, the following covenants:

 

(a) Not less than ten (10) Business Days prior to the consummation of any
Permitted Acquisition, the Borrower shall have delivered to the Administrative
Agent and each Lender the following (but with respect to any Permitted
Acquisition having a Total Acquisition Amount less than $10,000,000, only the
certificate and supporting calculations described in clause (v) below):

 

(i) a reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Person or business that is the subject of such
Permitted Acquisition (each, a “Target”);

 

76



--------------------------------------------------------------------------------

(ii) historical financial statements of the Target (or, if there are two or more
Targets that are the subject of such Permitted Acquisition and that are part of
the same consolidated group, consolidated historical financial statements for
all such Targets) for the two (2) most recent fiscal years available and, if
available, for any interim periods since the most recent fiscal year-end
prepared by a firm of independent certified public accountants reasonably
acceptable to the Administrative Agent;

 

(iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Permitted Acquisition and the consolidation
with the Borrower of each relevant Target) for the twelve-month period following
the consummation of such Permitted Acquisition, in reasonable detail, together
with any appropriate statement of assumptions and pro forma adjustments;

 

(iv) with respect to any such Permitted Acquisition in which any Contingent
Purchase Price Obligations or Seller Subordinated Indebtedness shall be incurred
by the Borrower or any of its Subsidiaries, a copy of the most recent draft of
the acquisition agreement (including schedules and exhibits thereto, to the
extent available) and other material documents (including the documentation
evidencing such Contingent Purchase Price Obligations or Seller Subordinated
Indebtedness); and

 

(v) a certificate, in form reasonably satisfactory to the Administrative Agent,
executed by a Financial Officer of the Borrower on behalf of the Borrower
setting forth the Total Acquisition Amount (including the calculation of any
Contingent Purchase Price GAAP Amount constituting part of such Total
Acquisition Amount and any Contingent Purchase Price Reserve Amount associated
with such Permitted Acquisition) and further to the effect that, to the best of
such Financial Officer’s knowledge, (x) the consummation of such Permitted
Acquisition will not result in a violation of any provision of this Section 6.8
or any other provision of this Agreement, and after giving effect to such
Permitted Acquisition and any Borrowings made in connection therewith, the
Borrower will be in compliance with the financial covenants contained in Article
VII, such compliance determined with regard to calculations made on a pro forma
basis for the Reference Period most recently ended, calculated in accordance
with GAAP as if each such Target had been consolidated with the Borrower for
those periods applicable to such covenants (such calculations to be attached to
the certificate using the Covenant Compliance Worksheet), (y) the Borrower
believes in good faith that it will continue to comply with such financial
covenants for a period of one year following the date of the consummation of
such Permitted Acquisition, and (z) after giving effect to such Permitted
Acquisition and any Borrowings in connection therewith, the Borrower believes in
good faith that the Borrower will have sufficient availability under the
Revolving Credit Commitments to meet its ongoing working capital requirements.

 

(b) As soon as reasonably practicable after the consummation of any Permitted
Acquisition, the Borrower will deliver to the Administrative Agent and each
Lender true and correct copies of the fully executed acquisition agreement
(including schedules and exhibits thereto) and other material documents and
closing papers delivered in connection therewith, together with (in the case of
any Permitted Acquisition having a Total Acquisition Amount less than
$10,000,000, the items described in clauses (i) and (ii) of Section 6.8(a).

 

77



--------------------------------------------------------------------------------

(c) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 6.8 and in the description furnished under Section 6.8(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower on behalf of the Borrower in the certificate referred to in Section
6.8(a)(v) are, to the best of such Financial Officer’s knowledge, true and
correct in all material respects as of the date such certificate is given, which
representation and warranty shall be deemed to be a representation and warranty
as of the date thereof for all purposes hereunder, including, without
limitation, for purposes of Sections 4.2 and 9.1.

 

6.9 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Section 8.5, the Borrower may from time to time create or acquire new Wholly
Owned Subsidiaries in connection with Permitted Acquisitions or otherwise, and
the Wholly Owned Subsidiaries of the Borrower may create or acquire new Wholly
Owned Subsidiaries, provided that:

 

(a) Concurrently with (and in any event within fifteen (15) calendar days after)
the creation or direct or indirect acquisition by the Borrower thereof, each
such new Subsidiary will execute and deliver to the Administrative Agent (i) a
joinder to the Subsidiary Guaranty, pursuant to which such new Subsidiary shall
become a guarantor thereunder and shall guarantee the payment in full of the
Obligations of the Borrower under this Agreement and the other Credit Documents,
and (ii) a joinder to the Security Agreement, pursuant to which such new
Subsidiary shall become a party thereto and shall grant to the Administrative
Agent, for the benefit of the Lenders, a first priority Lien upon and security
interest in its accounts receivable, inventory, equipment, general intangibles
and other personal property as Collateral for its obligations under the
Subsidiary Guaranty, subject only to Permitted Liens;

 

(b) Concurrently with (and in any event within fifteen (15) calendar days after)
the creation or acquisition of any new Subsidiary all or a portion of the
Capital Stock of which is directly owned by the Borrower, the Borrower will
execute and deliver to the Administrative Agent an amendment or supplement to
the Pledge Agreement pursuant to which all of the Capital Stock of such new
Subsidiary owned by the Borrower shall be pledged to the Administrative Agent,
for the benefit of the Lenders, together with the certificates evidencing such
Capital Stock and undated stock powers duly executed in blank; and concurrently
with (and in any event within fifteen (15) calendar days after) the creation or
acquisition of any new Subsidiary all or a portion of the Capital Stock of which
is directly owned by another Subsidiary, the parent Subsidiary will execute and
deliver to the Administrative Agent an appropriate joinder, amendment or
supplement to the Pledge Agreement, pursuant to which all of the Capital Stock
of such new Subsidiary owned by such parent Subsidiary shall be pledged to the
Administrative Agent, for the benefit of the Lenders, together with the
certificates evidencing such Capital Stock and undated stock powers duly
executed in blank;

 

78



--------------------------------------------------------------------------------

(c) Concurrently with (and in any event within fifteen (15) calendar days
thereafter) the creation or acquisition of any new Subsidiary, the Borrower will
deliver to the Administrative Agent:

 

(i) a written legal opinion of counsel to such new Subsidiary (the “New
Guarantor”) addressed to the Administrative Agent and the Lenders in form and
substance satisfactory to the Administrative Agent and its counsel, which shall
cover such matters relating to such New Guarantor and the creation or
acquisition thereof incident to the transactions contemplated by this Agreement
and this Section 6.9 and the other Credit Documents as set forth in the legal
opinion of counsel delivered to the Administrative Agent and the Lenders on the
Closing Date;

 

(ii) (A) a copy of the certificate of incorporation (or other charter documents)
of such New Guarantor certified as of a date that is acceptable to the
Administrative Agent by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such New Guarantor, (B) a copy
of the bylaws or similar organizational document of such New Guarantor certified
on behalf of such New Guarantor as of a date that is acceptable to the
Administrative Agent by the corporate secretary or assistant secretary of such
New Guarantor, (C) an original certificate of good standing for such New
Guarantor issued by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of such New Guarantor and (D) copies of the
resolutions of the Board of Directors and, if required, stockholders or other
equity owners of such New Guarantor authorizing the execution, delivery and
performance of the agreements, documents and instruments executed pursuant to
Sections 6.9(a) and 6.9(b), certified on behalf of such New Guarantor by an
Authorized Officer of such New Guarantor, all in form and substance reasonably
acceptable to the Administrative Agent;

 

(iii) a report of Uniform Commercial Code financing statement, tax and judgment
lien searches performed against such New Guarantor in each jurisdiction in which
such New Guarantor is incorporated or organized, has a place of business or
keeps any material property, which report shall show no Liens on such property
(other than Permitted Liens);

 

(iv) a certificate on behalf of such New Guarantor of the corporate secretary or
assistant secretary of such New Guarantor as to the incumbency and signature of
the officers executing agreements, documents and instruments executed pursuant
to Sections 6.9(a) and 6.9(b);

 

(v) a Solvency Certificate for such New Guarantor, addressed to the
Administrative Agent and the Lenders dated as of the date of creation or
acquisition of such New Guarantor;

 

(vi) evidence reasonably satisfactory to the Administrative Agent that no
Default or Event of Default shall exist immediately before or after the creation
or acquisition of such New Guarantor or be caused thereby; and

 

(vii) a certificate executed on behalf of the Company and such New Guarantor by
an Authorized Officer of each of the Company and such New Guarantor, which shall
constitute a representation and warranty by the Company and such New Guarantor
as of the date of the creation or acquisition of such New Guarantor that all
conditions

 

79



--------------------------------------------------------------------------------

contained in this Agreement to such creation or acquisition have been satisfied,
in form and substance reasonably acceptable to the Administrative Agent.

 

(d) As promptly as reasonably possible, the Borrower and its Subsidiaries will
deliver any such other documents, certificates and opinions, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Required Lenders may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected security interest in the Collateral being
pledged pursuant to the documents described above;

 

provided that, with respect to any Foreign Subsidiary, (i) the Capital Stock of
such Foreign Subsidiary will not be required to be pledged to the extent (but
only to the extent) that (y) such Foreign Subsidiary is a Subsidiary of a
Foreign Subsidiary or (z) such pledge exceeds sixty-five percent (65%) of the
voting Capital Stock of such Foreign Subsidiary, unless and to the extent that
the pledge of greater than sixty-five percent (65%) of the voting Capital Stock
of such Foreign Subsidiary would not cause any adverse tax consequences to the
Borrower, and (ii) such Foreign Subsidiary will not be required to become a
Subsidiary Guarantor if doing so would cause adverse tax consequences to the
Borrower.

 

6.10 Additional Security. The Borrower will, and will cause each of its
Subsidiaries to, grant to the Administrative Agent, for the benefit of the
Lenders, from time to time security interests, Mortgages and other Liens in and
upon such assets and properties of the Borrower or such Subsidiary as are not
covered by the Security Documents executed and delivered on the Closing Date or
pursuant to Section 6.9 and as may be reasonably requested from time to time by
the Required Lenders (including, without limitation, Liens on real property
owned or leased by the Borrower or any of its Subsidiaries, and Liens on assets
acquired by the Borrower or a Subsidiary in connection with any Permitted
Acquisition), but subject to the proviso at the end of Section 6.9. Such
security interests, Mortgages and Liens shall be granted pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and shall constitute valid and perfected security interests
and Liens, subject to no Liens other than Permitted Liens. Without limitation of
the foregoing, in connection with the grant of any Mortgage with respect to any
interest in real property, the Borrower will, and will cause each applicable
Subsidiary to, at the Borrower’s expense, prepare, obtain and deliver to the
Administrative Agent any environmental assessments, appraisals, surveys, title
insurance and other matters or documents as the Administrative Agent may
reasonably request or as may be required under applicable banking laws and
regulations.

 

6.11 Environmental Laws.

 

(a) The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with, and use commercially reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply in all material respects
with and maintain, and use commercially reasonable efforts to ensure that all
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits

 

80



--------------------------------------------------------------------------------

required by applicable Environmental Laws, except to the extent that the failure
to do so would not be reasonably likely to have a Material Adverse Effect.

 

(b) The Borrower will, and will cause each of its Subsidiaries to, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions, required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent that
the same are being contested in good faith by appropriate proceedings or to the
extent the failure to conduct or complete any of the foregoing would not be
reasonably likely to have a Material Adverse Effect.

 

(c) Without limitation of the provisions of Section 6.7, if the Administrative
Agent or any Lender, in accordance with prudent banking practices, has any
reason to suspect a material failure by any Credit Party to comply with the
representations, warranties and covenants set forth herein concerning Hazardous
Substances and Environmental Laws, employees and/or agents of the Administrative
Agent may (but shall not be obligated to) enter upon any Realty of such Credit
Party (subject to the provisions of Section 6.7 with respect to notice and time
of visit) to conduct such inspections and tests, at the Borrower’s sole cost and
expense, as may be reasonably desired by the Administrative Agent or the
Required Lenders to evaluate compliance with Environmental Laws and presence of
Hazardous Substances. If any such inspections or tests reveal facts, conditions
or circumstances that, in the judgment of the Administrative Agent, need to be
investigated, remediated or otherwise addressed under applicable Environmental
Laws, or if the Administrative Agent or the Lenders otherwise learn of such
facts, conditions or circumstances, the Borrower agrees to undertake all
responsive actions required under applicable Environmental Laws. All costs of
such actions shall be paid by the Borrower. In the event that the Borrower shall
fail to timely prosecute to completion such work, the Administrative Agent may,
but shall not be required to, cause such work to be performed, and all
reasonable costs and expenses thereof shall become part of the Obligations. The
Borrower hereby acknowledges that all hazardous waste handling practices and
environmental practices and procedures are the sole responsibility of the
Borrower and its Subsidiaries. The Borrower further acknowledges that neither
the Administrative Agent nor any Lender is an environmental consultant,
engineer, investigator or inspector of any type whatsoever. No act (or decision
not to act) of the Administrative Agent or any Lender related to this Agreement
or any other Credit Document shall give rise to any obligation or liability on
the part of the Administrative Agent or any Lender with respect to environmental
matters. In no event shall any information obtained from the Administrative
Agent or any Lender or their respective employees, representatives or agents
pursuant to this Agreement or any other Credit Document concerning the
environmental condition of any Realty be considered by the Borrower or any of
its Subsidiaries (or any other recipient of such information) as constituting
legal or environmental consulting, engineering, investigating or inspecting
advice, and neither the Borrower nor any of its Subsidiaries (nor any other
recipient of such information) shall rely on such information. The
responsibility for compliance with environmental laws rests solely with the
Borrower and its Subsidiaries.

 

6.12 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably

 

81



--------------------------------------------------------------------------------

requested by the Administrative Agent or the Required Lenders to perfect and
maintain the validity and priority of the Liens granted pursuant to the Security
Documents and to effect, confirm or further assure or protect and preserve the
interests, rights and remedies of the Administrative Agent and the Lenders under
this Agreement and the other Credit Documents.

 

6.13 Deposit Accounts. The Borrower will, and will cause each of its applicable
Subsidiaries to, maintain all of its United States deposit accounts (other than
accounts used exclusively for payroll purposes) either with the Administrative
Agent or with a financial institution that, with respect to such account, has
entered into a tri-party blocked account agreement in form and substance
reasonably satisfactory to the Administrative Agent.

 

6.14 Revisions or Updates to Schedules. If any of the information or disclosures
provided on any of the schedules to this Agreement originally attached hereto
become outdated or incorrect in any material respect, the Borrower shall deliver
to the Administrative Agent and the Lenders as part of the Compliance
Certificate (or earlier if the Borrower so elects) such revisions or updates to
such schedules as may be necessary or appropriate to update or correct such
schedules, which revisions shall be effective from the date accepted in writing
by the Required Lenders (or the Administrative Agent on behalf of and with the
written consent of the Required Lenders) (other than with respect to updates of
Schedule 5.7), such acceptance not to be unreasonably withheld or delayed;
provided that no such revisions or updates to any such schedules shall be deemed
to have cured any breach of warranty or misrepresentation occurring prior to the
delivery of such revision or update by reason of the inaccuracy or
incompleteness of any such schedules at the time such warranty or representation
previously was made or deemed to be made.

 

ARTICLE VII

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all principal and interest with respect to the Loans and all
Reimbursement Obligations together with all other amounts then due and owing
hereunder (other than contingent and indemnification obligations not then due
and payable):

 

7.1 Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio
as of the last day of any fiscal quarter, beginning with the fourth fiscal
quarter of fiscal year 2004, to be greater than 2.5:1.0.

 

7.2 Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio as of the last day of any fiscal quarter, beginning with the first fiscal
quarter of fiscal year 2005, to be less than 5.0:1.0.

 

7.3 Fixed Charge Ratio. The Borrower will not permit the Fixed Charge Coverage
Ratio as of the last day of any fiscal quarter, beginning with the first fiscal
quarter of fiscal year 2005, to be less than 1.1:1.0.

 

82



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full of all principal and interest with respect to the Loans and all
Reimbursement Obligations together with all other amounts then due and owing
hereunder (other than contingent and indemnification obligations not then due
and payable):

 

8.1 Merger; Consolidation. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into any
consolidation, merger or other combination, or agree to do any of the foregoing;
provided, however, that:

 

(i) any Wholly Owned Subsidiary of the Borrower may merge or consolidate with
any Subsidiary Guarantor (provided that a Subsidiary Guarantor is the surviving
entity), or may be liquidated into a Subsidiary Guarantor, in each case provided
further that no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(ii) any Wholly Owned Subsidiary of the Borrower that is a Domestic Subsidiary
may merge or consolidate with another Person other than the Borrower, provided
that (x) the surviving entity is a Domestic Subsidiary and a Subsidiary
Guarantor, (y) unless such other Person is a Wholly Owned Subsidiary immediately
prior to giving effect thereto, such merger or consolidation shall constitute a
Permitted Acquisition and the applicable conditions and requirements of Sections
6.8 and 6.9 shall be satisfied, and (z) no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(iii) any Wholly Owned Subsidiary of the Borrower that is a Foreign Subsidiary
may merge or consolidate with any other Wholly Owned Subsidiary of the Borrower
that is a Foreign Subsidiary, provided that if either constituent corporation is
a Subsidiary Guarantor, the surviving entity shall be a Subsidiary Guarantor,
and provided further that no Default or Event of Default shall have occurred and
be continuing or would result therefrom; and

 

(iv) to the extent not otherwise expressly permitted under the foregoing
clauses, any Wholly Owned Subsidiary that has sold, transferred or otherwise
disposed of all or substantially all of its assets in connection with an Asset
Disposition permitted under this Agreement and no longer conducts any active
trade or business may be liquidated, wound up and dissolved.

 

8.2 Indebtedness. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness other
than (without duplication):

 

(i) Indebtedness of the Credit Parties in favor of the Administrative Agent and
the Lenders incurred under this Agreement and the other Credit Documents;

 

83



--------------------------------------------------------------------------------

(ii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;

 

(iii) purchase money Indebtedness of the Borrower and its Subsidiaries incurred
solely to finance the payment of all or part of the purchase price of any
equipment, real property or other fixed assets acquired in the ordinary course
of business, including Indebtedness in respect of Capital Lease obligations, and
any renewals, refinancings or replacements thereof, provided that all such
purchase money Indebtedness shall not exceed (A) at any time on or before the
last day of fiscal year 2004, $15,000,000 in aggregate principal amount
outstanding, and (B) at any time thereafter, $20,000,000 in aggregate principal
amount outstanding;

 

(iv) unsecured loans and advances (A) by the Borrower or any Subsidiary to any
Domestic Subsidiary Guarantor, (B) by any Subsidiary to the Borrower, or (C) by
the Borrower or any Subsidiary to any Subsidiary that is not a Domestic
Subsidiary Guarantor, provided that any such loan or advance is subordinated in
right and time of payment to the Obligations and is evidenced by a promissory
note, in form and substance reasonably satisfactory to the Administrative Agent,
pledged to the Administrative Agent pursuant to the Security Documents, and
provided further that all such loans and advances made pursuant to clause (C)
above to Subsidiaries (including Foreign Subsidiaries) that are not Domestic
Subsidiary Guarantors shall be subject to the limitations on Investments set
forth in Section 8.5 (including, without limitation, the limitations on
Investments in Foreign Subsidiaries set forth in Section 8.5(xi));

 

(v) Indebtedness of the Borrower under Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes;

 

(vi) Indebtedness existing on the Closing Date and described in Schedule 8.2 and
any renewals, refinancings or extensions of any such Indebtedness, so long as
the principal amount thereof is not increased to an amount exceeding the
principal amount thereof outstanding as of the date of such renewal, refinancing
or extension and the terms thereof, taken as a whole, are not made materially
less favorable to the respective obligors;

 

(vii) Indebtedness consisting of Guaranty Obligations of the Borrower or any of
its Subsidiaries incurred in the ordinary course of business for the benefit of
another Credit Party, provided that the primary obligation being guaranteed is
expressly permitted by this Agreement, and provided that this clause (vii) shall
not permit any guarantee by the Borrower or any Domestic Subsidiary of the
Foreign Working Capital Facility or any other Indebtedness of any Foreign
Subsidiary;

 

(viii) unsecured Indebtedness issued after the Closing Date by the Borrower or
any of its Subsidiaries to sellers in connection with Permitted Acquisitions
(excluding Indebtedness consisting of Contingent Purchase Price Obligations), in
an aggregate principal amount not exceeding $15,000,000 outstanding at any time,
provided that such

 

84



--------------------------------------------------------------------------------

Indebtedness (A) shall not mature or require any scheduled payment of principal
at any time prior to the first anniversary of the later of the Term Loan
Maturity Date or Revolving Credit Maturity Date, (B) is fully subordinated in
right and time of payment to the Obligations on terms and conditions acceptable
to the Administrative Agent, (C) shall have covenants and undertakings that,
taken as a whole, are materially less restrictive than those contained herein
and shall not be cross-defaulted to this Agreement (but may be
cross-accelerated) and (D) is otherwise on terms and conditions acceptable to,
and in a form approved in writing by, the Administrative Agent, and provided
further that no Indebtedness (excluding Indebtedness consisting of Contingent
Purchase Price Obligations) to sellers in connection with Permitted Acquisitions
shall be incurred except on the terms described in this paragraph (the
Indebtedness described in this paragraph, “Seller Subordinated Indebtedness”);

 

(ix) Indebtedness that may be deemed to exist pursuant to any performance bond,
surety, statutory appeal or similar obligation entered into or incurred by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(x) Indebtedness of the Borrower and its Subsidiaries consisting of deposit
overdraft lines of credit, not exceeding $500,000 in aggregate principal amount
outstanding at any time;

 

(xi) Indebtedness of the Borrower and its Subsidiaries arising under agreements
providing for indemnification, adjustment of purchase price or similar
obligations in connection with Permitted Acquisitions or Asset Dispositions
permitted hereunder;

 

(xii) unsecured Indebtedness consisting of Contingent Purchase Price Obligations
of the Borrower and its Subsidiaries (including Contingent Purchase Price
Obligations set forth on Schedule 8.2) to the extent that the aggregate
Contingent Purchase Price Reserve Amounts do not exceed $10,000,000 at any one
time;

 

(xiii) Indebtedness incurred or assumed after the Closing Date by the Borrower
or any of its Subsidiaries pursuant to a Permitted Acquisition, which
Indebtedness (a) is unsecured or, if secured, is secured only by property, plant
and equipment of the acquired business or Person in existence at the time of
such Permitted Acquisition (and in any event, shall not be owing to or secured
in favor of any seller in such Permitted Acquisition), (b) was in existence at
the time of such Permitted Acquisition and was not incurred in contemplation or
anticipation of such Permitted Acquisition, and (c) does not exceed $5,000,000
in aggregate principal amount outstanding at any time;

 

(xiv) Guaranty Obligations in the form of Investments permitted under Section
8.5;

 

(xv) a Foreign Working Capital Facility not exceeding £8,000,000 (or, in the
event of a conversion of Pounds Sterling to Euro, an equivalent amount in Euro
determined as of the date of conversion) in aggregate principal amount
outstanding at any time (and in no event to exceed the equivalent of US
$24,000,000 in aggregate principal

 

85



--------------------------------------------------------------------------------

amount outstanding at any time, based on the spot rate of exchange as determined
by the Administrative Agent in accordance with customary market practice), and
any Guaranty Obligations of Foreign Subsidiaries of Mettis in respect thereof;
and

 

(xvi) other unsecured Indebtedness of the Borrower and its Subsidiaries not
exceeding $10,000,000 in aggregate principal amount outstanding at any time;
provided that the aggregate principal amount of Indebtedness of Foreign
Subsidiaries incurred pursuant to this Section 8.2(xvi) outstanding at any time
shall not exceed $5,000,000.

 

8.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income or profits under the
Uniform Commercial Code of any state or under any similar recording or notice
statute, or agree to do any of the foregoing, other than the following
(collectively, “Permitted Liens”):

 

(i) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the other
Credit Documents;

 

(ii) Liens in existence on the Closing Date and set forth on Schedule 8.3;

 

(iii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, and other similar Liens imposed by law or incurred
pursuant to customary reservations or retentions of title (including contractual
Liens in favor of sellers and suppliers of goods) incurred in the ordinary
course of business for sums not constituting borrowed money that are not overdue
for a period of more than sixty (60) days or that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP (if so required);

 

(iv) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 9.1(j)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, public or statutory obligations,
government contracts, contractual or warranty requirements, and other similar
obligations (other than obligations for borrowed money) entered into in the
ordinary course of business, including obligations under insurance or
self-insurance arrangements;

 

(v) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

 

86



--------------------------------------------------------------------------------

(vi) any attachment or judgment Lien not constituting an Event of Default under
Section 9.1(h) that is being contested in good faith by appropriate proceedings
and for which adequate reserves have been established in accordance with GAAP;

 

(vii) Liens (I) securing the Indebtedness permitted under Section 8.2(iii),
provided that (a) any such Lien shall attach to the property acquired with such
Indebtedness concurrently with or within ninety (90) days after the acquisition
or the refinancing thereof by the Borrower or such Subsidiary, (b) the amount of
the Indebtedness secured by such Lien shall not exceed the lesser of (y) the
fair market value of the property acquired with such Indebtedness at the time of
such acquisition and (z) the cost thereof to the Borrower or such Subsidiary and
(c) any such Lien shall not encumber any other property of the Borrower or any
of its Subsidiaries, and (II) on property, plant and equipment of an acquired
business or Person securing Indebtedness permitted under, and on the terms set
forth in, Section 8.2(xiii);

 

(viii) customary security deposits under operating leases entered into by the
Borrower and its Subsidiaries in the ordinary course of business;

 

(ix) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code of banks or other financial
institutions where the Borrower or any of its Subsidiaries maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business;

 

(x) Liens arising from the filing, for notice purposes only, of UCC-1 financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) in respect of true leases otherwise permitted hereunder;

 

(xi) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, (a) all easements (including, without limitation, reciprocal
easement agreements and utility agreements), rights of way, covenants, consents,
reservations, licenses, encroachments, variations and similar restrictions,
charges and encumbrances on title (including Liens in the nature of municipal
ordinances, zoning, entitlement, land use and environmental regulations) that do
not materially impair the use of such property for its intended purposes or the
value thereof, and (b) any other Lien or exception to coverage described in
mortgagee policies of title insurance issued in favor of and accepted by the
Administrative Agent;

 

(xii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure nondelinquent customs duties in connection with the importation of
goods;

 

(xiii) Liens that arise in favor of banks under Article 4 of the Uniform
Commercial Code on items in collection and the documents relating thereto and
proceeds thereof;

 

(xiv) Liens with respect to cash deposits held in escrow in connection with
Permitted Acquisitions;

 

87



--------------------------------------------------------------------------------

(xv) Liens deemed to exist in connection with investments in repurchase
agreements meeting the requirements of Cash Equivalents;

 

(xvi) any leases, subleases, licenses or sublicenses granted by the Borrower or
any of its Subsidiaries to third parties in the ordinary course of business and
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, and any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease or license permitted under this Agreement;

 

(xvii) Liens consisting of contractual obligations of any Credit Party to sell
or otherwise dispose of assets (provided that such sale or disposition is
permitted under Section 8.4);

 

(xviii) other Liens securing obligations not exceeding $2,500,000 in aggregate
principal amount outstanding at any time;

 

(xix) Liens securing Indebtedness of Mettis and any of its Foreign Subsidiaries
permitted under the Foreign Working Capital Facility (which Liens shall encumber
only assets of Mettis and such Foreign Subsidiaries); and

 

(xx) any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that any such extension, renewal or replacement Lien shall be
limited to all or a part of the property that secured the Lien so extended,
renewed or replaced (plus any improvements on such property).

 

8.4 Disposition of Assets. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) all or any portion of
its assets, business or properties (including, without limitation, any Capital
Stock of any of its Subsidiaries), or agree to do any of the foregoing, except
for:

 

(i) sales, transfers, leases, licenses or other dispositions of inventory,
materials and other property and assets (including intellectual property), in
each case in the ordinary course of business;

 

(ii) the sale, exchange or other disposition of Cash Equivalents in the ordinary
course of business;

 

(iii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Domestic Subsidiary Guarantor
(or by any Foreign Subsidiary to another Foreign Subsidiary, provided that no
Foreign Subsidiary that is a Subsidiary Guarantor may sell, lease or otherwise
dispose of any assets to a Foreign Subsidiary that is not a Subsidiary Guarantor
pursuant to this clause (iii)), in each case so long as no Event of Default
shall have occurred and be continuing or would result therefrom;

 

88



--------------------------------------------------------------------------------

(iv) the sale, exchange or other disposition in the ordinary course of business
of equipment or other capital assets no longer used or useful in the business of
the Borrower and its Subsidiaries;

 

(v) the sale or disposition of assets (other than the Capital Stock of
Subsidiaries) outside the ordinary course of business for fair value and for
cash, provided that (x) the aggregate amount of Net Cash Proceeds from all such
sales or dispositions that are consummated during any Reference Period shall not
exceed $2,000,000 (and the aggregate amount of Net Cash Proceeds from all such
sales or dispositions that are consummated by Foreign Subsidiaries during any
Reference Period shall not exceed $1,000,000), (y) if such sale or disposition
shall be an “Asset Disposition” hereunder, such Net Cash Proceeds shall be
reinvested or applied to the prepayment of the Loans in accordance with the
provisions of Section 2.6(f), and (z) no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and

 

(vi) any merger, consolidation or other transaction expressly permitted under
Section 8.1.

 

8.5 Investment. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, purchase, own, invest in or otherwise
acquire any Capital Stock, evidence of indebtedness or other obligation or
security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, or any investment in cash
or by delivery of property in, any other Person, or purchase or otherwise
acquire (whether in one or a series of related transactions) any portion of the
assets, business or properties of another Person (including pursuant to an
Acquisition), or create or acquire any Subsidiary, or become a partner or joint
venturer in any partnership or joint venture (collectively, “Investments”), or
make a commitment or otherwise agree to do any of the foregoing, other than:

 

(i) Investments consisting of cash and Cash Equivalents;

 

(ii) Investments consisting of the creation of accounts receivable, purchases
and acquisitions of inventory, supplies, materials and equipment or licenses or
leases of intellectual property and other assets, in each case in the ordinary
course of business,

 

(iii) Investments consisting of (w) loans and advances to employees of the
Borrower and its Subsidiaries for reasonable travel, relocation and business
expenses in the ordinary course of business not exceeding $750,000 at any time
outstanding, (x) cash loans and advances to employees of the Borrower and its
Subsidiaries for the purchase of Capital Stock of the Borrower not exceeding
$750,000 at any time outstanding, (y) accounts receivable of the Borrower and
its Subsidiaries created or acquired in the ordinary course of business, and (z)
prepaid expenses of the Borrower and its Subsidiaries incurred in the ordinary
course of business;

 

(iv) Investments (including debt obligations) of the Borrower and its
Subsidiaries received in connection with the bankruptcy or reorganization of
suppliers and customers and in good faith settlement of delinquent obligations
of, and other disputes with, customers and suppliers arising in the ordinary
course of business;

 

89



--------------------------------------------------------------------------------

(v) without duplication, Investments consisting of intercompany Indebtedness
permitted under Section 8.2(iv);

 

(vi) Investments existing as of the Closing Date and described in Schedule 8.5;

 

(vii) Investments of the Borrower under Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes;

 

(viii) Investments in Domestic Subsidiaries, which Domestic Subsidiaries are
Subsidiary Guarantors;

 

(ix) Investments made prior to the date hereof in Foreign Subsidiaries existing
as of the date hereof, provided that nothing in this paragraph shall permit any
Investments made after the date hereof in such Foreign Subsidiaries;

 

(x) Investments consisting of the making of capital contributions or the
purchase of Capital Stock (y) by the Borrower or any Subsidiary in any other
newly created or acquired Wholly Owned Subsidiary that is (or immediately after
giving effect to such Investment will be) a Domestic Subsidiary Guarantor;
provided that the Borrower complies with the provisions of Section 6.9, and (z)
by any Subsidiary in the Borrower;

 

(xi) Investments in Foreign Subsidiaries (including, without limitation (but
without duplication), capital contributions made to any Foreign Subsidiary,
loans made to any Foreign Subsidiary (including loans and advances to Foreign
Subsidiaries made pursuant to Section 8.2(iv)), and Guaranty Obligations with
respect to obligations of any such Foreign Subsidiary) made after the date
hereof in an aggregate amount, as valued at the time each such Investment is
made, not exceeding $10,000,000 for all such Investments from and after the
Closing Date; provided that:

 

(A) the aggregate permitted amount for all such Investments shall increase to
$15,000,000 upon delivery pursuant to Section 6.2(a) of Compliance Certificates
indicating a Total Leverage Ratio of less than 1.75 to 1.0 as of the last day of
two consecutive four-quarter Reference Periods (but provided further that in the
event the Total Leverage Ratio should equal or exceed 1.75 to 1.0 as of the last
day of any fiscal period at any time thereafter, the aggregate permitted amount
for all such Investments pursuant to this Section 8.5(xi) shall automatically be
reduced to $10,000,000 (plus any such Investments pursuant to this Section
8.5(xi) outstanding at the time of reduction to the extent in excess of
$10,000,000, but only to the extent of such excess));

 

(B) the aggregate permitted amount for all such Investments shall increase to
$20,000,000 upon delivery pursuant to Section 6.2(a) of Compliance Certificates
indicating a Total Leverage Ratio of less than 1.5 to 1.0 as of the last day of
two consecutive four-quarter Reference Periods (but provided further that in the
event the Total Leverage Ratio should equal or exceed 1.5 to 1.0 or 1.75 to 1.0
as of the last day of any fiscal period at any time thereafter, the aggregate
permitted amount for all such Investments pursuant to this Section 8.5(xi) shall

 

90



--------------------------------------------------------------------------------

automatically be reduced to $15,000,000 or $10,000,000, respectively (plus any
such Investments pursuant to this Section 8.5(xi) outstanding at the time of
reduction to the extent in excess of $15,000,000 or $10,000,000, respectively,
but only to the extent of such excess));

 

(C) the aggregate permitted amount for all such Investments shall increase to
$25,000,000 upon delivery pursuant to Section 6.2(a) of Compliance Certificates
indicating a Total Leverage Ratio of less than 1.0 to 1.0 as of the last day of
two consecutive four-quarter Reference Periods (but provided further that in the
event the Total Leverage Ratio should equal or exceed 1.0 to 1.0, 1.5 to 1.0 or
1.75 to 1.0 as of the last day of any fiscal period at any time thereafter, the
aggregate permitted amount for all such Investments pursuant to this Section
8.5(xi) shall automatically be reduced to $20,000,000, $15,000,000 or
$10,000,000, respectively (plus any such Investments pursuant to this Section
8.5(xi) outstanding at the time of reduction to the extent in excess of
$20,000,000, $15,000,000 or $10,000,000, respectively, but only to the extent of
such excess)); and

 

(D) notwithstanding the foregoing, no Investments may be made under this Section
8.5(xi) if a Default or Event of Default has occurred and is continuing or would
result therefrom;

 

(xii) the Transactions;

 

(xiii) Permitted Acquisitions; and

 

(xiv) other Investments not otherwise permitted under this Section 8.5
(including joint ventures, but excluding Investments in Foreign Subsidiaries) in
an aggregate amount, as valued at the time each such Investment is made, not
exceeding $2,000,000 for all such Investments from and after the Closing Date.

 

8.6 Restricted Payments.

 

(a) The Borrower will not, and will not permit or cause any of its Subsidiaries
to, directly or indirectly, declare or make any dividend payment, or make any
other distribution of cash, property or assets, in respect of any of its Capital
Stock or any warrants, rights or options to acquire its Capital Stock, or
purchase, redeem, retire or otherwise acquire for value any shares of its
Capital Stock or any warrants, rights or options to acquire its Capital Stock
(collectively, “Restricted Payments”), or set aside funds for any of the
foregoing, except that:

 

(i) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Common Stock;

 

(ii) each Subsidiary of the Borrower may declare and make dividend payments or
other distributions to the Borrower or to a Wholly Owned Subsidiary of the
Borrower that is a Subsidiary Guarantor, or (if such declaring Subsidiary is a
Foreign Subsidiary) to another Wholly Owned Foreign Subsidiary, in each case to
the extent not prohibited under applicable Requirements of Law;

 

91



--------------------------------------------------------------------------------

(iii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may purchase, redeem, retire
or otherwise acquire warrants to acquire shares of its Capital Stock, in an
aggregate cash amount not exceeding $1,000,000 for all such purchases,
redemptions, retirements and acquisitions during any fiscal year; and

 

(iv) the Borrower may make any Restricted Payment in an amount that, taken
together with the aggregate of all other Restricted Payments made by the
Borrower and its Subsidiaries (other than Restricted Payments permitted under
Sections 8.6(a)(i) and 8.6(a)(ii), but including Restricted Payments permitted
under Section 8.6(a)(iii)) from and after the Closing Date, is less than 50% of
Consolidated Net Income for the period (taken as one accounting period) from the
beginning of the first fiscal quarter commencing after the Closing Date to the
end of the Borrower’s most recently ended fiscal quarter for which the Borrower
has delivered financial statements as required by Sections 6.1(a) or 6.1(b), as
the case may be, and the Compliance Certificate as required by Section 6.2(a),
provided that:

 

(A) no Default or Event of Default shall have occurred and be continuing or
would result from such Restricted Payment;

 

(B) after giving effect to such Restricted Payment, the Borrower shall be in
compliance with the Fixed Charge Coverage Ratio set forth in Section 7.3, such
compliance determined with regard to calculations made on a pro forma basis for
the Reference Period most recently ended, calculated in accordance with GAAP as
if such Restricted Payment had been made at the beginning of such Reference
Period; and

 

(C) after giving effect to such Restricted Payment, the Total Leverage Ratio
(calculated on a pro forma basis as set forth above after giving effect to such
Restricted Payment) shall not exceed 1.5 to 1.0.

 

(b) The Borrower will not, and will not permit or cause any of its Subsidiaries
to, make (or give any notice in respect of) any payment or prepayment of
principal on, or interest, fees or premium (if any) with respect to any
Subordinated Indebtedness, or directly or indirectly make any redemption
(including pursuant to any change of control or asset disposition provision),
retirement, defeasance or other acquisition for value of any Subordinated
Indebtedness, or make any deposit or otherwise set aside funds for any of the
foregoing purposes; provided, however, that, subject to the provisions of
Section 8.6(c), the Borrower and its Subsidiaries may make required principal
and interest payments on any Seller Subordinated Indebtedness incurred or issued
pursuant to (and in accordance with the terms of) Section 8.2(viii) and any
Subordinated Indebtedness existing on the Closing Date and described in Schedule
8.2, in each case in accordance with the terms of such Indebtedness (including
any subordination provisions thereof).

 

(c) The Borrower will not, and will not permit any of its Subsidiaries to, make
any payment in respect of any Contingent Purchase Price Obligations (whether or
not such Contingent Purchase Price Obligations constitute Indebtedness) or
Seller Subordinated

 

92



--------------------------------------------------------------------------------

Indebtedness unless, immediately after giving effect to such payment, the
Borrower shall be in compliance with the financial covenants contained in
Article VII, such compliance determined with regard to calculations made on a
pro forma basis for the Reference Period most recently ended, calculated in
accordance with GAAP as if such payment had been made on the last day of such
Reference Period, and the Administrative Agent has received a certificate on
behalf of the Borrower of a Financial Officer of the Borrower to such effect.

 

8.7 Transactions with Affiliates. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into any transaction (including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service) with any officer, director, stockholder or other Affiliate of
the Borrower or any of its Subsidiaries, except in the ordinary course of its
business and upon fair and reasonable terms that are no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person
other than an Affiliate of the Borrower or any of its Subsidiaries; provided,
however, that nothing contained in this Section 8.7 shall prohibit:

 

(i) transactions described on Schedule 8.7 or otherwise expressly permitted
under this Agreement;

 

(ii) transactions among the Borrower and its Wholly Owned Subsidiaries (provided
that such transactions shall remain subject to any other applicable limitations
and restrictions set forth in this Agreement); and

 

(iii) the payment by the Borrower of reasonable and customary fees to members of
its boards of directors (such fees not to exceed, in any event, $500,000 during
any fiscal year) and the payment and provision of compensation and benefits to
its directors and officers relating to their employment.

 

8.8 Lines of Business. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it and its Subsidiaries on the Closing Date and
businesses and activities reasonably related thereto. All references in this
Agreement and the other Credit Documents to “in the ordinary course of business”
shall mean only in the ordinary course of those businesses permitted by this
Section 8.8.

 

8.9 Sale-Leaseback Transactions. Except for transactions otherwise expressly
permitted under this Agreement, and except as permitted by Section 8.2(iii), the
Borrower will not, and will not permit or cause any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real, personal or mixed, and whether now owned
or hereafter acquired) (i) that any Credit Party has sold or transferred (or is
to sell or transfer) to a Person that is not a Credit Party or (ii) that any
Credit Party intends to use for substantially the same purpose as any other
property that, in connection with such lease, has been sold or transferred (or
is to be sold or transferred) by a Credit Party to another Person that is not a
Credit Party.

 

93



--------------------------------------------------------------------------------

8.10 Certain Amendments. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, (i) amend, modify or waive, or permit the amendment,
modification or waiver of, any provision of any Subordinated Indebtedness, the
effect of which would be (a) to increase the principal amount due thereunder or
provide for any mandatory prepayments not already provided for by the terms
thereof, (b) to shorten or accelerate the time of payment of any amount due
thereunder (to the extent such modification would cause any such Subordinated
Indebtedness to become due within one year after the due date for repayment of
any of the Obligations), (c) to increase the applicable interest rate (to the
extent payable in cash) or amount of any fees or costs due thereunder, (d) to
amend any of the subordination provisions thereunder (including any of the
definitions relating thereto), (e) to make any covenant or event of default
therein more restrictive or add any new covenant or event of default, (f) to
grant any security or collateral to secure payment thereof, or (g) to effect any
change in the rights or obligations of the Credit Parties thereunder or of the
holders thereof that, in the reasonable determination of the Administrative
Agent, would be adverse in any material respect to the rights or interests of
the Lenders, (ii) breach or otherwise violate any of the subordination
provisions applicable to any Subordinated Indebtedness, including, without
limitation, restrictions against payment of principal and interest thereon, or
(iii) amend, modify or change any provision of its articles or certificate of
incorporation or formation, bylaws, partnership agreement, operating agreement
or other applicable formation or organizational documents, as applicable, the
terms of any class or series of its Capital Stock other than in a manner that
could not reasonably be expected to adversely affect the Lenders in any material
respect (provided that the Borrower shall give the Administrative Agent and the
Lenders notice of any such amendment, modification or change that is material,
together with copies thereof).

 

8.11 Limitation on Certain Restrictions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of Borrower and any such Subsidiaries to perform
and comply with their respective obligations under the Credit Documents or (b)
the ability of any Subsidiary of the Borrower to make any dividend payment or
other distribution in respect of its Capital Stock, to repay Indebtedness owed
to the Borrower or any other Subsidiary, to make loans or advances to the
Borrower or any other Subsidiary, or to transfer any of its assets or properties
to the Borrower or any other Subsidiary, in each case other than such
restrictions or encumbrances existing under or by reason of (i) this Agreement
and the other Credit Documents, (ii) applicable Requirements of Law, (iii)
customary non-assignment provisions in operating leases and licenses of real or
personal property (including intellectual property) entered into by the Borrower
or any of its Subsidiaries as lessee or licensee in the ordinary course of
business, and (iv) as to clause (b) above only, the Foreign Working Capital
Facility (but only with respect to the Foreign Subsidiary obligors thereunder,
and then only to the extent that any such restrictions could not reasonably be
expected to materially impair the ability of the Borrower to perform its
obligations under this Agreement).

 

8.12 No Other Negative Pledges. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, enter into or suffer to exist any agreement or
restriction that, directly or indirectly, prohibits or conditions the creation,
incurrence or assumption of any Lien upon or with respect to any part of its
property or assets, whether now owned or hereafter acquired, or agree to do any
of the foregoing, other than as set forth in (i) this Agreement and the other
Credit Documents, (ii) any agreement or instrument creating a Permitted Lien,
including the Foreign

 

94



--------------------------------------------------------------------------------

Working Capital Facility (but only to the extent such agreement or restriction
applies to the assets subject to such Permitted Lien), and (iii) operating
leases and licenses of real or personal property entered into by the Borrower or
any of its Subsidiaries as lessee or licensee in the ordinary course of
business.

 

8.13 Fiscal Year. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, change the ending date of its fiscal year to a date other than
the Saturday closest to December 31.

 

8.14 Accounting Changes. Other than as permitted pursuant to Section 1.2, the
Borrower will not, and will not permit or cause any of its Subsidiaries to, make
or permit any material change in its accounting policies or reporting practices,
except (i) as may be required by GAAP (or, in the case of Foreign Subsidiaries,
generally accepted accounting principles in the jurisdiction of its
organization) or (ii) as the Borrower’s independent auditor may recommend and as
reasonably consented to by the Required Lenders.

 

8.15 Ownership of Subsidiaries. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, have any Subsidiaries of the Borrower other
than Wholly Owned Subsidiaries.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

 

(a) The Borrower shall fail to pay when due (i) any principal of any Loan or any
Reimbursement Obligation, or (ii) any interest on any Loan, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement), and (in the case of this clause (ii) only) such failure shall
continue for a period of three (3) Business Days;

 

(b) The Borrower or any other Credit Party shall fail to observe, perform or
comply with any condition, covenant or agreement contained in any of Sections
2.14, 6.1, 6.2(e)(i), 6.3(i), 6.8 or 6.9 or in Articles VII or VIII;

 

(c) The Borrower or any other Credit Party shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections 9.1(a)
and 9.1(b), or any default or event of default shall occur under any Hedge
Agreement to which the Borrower and any Lender or Affiliate of any Lender are
parties, and such failure (i) by the express terms of the relevant Credit
Document, constitutes an Event of Default, or (ii) shall continue unremedied for
any grace period specifically applicable thereto or, if no such grace period is
applicable, for a period of thirty (30) days after the earlier of (y) the date
on which a Responsible Officer of the Borrower acquires knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrower;

 

95



--------------------------------------------------------------------------------

(d) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Credit Party in this Agreement, any of the other Credit
Documents or in any certificate, instrument, report or other document furnished
at any time in connection herewith or therewith shall prove to have been
incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;

 

(e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal amount of
at least $2,000,000 or (z) any termination or other payment under any Hedge
Agreement covering a notional amount of Indebtedness of at least $2,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity;

 

(f) The Borrower or any other Credit Party shall (i) file a voluntary petition
or commence a voluntary case seeking liquidation, winding-up, reorganization,
dissolution, arrangement, readjustment of debts or any other relief under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
controvert in a timely and appropriate manner, any petition or case of the type
described in Section 9.1(g), (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action to authorize or approve any of the foregoing;

 

(g) Any involuntary petition or case shall be filed or commenced against the
Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;

 

(h) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid when
due, exclusive of amounts fully bonded or covered by insurance or for which the
Borrower or any other Credit Party is indemnified in a manner reasonably
satisfactory to the Administrative Agent) in excess of $1,000,000 shall be
entered or filed against the Borrower or any other Credit Party or any of their
respective properties and the same shall not be paid, dismissed, bonded,
vacated, stayed or

 

96



--------------------------------------------------------------------------------

discharged within a period of thirty (30) days or in any event later than five
(5) days prior to the date of any proposed sale of such property thereunder;

 

(i) Any Security Document to which the Borrower or any other Credit Party is now
or hereafter a party shall for any reason cease to be in full force and effect
or cease to be effective to give the Administrative Agent a valid and perfected
security interest in and Lien upon the Collateral purported to be covered
thereby, subject to no Liens other than Permitted Liens, in each case unless any
such cessation occurs in accordance with the terms thereof or is due to any act
or failure to act on the part of the Administrative Agent or any Lender, or the
Borrower or any other Credit Party shall assert any of the foregoing; or the
Subsidiary Guaranty shall for any reason cease to be in full force and effect as
to any Subsidiary Guarantor, or any Subsidiary Guarantor or any Person acting on
its behalf shall deny or disaffirm such Subsidiary Guarantor’s obligations
thereunder;

 

(j) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, any
Credit Party and its ERISA Affiliates have incurred, or would be reasonably
likely to incur liability to any one or more Plans or Multiemployer Plans or to
the PBGC (or to any combination thereof) in excess of $2,000,000;

 

(k) Any one or more licenses, permits, accreditations or authorizations of the
Borrower or any other Credit Party shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken, by any Governmental
Authority in response to any alleged failure by the Borrower or any other Credit
Party to be in compliance with applicable Requirements of Law, and such action,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect;

 

(l) Any one or more Environmental Claims shall have been asserted against the
Borrower or any other Credit Party (or a reasonable basis shall exist therefor)
or the Borrower or any other Credit Party shall have incurred or would be
reasonably likely to incur liability, interruption of operations or other
adverse effects as a result thereof, and such Environmental Claims, liability or
other effect, individually or in the aggregate, has or would be reasonably
likely to have a Material Adverse Effect; or

 

(m) (A) any Person or group of Persons acting in concert as a partnership or
other group (other than the Sponsor) shall have become, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases or
otherwise, the beneficial owner of outstanding Capital Stock of the Borrower
having 35% or more of the Total Voting Power of the Borrower and, at such time
or at any time thereafter at which such Person or group of Persons beneficially
owns, directly or indirectly, Capital Stock of the Borrower having 35% or more
of the Total Voting Power of the Borrower, the Sponsor beneficially owns,
directly or indirectly, Capital Stock of the Borrower having less than a
majority of the Total Voting Power of the Borrower, or (B) during any period of
up to twelve (12) consecutive months, individuals on the Board of Directors of
the Borrower (together with any new directors whose election by such Board of
Directors or whose nomination for election by the Sponsor, as the case may be,
was approved by a vote of either (1) 66-2/3% of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was

 

97



--------------------------------------------------------------------------------

previously so approved or (2) the Sponsor) shall cease to consist of a majority
of the individuals who constituted the Board of Directors at the beginning of
such period.

 

9.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:

 

(a) Declare the Commitments, the Swingline Commitment, and the Issuing Lender’s
obligation to issue Letters of Credit, to be terminated, whereupon the same
shall terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments, the Swingline Commitment and the Issuing Lender’s obligation to
issue Letters of Credit shall automatically be terminated;

 

(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement, the Notes and the other Credit
Documents (but excluding any amounts owing under any Hedge Agreement), shall
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind, all of
which are hereby knowingly and expressly waived by the Borrower; provided that,
upon the occurrence of a Bankruptcy Event, all of the outstanding principal
amount of the Loans and all other amounts described in this Section 9.2(b) shall
automatically become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;

 

(c) Direct the Borrower to deposit (and the Borrower hereby agrees, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such additional amount
of cash as is equal to the aggregate Stated Amount of all Letters of Credit then
outstanding (whether or not any beneficiary under any Letter of Credit shall
have drawn or be entitled at such time to draw thereunder), such amount to be
held by the Administrative Agent in the Cash Collateral Account as security for
the Letter of Credit Exposure as described in Section 3.8;

 

(d) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and

 

(e) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law.

 

9.3 Remedies: Set-Off. In addition to all other rights and remedies available
under the Credit Documents or applicable law or otherwise, upon and at any time
after the occurrence

 

98



--------------------------------------------------------------------------------

and during the continuance of any Event of Default, each Lender may, and each is
hereby authorized by the Borrower, at any such time and from time to time, to
the fullest extent permitted by applicable law, without presentment, demand,
protest or other notice of any kind, all of which are hereby knowingly and
expressly waived by the Borrower (on behalf of itself and the other Credit
Parties) to set off and to apply any and all deposits (general or special, time
or demand, provisional or final) and any other property at any time held
(including at any branches or agencies, wherever located), and any other
indebtedness at any time owing, by such Lender to or for the credit or the
account of the Borrower or any other Credit Party against any or all of the
Obligations to such Lender now or hereafter existing, whether or not such
Obligations may be contingent or unmatured, the Borrower (on behalf of itself
and the other Credit Parties) hereby granting to each Lender a continuing
security interest in and Lien upon all such deposits and other property as
security for such Obligations. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1 Appointment. Each Lender hereby irrevocably appoints and authorizes
Wachovia to act as Administrative Agent hereunder and under the other Credit
Documents and to take such actions as agent on its behalf hereunder and under
the other Credit Documents, and to exercise such powers and to perform such
duties, as are specifically delegated to the Administrative Agent by the terms
hereof or thereof, together with such other powers and duties as are reasonably
incidental thereto.

 

10.2 Nature of Duties.

 

(a) The Administrative Agent shall have no duties or responsibilities other than
those expressly set forth in this Agreement and the other Credit Documents. The
Administrative Agent shall not have, by reason of this Agreement or any other
Credit Document, a fiduciary relationship in respect of any Lender or any other
Person; and nothing in this Agreement or any other Credit Document, express or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations or liabilities in respect of this Agreement
or any other Credit Document except as expressly set forth herein or therein.
The Administrative Agent may execute any of its duties under this Agreement or
any other Credit Document by or through agents or attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact that it selects with reasonable care. The Administrative Agent
shall be entitled to consult with legal counsel, independent public accountants
and other experts selected by it with respect to all matters pertaining to this
Agreement and the other Credit Documents and its duties hereunder and thereunder
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. The Lenders hereby acknowledge that the Administrative Agent shall not
be under any duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Credit Document unless
it shall be requested in writing to do so by

 

99



--------------------------------------------------------------------------------

the Required Lenders (or, where a higher percentage of the Lenders is expressly
required hereunder, such Lenders).

 

(b) The Borrower hereby designates the Administrative Agent to serve as the
Borrower’s agent, solely for purposes of this Section 10.2(b), to maintain the
Register pursuant to the terms of Section 11.7(b).

 

10.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action taken or omitted to be taken by it or such Person
under or in connection with the Credit Documents, except for its or such
Person’s own gross negligence, bad faith or willful misconduct, (ii) responsible
in any manner to any Lender or any other Person for any recitals, statements,
information, representations or warranties herein or in any other Credit
Document or in any document, instrument, certificate, report or other writing
delivered in connection herewith or therewith, for the execution, effectiveness,
genuineness, validity, enforceability or sufficiency of this Agreement or any
other Credit Document, or for the financial condition of the Borrower, any other
Credit Party or any other Person, or (iii) required to ascertain or make any
inquiry concerning the performance or observance of any of the terms, provisions
or conditions (other than delivery of the documents specified in Section 4.1) of
this Agreement or any other Credit Document or the existence or possible
existence of any Default or Event of Default, or to inspect the properties,
books or records of the Borrower or any other Credit Party.

 

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any notice,
statement, consent or other communication (including, without limitation, any
thereof by telephone, telecopy, telex, telegram or cable) believed by it in good
faith to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons. The Administrative Agent may deem and treat each
Lender as the owner of its interest hereunder for all purposes hereof unless and
until a written notice of the assignment, negotiation or transfer thereof shall
have been given to the Administrative Agent in accordance with the provisions of
this Agreement. The Administrative Agent shall be entitled to refrain from
taking or omitting to take any action in connection with this Agreement or any
other Credit Document (i) if such action or omission would, in the reasonable
opinion of the Administrative Agent, violate any applicable law or any provision
of this Agreement or any other Credit Document or (ii) unless and until it shall
have received such advice or concurrence of the Required Lenders (or, where a
higher percentage of the Lenders is expressly required hereunder, such Lenders)
as it deems appropriate, if it so requests, or it shall first have been
indemnified to its satisfaction by the Lenders against any and all liability and
expense (other than liability and expense arising from its own gross negligence
or willful misconduct) that may be incurred by it by reason of taking,
continuing to take or omitting to take any such action. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent’s acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders (or, where a higher
percentage of the Lenders is expressly required hereunder, such Lenders), and
such instructions and any action taken or failure to act pursuant thereto shall
be binding upon all of the Lenders (including all subsequent Lenders).

 

100



--------------------------------------------------------------------------------

10.5 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representation or warranty to it and that no act by the Administrative Agent
or any such Person hereinafter taken, including any review of the affairs of the
Borrower and the other Credit Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that (i) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
properties, financial and other condition and creditworthiness of the Borrower
and the other Credit Parties and made its own decision to enter into this
Agreement and extend credit to the Borrower hereunder, and (ii) it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action hereunder and under the other Credit Documents
and to make such investigation as it deems necessary to inform itself as to the
business, prospects, operations, properties, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except as
expressly provided in this Agreement and the other Credit Documents, the
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information concerning the business, prospects, operations, properties,
financial or other condition or creditworthiness of the Borrower, the other
Credit Parties or any other Person that may at any time come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

10.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
(i) a Default or Event of Default in the payment of principal, interest or fees
hereunder required to be paid to the Administrative Agent shall have occurred or
(ii) the Administrative Agent shall have received written notice from the
Borrower or a Lender referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that any such payment Default or Event of Default occurs or the
Administrative Agent receives such a notice, the Administrative Agent will give
notice thereof to the Lenders as soon as reasonably practicable; provided,
however, that if any such notice has also been furnished to the Lenders, the
Administrative Agent shall have no obligation to notify the Lenders with respect
thereto. The Administrative Agent shall (subject to Sections 10.4 and 11.6) take
such action with respect to such Default or Event of Default as shall reasonably
be directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not be taken,
only with the consent or upon the authorization of the Required Lenders or all
of the Lenders.

 

10.7 Indemnification. To the extent the Administrative Agent is not reimbursed
by or on behalf of the Borrower, and without limiting the obligation of the
Borrower to do so, the Lenders agree (i) to indemnify the Administrative Agent
and its officers, directors, employees,

 

101



--------------------------------------------------------------------------------

agents, attorneys-in-fact and Affiliates, ratably in proportion to their
respective percentages as used in determining the Required Lenders as of the
date of determination, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including, without limitation, reasonable attorneys’ fees and expenses) or
disbursements of any kind or nature whatsoever that may at any time (including,
without limitation, at any time following the repayment in full of the Loans and
the termination of the Letters of Credit and the Commitments) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any other Credit Document or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing, and (ii) to reimburse the Administrative
Agent upon demand, ratably in proportion to their respective percentages as used
in determining the Required Lenders as of the date of determination, for any
reasonable expenses incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, delivery, administration, amendment,
modification, waiver or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any of the other Credit Documents
(including, without limitation, reasonable attorneys’ fees and expenses and
compensation of agents and employees paid for services rendered on behalf of the
Administrative Agent hereunder and/or the Lenders); provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the gross negligence, bad faith or willful
misconduct of the party to be indemnified or from a material breach of such
indemnified party’s obligations or duties hereunder or under any other Credit
Document.

 

10.8 The Administrative Agent in its Individual Capacity. With respect to its
Commitments, the Loans made by it, the Letters of Credit issued or participated
in by it and the Note or Notes issued to it, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers under the Credit Documents as any other Lender and may exercise the
same as though it were not performing the agency duties specified herein; and
the terms “Lenders,” “Required Lenders,” “holders of Notes” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, make investments in, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Borrower, any of its Subsidiaries or any of their respective
Affiliates as if the Administrative Agent were not performing the agency duties
specified herein, and may accept fees and other consideration from any of them
for services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

10.9 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving thirty (30) days’ prior written notice to the Borrower and the
Lenders. Upon any such notice of resignation, the Required Lenders shall, with
the prior written consent of the Borrower (which consent shall not be
unreasonably withheld), have the right to appoint a successor to the
Administrative Agent (provided that the Borrower’s consent shall not be required
in the event a Default or Event of Default shall have occurred and be
continuing). If no successor to the Administrative Agent shall have been so
appointed by the Required Lenders and

 

102



--------------------------------------------------------------------------------

shall have accepted such appointment within such thirty-day period, then the
retiring Administrative Agent may, on behalf of the Lenders and after consulting
with the Lenders and the Borrower, appoint a successor Administrative Agent,
which shall be a financial institution having a rating of not less than “A” or
its equivalent by Standard & Poor’s Ratings Services or any of the Lenders. Upon
the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Credit Documents. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent. If no successor to the Administrative Agent has accepted
appointment as Administrative Agent by the thirtieth (30th) day following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall thereafter perform all of the duties of the
Administrative Agent hereunder and under the other Credit Documents until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for hereinabove.

 

10.10 Collateral Matters.

 

(a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.

 

(b) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments, termination,
expiration or cash collateralization of all outstanding Letters of Credit and
payment in full of all of the Obligations then due and payable, (ii)
constituting property sold or to be sold or disposed of as part of or in
connection with any disposition expressly permitted hereunder or under any other
Credit Document or to which the Required Lenders have consented or (iii)
otherwise pursuant to and in accordance with the provisions of any applicable
Credit Document. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
Collateral pursuant to this Section 10.10(b).

 

10.11 Issuing Lender and Swingline Lender. The provisions of this Article X
(other than Sections 10.9 and 10.10) shall apply to the Issuing Lender and the
Swingline Lender mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.

 

10.12 Other Agents, Managers. Notwithstanding any other provision of this
Agreement or any of the other Credit Documents, any Lenders identified on the
cover page of this Agreement or elsewhere herein as a “Syndication Agent,”
“Documentation Agent,” “Co-Agent,” “Lead Manager” or in any similar capacity are
named as such for recognition purposes only, and in their respective capacities
as such shall have no powers, rights, duties, responsibilities or

 

103



--------------------------------------------------------------------------------

liabilities with respect to this Agreement and the other Credit Documents and
the transactions contemplated hereby and thereby. Without limitation of the
foregoing, none of the Lenders so identified shall have, by reason of this
Agreement or any other Credit Document, a fiduciary relationship in respect of
any Lender or any other Person. Each Lender hereby makes the same
acknowledgments with respect to any Lenders so identified as it makes in Section
10.5 with respect to the Administrative Agent.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1 Fees and Expenses. The Borrower agrees (i) whether or not the transactions
contemplated by this Agreement shall be consummated, to pay upon demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent and the
Arranger (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel to the Administrative Agent and the Arranger) in connection
with (w) the preparation, negotiation, execution, delivery and syndication of
the Commitment Letter, this Agreement and the other Credit Documents and (if
requested by the Borrower) any amendment, modification or waiver hereof or
thereof or consent with respect hereto or thereto, (x) the engagement of
appraisers, consultants, auditors or similar Persons by the Administrative Agent
at any time after the Closing Date to render opinions concerning the Credit
Parties’ financial condition and the value of the Collateral (provided that only
two such engagements per year shall be at the Borrower’s expense, unless an
Event of Default shall have occurred and be continuing, in which case all such
engagements during the continuance of such Event of Default shall be at the
Borrower’s expense), (y) after the occurrence and during the continuance of an
Event of Default, any attempt to inspect, verify, protect, collect, sell,
liquidate or otherwise dispose of any Collateral and (z) the creation,
perfection and maintenance of the perfection of the Administrative Agent’s Liens
upon the Collateral, including, without limitation, Lien search, filing and
recording fees, (ii) after the occurrence and during the continuance of an Event
of Default, to pay upon demand all out-of-pocket costs and expenses of the
Administrative Agent and each Lender (including, without limitation, reasonable
attorneys’ fees and out-of-pocket expenses) in connection with (y) any
refinancing or restructuring of the credit arrangements provided under this
Agreement, whether in the nature of a “work-out,” in any insolvency or
bankruptcy proceeding or otherwise and whether or not consummated, and (z) the
enforcement, attempted enforcement or preservation of any rights or remedies
under this Agreement or any of the other Credit Documents, whether in any
action, suit or proceeding (including any bankruptcy or insolvency proceeding)
or otherwise, and (iii) to pay and hold the Administrative Agent, the Arranger
and each Lender harmless from and against all liability for any intangibles,
documentary, stamp or other similar taxes, fees and excises, if any, including
any interest and penalties, and any finder’s or brokerage fees, commissions and
expenses (other than any fees, commissions or expenses of finders or brokers
engaged by the Administrative Agent or any Lender), that may be payable in
connection with the transactions contemplated by this Agreement and the other
Credit Documents. Notwithstanding the foregoing or any other provision of this
Agreement or any other Credit Documents, so long as the Sponsor is an Affiliate
of the Borrower, the Sponsor in its capacity as a Lender shall not be entitled
to be paid or reimbursed any out-of-pocket costs and expenses by any Credit
Party pursuant to this Section 11.1 or any corresponding expense reimbursement
provision of any other Credit Document.

 

104



--------------------------------------------------------------------------------

11.2 Indemnification. The Borrower agrees, whether or not the transactions
contemplated by this Agreement shall be consummated, to indemnify and hold the
Administrative Agent, the Arranger and each Lender and each of their respective
directors, officers, employees, agents and Affiliates (each, an “Indemnified
Person”) harmless from and against any and all claims, losses, damages,
obligations, liabilities, penalties, costs and expenses (including, without
limitation, reasonable attorneys’ fees and out-of-pocket expenses)
(collectively, “Indemnified Costs”), that may at any time be imposed on,
incurred by or asserted against any such Indemnified Person as a result of,
arising from or in any way relating to the preparation, execution, performance,
enforcement of or preservation of rights under this Agreement or any of the
other Credit Documents, any of the transactions contemplated herein or therein
or any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Loans or Letters of Credit (including,
without limitation, in connection (i) with the actual or alleged generation,
presence, storage, treatment, disposal, transport, discharge or release of any
Hazardous Substances by any Credit Party on, in, to or from any real property at
any time owned, operated or leased by any Credit Party, (ii) any other
Environmental Claims and (iii) any violation of or liability under any
Environmental Law), or any action, suit or proceeding (including any inquiry or
investigation) by any Person, whether threatened or initiated, related to any of
the foregoing, and in any case whether or not such Indemnified Person is a party
to any such action, proceeding or suit or a subject of any such inquiry or
investigation; provided, however, that (I) no Indemnified Person shall have the
right to be indemnified hereunder for any Indemnified Costs to the extent such
Indemnified Costs result from (a) the gross negligence, bad faith or willful
misconduct of such Indemnified Person, its Affiliates, agents or
representatives, or from a material breach of such Indemnified Person’s
obligations or duties hereunder or (b) any claim or claims solely among the
Administrative Agent and the Lenders, or any of them, that do not arise out of
or relate to a Default or Event of Default hereunder, (II) the obligation of the
Borrower to pay or reimburse attorneys’ fees and expenses under this Section is
subject to any otherwise applicable provision contained in Section 11.1 or
elsewhere in the Credit Documents relating to the payment or reimbursement of
attorneys’ fees and expenses, and (III) notwithstanding the foregoing or any
other provision of this Agreement or any other Credit Documents, so long as the
Sponsor is an Affiliate of the Borrower, the Sponsor in its capacity as a Lender
hereunder shall be entitled to indemnification pursuant to this Section or any
corresponding provision of any other Credit Document only to the extent that
Indemnified Costs are incurred by or asserted against the Sponsor in its
capacity as a Lender hereunder. All of the foregoing Indemnified Costs of any
Indemnified Person shall be paid or reimbursed by the Borrower, as and when
incurred and upon demand. To the extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnified
Person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any of the other Credit
Documents, any of the transactions contemplated herein or therein or any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Loans or Letters of Credit.

 

11.3 Governing Law; Consent to Jurisdiction. THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS SHALL (EXCEPT AS MAY BE EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT
DOCUMENT) BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK

 

105



--------------------------------------------------------------------------------

GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF
LAW RULES); PROVIDED THAT EACH LETTER OF CREDIT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OR RULES DESIGNATED IN SUCH
LETTER OF CREDIT OR APPLICATION THEREFOR OR, IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES OF THE INTERNATIONAL CHAMBER OF
COMMERCE, AS IN EFFECT FROM TIME TO TIME (THE “ISP”), AND, AS TO MATTERS NOT
GOVERNED BY THE ISP, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL
OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES). THE BORROWER HEREBY CONSENTS TO
THE NONEXCLUSIVE JURISDICTION OF ANY STATE COURT WITHIN MECKLENBURG COUNTY,
NORTH CAROLINA, OR ANY FEDERAL COURT LOCATED WITHIN THE WESTERN DISTRICT OF THE
STATE OF NORTH CAROLINA FOR ANY PROCEEDING INSTITUTED HEREUNDER OR UNDER ANY OF
THE OTHER CREDIT DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY PROCEEDING TO WHICH THE
ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER, OR THE BORROWER IS A PARTY,
INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF, OR IN CONNECTION WITH ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER, OR THE
BORROWER. THE BORROWER IRREVOCABLY AGREES TO BE BOUND (SUBJECT TO ANY AVAILABLE
RIGHT OF APPEAL) BY ANY JUDGMENT RENDERED OR RELIEF GRANTED THEREBY AND FURTHER
WAIVES ANY OBJECTION THAT IT MAY HAVE BASED ON LACK OF JURISDICTION OR IMPROPER
VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY SUCH PROCEEDING. THE
BORROWER CONSENTS THAT ALL SERVICE OF PROCESS BE MADE BY REGISTERED OR CERTIFIED
MAIL DIRECTED TO IT AT THE ADDRESS SET FORTH IN SECTION 11.5, AND SERVICE SO
MADE SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF
OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID AND PROPERLY ADDRESSED. NOTHING IN THIS SECTION 11.3 SHALL AFFECT THE
RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE ARRANGER OR ANY LENDER TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.

 

11.4 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS TO WHICH IT IS A PARTY.

 

106



--------------------------------------------------------------------------------

11.5 Notices.

 

(a) All notices, directions, consents and other communications provided for
hereunder shall be in writing (including telegraphic, telex, facsimile
transmission or cable communication) and mailed, telegraphed, telexed,
telecopied, cabled or delivered to the party to be notified at the following
addresses:

 

(i) if to the Borrower, to Symmetry Medical, Inc., 220 West Market Street,
Warsaw, Indiana 46580, Attention: Fred Hite, Telecopy No. (260) 267-4551,
Internet address www.symmetrymedical.com, with copies to Olympus Growth Fund
III, L.P., Metro Center, One Station Place, Stamford, Connecticut 06902,
Attention: James Conroy, Telecopy No. (203) 353-5910, and to Kirkland & Ellis,
200 Randolph Drive, Chicago, Illinois 60601, Attention: Francesco Penati,
Telecopy No. (312) 861-2200;

 

(ii) if to the Administrative Agent, to Wachovia Bank, National Association,
Charlotte Plaza Building CP-23, 201 South College Street, Charlotte, North
Carolina 28288-0680, Attention: Syndication Agency Services, Telephone No. (704)
383-3721, Telecopy No. (704) 383-0288; and

 

(iii) if to any Lender, to it at the address set forth on Schedule 1.1(a) (or if
to any Lender not a party hereto as of the date hereof, at the address set forth
in its Assignment and Acceptance);

 

or in each case, to such other address as any party may designate for itself by
like notice to all other parties hereto. All such notices and communications
shall be deemed to have been given (i) if mailed as provided above by any method
other than overnight delivery service, on the third (3rd) Business Day after
deposit in the mails, (ii) if mailed by overnight delivery service, telegraphed,
telexed, telecopied or cabled, when delivered for overnight delivery, delivered
to the telegraph company, confirmed by telex answerback, transmitted by
telecopier or delivered to the cable company, respectively, or (iii) if
delivered by hand, upon delivery; provided that notices and communications to
the Administrative Agent shall not be effective until received by the
Administrative Agent.

 

(b) Notices and communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices thereunder by electronic communication. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed to have been given upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or other communications posted to an internet
or intranet website shall be deemed to have been given upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

107



--------------------------------------------------------------------------------

11.6 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by any Credit Party from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

 

(a) unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan or Reimbursement Obligation, reduce the
rate of or forgive any interest thereon, or reduce or forgive any fees or other
Obligations (other than fees payable to the Administrative Agent, the Arranger
or the Issuing Lender for its own account), (ii) extend the Term Loan Maturity
Date, the Revolving Credit Maturity Date or any other scheduled date for the
payment of any principal of or interest on any Loan (other than in connection
with a mandatory prepayment of the Loans pursuant to Sections 2.6(d) through
2.6(f)) or reduction or termination of the Revolving Credit Commitments in
connection therewith), extend the time of payment of any Reimbursement
Obligation or any interest thereon or extend the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent, the Arranger or
the Issuing Lender for its own account), or (iii) modify the amortization
schedule set forth in Section 2.6(a);

 

(b) unless agreed to by all of the Lenders, (i) increase or extend any
Commitment of any Lender (it being understood that a waiver of any Event of
Default, if agreed to by the Required Lenders or all Lenders (as may be required
hereunder with respect to such Event of Default), shall not constitute such an
increase), (ii) change the percentage of the aggregate Commitments or of the
aggregate unpaid principal amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”), (iii) except as may be otherwise specifically provided in
this Agreement or in any other Credit Document, release all or substantially all
of the Collateral or release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty, (iv) change any other provision of this Agreement or
any of the other Credit Documents requiring, by its terms, the consent or
approval of all the Lenders for such amendment, modification, waiver, discharge,
termination or consent, (v) change or waive any provision of Section 2.15, any
other provision of this Agreement or any other Credit Document requiring pro
rata treatment of any Lenders, or this Section 11.6, or (vi) change or waive
Section 2.10 to permit any Interest Period of greater than six months’ duration
unless such Interest Period is subject to the agreement of all of the Lenders;

 

(c) unless agreed to by (i) all of the Revolving Credit Lenders, (y) extend the
expiry date of any Letter of Credit beyond the Letter of Credit Maturity Date or
(z) change the percentage set forth in the definition of “Required Revolving
Credit Lenders” (it being understood that no consent of any other Lender or the
Administrative Agent is required), or (ii) the Required Revolving Credit
Lenders, (y) change any other provision of Article III or any other terms or
provisions of, or any other terms or provisions of any Credit Document relating
to, any Letter of Credit, or (z) amend, modify or waive any condition precedent
to any Borrowing of

 

108



--------------------------------------------------------------------------------

Revolving Loans or issuance of a Letter of Credit set forth in Section 4.2
(including in connection with any waiver of an existing Default or Event of
Default); and

 

(d) unless agreed to by the Issuing Lender, the Swingline Lender or the
Administrative Agent in addition to the Lenders required as provided hereinabove
to take such action, affect the respective rights or obligations of the Issuing
Lender, the Swingline Lender or the Administrative Agent, as applicable,
hereunder or under any of the other Credit Documents;

 

and provided further that (i) if any amendment, modification, waiver or consent
would adversely affect the holders of Loans of a particular Class (the “affected
Class”) relative to holders of Loans of another Class (including, without
limitation, by way of reducing the relative proportion of any payments,
prepayments or Commitment reductions to be applied for the benefit of holders of
Loans of the affected Class under Sections 2.6(d) through 2.6(f), then such
amendment, modification, waiver or consent shall require the consent of Lenders
holding at least a majority of the aggregate outstanding principal amount of all
Loans (and unutilized Commitments, if any) of the affected Class, (ii) the Fee
Letter may only be amended or modified, and any rights thereunder waived, in a
writing signed by the parties thereto, and (iii) the Administrative Agent may,
without the consent of any Lender, amend or modify any provision of this
Agreement or any other Credit Document if the effect of such amendment or
modification is strictly technical or correctional in nature and does not affect
any substantive rights of any other party hereto or thereto.

 

11.7 Assignments, Participations.

 

(a) Each Lender may assign to one or more other Eligible Assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
outstanding Loans made by it and its participations in Letters of Credit);
provided, however, that:

 

(i) each such assignment by a Lender of any of its interests relating to Loans
of a particular Class shall be made in such manner so that the same portion of
its Commitment, Loans and other interests under and with respect to such Class
is assigned to the relevant Assignee (but assignments need not be pro rata as
among Classes of Loans);

 

(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund with respect to a Lender, without the written consent (to be
evidenced by its counter execution of the relevant Assignment and Acceptance and
not to be unreasonably withheld or delayed) of each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower, no such assignment shall be in an aggregate principal amount
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) less than (x) in the case of Term Loans, $2,500,000 (or, if less,
the full amount of the assigning Lender’s outstanding Term Loans); provided
that, for purposes of this clause (x), a series of assignments by any Lender,
its Affiliates and its Approved Funds on or about the same day to several
Assignees that are Affiliates of one another or are related as Approved Funds
shall be deemed to be a single assignment, and all Term Loans held by the

 

109



--------------------------------------------------------------------------------

Affiliates and Approved Funds of an assigning Lender shall be deemed to be held
by such Lender, (y) in the case of Revolving Credit Commitments, $2,500,000 (or,
if less, the entire Revolving Credit Commitment of the assigning Lender), or (z)
in the case of Swingline Loans, the entire Swingline Commitment and the full
amount of the outstanding Swingline Loans; and

 

(iii) the parties to each such assignment will execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance and will pay a nonrefundable processing fee of $3,500
to the Administrative Agent for its own account.

 

Upon such execution, delivery, acceptance and recording of the Assignment and
Acceptance, from and after the effective date specified therein, (A) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of the assigning Lender
hereunder with respect thereto and (B) the assigning Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than rights under the
provisions of this Agreement and the other Credit Documents relating to
indemnification or payment of fees, costs and expenses, to the extent such
rights relate to the time prior to the effective date of such Assignment and
Acceptance) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of such assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto, except that such assigning Lender shall
continue to be entitled to the protections of Sections 2.16(a), 2.16(b), 2.17,
11.1 and 11.2 for matters arising during the periods while it was a Lender
hereunder). The terms and provisions of each Assignment and Acceptance shall,
upon the effectiveness thereof, be incorporated into and made a part of this
Agreement, and the covenants, agreements and obligations of each Lender set
forth therein shall be deemed made to and for the benefit of the Administrative
Agent and the other parties hereto as if set forth at length herein.

 

(b) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, will maintain at its address for notices referred to in Section
11.5(a)(ii) a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitments of, and principal amount of the Loans owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and each Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee and, if required, counterexecuted by the
Borrower and the Issuing Lender, together with the processing fee referred to in
Section 11.7(a), the Administrative Agent will (i) accept such Assignment and
Acceptance, (ii) on or as of the effective date thereof, record the information
contained therein in the Register and (iii) give notice thereof to the Borrower.
If requested by or on behalf of the Assignee, the Borrower, at its

 

110



--------------------------------------------------------------------------------

own expense, will execute and deliver to the Administrative Agent, in exchange
for the surrendered Note or Notes, a new Note or Notes to the order of the
Assignee (and, if the assigning Lender has retained any portion of its rights
and obligations hereunder, to the order of the assigning Lender), prepared in
accordance with the applicable provisions of Section 2.4 as necessary to
reflect, after giving effect to the assignment, the Commitments and/or
outstanding Loans, as the case may be, of the Assignee and (to the extent of any
retained interests) the assigning Lender, in substantially the form of Exhibits
A-1, A-2, and/or A-3, as applicable. The Administrative Agent will return
canceled Notes to the Borrower. At the time of each assignment pursuant to this
Section 11.7 to a Person that is a Non-U.S. Lender and is not already a Lender
hereunder, the assignee Lender shall provide to the Borrower and the
Administrative Agent the appropriate Internal Revenue Service forms described in
Section 2.17.

 

(d) Each Lender may, without the consent of the Borrower, the Administrative
Agent or any other Lender, sell to one or more other Persons (each, a
“Participant”) participations in all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the outstanding Loans made by it and its participations in Letters
of Credit); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged and such Lender shall remain solely responsible
for the performance of such obligations, (ii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and no Lender shall permit any Participant to have any voting rights
or any right to control the vote of such Lender with respect to any amendment,
modification, waiver, consent or other action hereunder or under any other
Credit Document (except as to actions that would (A) reduce or forgive the
principal amount of any Loan, reduce the rate of or forgive any interest
thereon, or reduce or forgive any fees or other Obligations, (B) extend the Term
Loan Maturity Date, the Revolving Credit Maturity Date or any other date fixed
for the payment of any principal of or interest on any Loan (other than in
connection with a mandatory prepayment of the Loans pursuant to Sections 2.6(d)
through 2.6(f)), any fees or any other Obligations, (C) increase or extend any
Commitment of the Lender selling the participation, (D) release all or
substantially all the Collateral, or (E) consent to the assignment or transfer
by the Borrower of its rights and obligations under this Agreement), and (iv) no
Participant shall have any rights under this Agreement or any of the other
Credit Documents, each Participant’s rights against the granting Lender in
respect of any participation to be those set forth in the participation
agreement, and all amounts payable by the Borrower hereunder shall be determined
as if such Lender had not granted such participation. Notwithstanding the
foregoing, each Participant shall have the rights of a Lender for purposes of
Sections 2.16(a), 2.16(b), 2.17, 2.18 and 9.3, and shall be entitled to the
benefits thereto, to the extent that the Lender granting such participation
would be entitled to such benefits if the participation had not been made;
provided that no Participant shall be entitled to receive any greater amount
pursuant to any of such Sections than the Lender granting such participation
would have been entitled to receive in respect of the amount of the
participation made by such Lender to such Participant had such participation not
been made.

 

(e) Nothing in this Agreement shall be construed to prohibit any Lender from
pledging or assigning all or any portion of its rights and interest hereunder as
security for borrowings or other obligations, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or, in the case of any Lender
that is an Fund, to the trustee under any

 

111



--------------------------------------------------------------------------------

indenture to which such Fund is a party in support of its obligations to the
trustee for the benefit of the applicable trust beneficiaries; provided,
however, that no such pledge or assignment shall release a Lender from any of
its obligations hereunder; and provided further that any foreclosure or similar
action by any such trustee shall be subject to the provisions of this Section
11.7 concerning assignments and no such trustee shall have any voting rights
hereunder solely on account of such pledge.

 

(f) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.7, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto; provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 11.13.

 

(g) Notwithstanding anything to the contrary contained herein, if Wachovia
assigns all of its Revolving Credit Commitments and Revolving Loans in
accordance with this Section 11.7, Wachovia may resign as Issuing Lender upon
written notice to the Borrower and the Lenders. Upon any such notice of
resignation, the Borrower shall have the right to appoint from among the Lenders
a successor Issuing Lender; provided that no failure by the Borrower to make
such appointment shall affect the resignation of Wachovia as Issuing Lender.
Wachovia shall retain all of the rights and obligations of the Issuing Lender
hereunder with respect to all Letters of Credit issued by it and outstanding as
of the effective date of its resignation and all obligations of the Borrower and
the Revolving Credit Lenders with respect thereto (including the right to
require the Revolving Credit Lenders to make Revolving Loans or fund
participation interests pursuant to Article III).

 

(h) Subject to the provisions of this Section 11.7(h), the Sponsor may become a
Lender hereunder pursuant to assignments made in accordance with this Section
11.7, provided that, notwithstanding anything in this Agreement or any other
Credit Document to the contrary, for so long as the Sponsor is an Affiliate of
the Borrower:

 

(i) the Sponsor may hold or own only Term Loans;

 

(ii) the aggregate principal outstanding amount of Term Loans held or owned at
any time by the Sponsor shall not exceed 10% of the aggregate principal amount
of Term Loans outstanding at such time; and

 

(iii) the Sponsor shall not have any right to vote as a Lender hereunder or
under any of the other Credit Documents for purposes of granting consents or
waivers, for purposes of agreeing to amendments or other modifications to this
Agreement or any of the other Credit Documents, for purposes of making requests
to the Administrative Agent pursuant to Section 9.2, or for any other purpose
whatsoever, and the determination of the Required Lenders (or, where a higher
percentage of the Lenders is expressly required hereunder, the determination of
such Lenders, or the determination of any other group of Lenders entitled to
take any vote or give any approval hereunder) shall for all purposes of this
Agreement and the other Credit Documents be made without

 

112



--------------------------------------------------------------------------------

regard to the Sponsor’s interest in any of the Commitments, Loans or other
Obligations. If any Lender sells a participating interest in any of its rights
and obligations hereunder to a participant, and such participant is the Borrower
or an Affiliate of the Borrower, then such transferor Lender shall promptly
notify the Administrative Agent of the sale of such participation. Any such
transferor Lender shall have no right to vote as a Lender hereunder or under any
of the other Credit Documents for purposes of granting consents or waivers or
for purposes of agreeing to amendments or modifications to this Agreement or any
of the other Credit Documents or for purposes of making requests to the
Administrative Agent pursuant to Section 9.2 to the extent that such
participation is beneficially owned by the Borrower or any Affiliate of the
Borrower, and the determination of the Required Lenders (or, where a higher
percentage of the Lenders is expressly required hereunder, the determination of
such Lenders, or the determination of any other group of Lenders entitled to
take any vote or give any approval hereunder) shall for all purposes of this
Agreement and the other Credit Documents be made without regard to the interest
of such transferor Lender in any of the Loans or other Obligations to the extent
of such participation. Nothing in this subsection shall affect any right the
Sponsor may have under the Bankruptcy Code to vote as a Lender on any bankruptcy
reorganization plan that affects the Loans.

 

11.8 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

 

11.9 Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto, and all references herein to any party shall be deemed to
include its successors and assigns; provided, however, that neither (i) the
Borrower nor any other Credit Party shall sell, assign or transfer any of its
rights, interests, duties or obligations under this Agreement without the prior
written consent of all of the Lenders and (ii) Assignees and Participants shall
have such rights and obligations with respect to this Agreement and the other
Credit Documents as are provided for under and pursuant to the provisions of
Section 11.7.

 

11.10 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof, the making and repayment of the

 

113



--------------------------------------------------------------------------------

Loans and the issuance and repayment of the Letters of Credit. In addition,
notwithstanding anything herein or under applicable law to the contrary, the
provisions of this Agreement and the other Credit Documents relating to
indemnification or payment of costs and expenses, including, without limitation,
the provisions of Sections 2.16(a), 2.16(b), 2.17, 2.18, 10.7, 11.1 and 11.2,
shall survive the payment in full of all Loans and Letters of Credit, the
termination of the Commitments and all Letters of Credit, and any termination of
this Agreement or any of the other Credit Documents.

 

11.11 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

 

11.12 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

 

11.13 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential, pursuant to its customary procedures for handling
confidential information of a similar nature and in accordance with safe and
sound banking practices, all nonpublic information provided to it by or on
behalf of the Borrower or any other Credit Party in connection with this
Agreement or any other Credit Document; provided, however, that each of the
Administrative Agent and each Lender may disclose such information (i) to its
Affiliates, and to its and its Affiliates’ respective directors, employees and
agents and to its auditors, counsel and other professional advisors so long such
parties are notified of the confidential nature of such information (provided
that such parties shall be subject to the provisions of this Section 11.13 to
the same extent as such Lender), (ii) at the demand or request of any bank
regulatory authority, court or other Governmental Authority having or asserting
jurisdiction over the Administrative Agent or such Lender or any of their
respective Affiliates, as may be required pursuant to subpoena or other legal
process, or otherwise in order to comply with any applicable Requirement of Law,
provided that the Administrative Agent or such Lender shall, if practicable (and
if not prohibited from so doing by any applicable Requirement of Law or court or
administrative order), provide the Borrower with prior notice of such
disclosure, (iii) in connection with any proceeding to enforce its rights
hereunder, under any other Credit Document or under any Hedge Agreement or in
any other litigation or proceeding in connection with the Credit Documents or
any Hedge Agreement or to which it is a party, (iv) to the Administrative Agent,
the Arranger or any other Lender, (v) to the extent the same has become publicly
available other than as a result of a breach of this Agreement, and (vi)
pursuant to and in accordance with the provisions of Section 11.7(f).

 

11.14 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the

 

114



--------------------------------------------------------------------------------

same instrument. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by the
Administrative Agent and the Borrower of written or telephonic notification of
such execution and authorization of delivery thereof.

 

11.15 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

 

11.16 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

 

11.17 Entire Agreement. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (A) EMBODY
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND THERETO
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN, RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF, INCLUDING, WITHOUT LIMITATION, THE
COMMITMENT LETTER (AND ALL OBLIGATIONS OF THE PARTIES THEREUNDER SHALL BE
TERMINATED AS OF THE DATE HEREOF), BUT SPECIFICALLY EXCLUDING THE FEE LETTER,
AND (C) MAY NOT BE AMENDED, SUPPLEMENTED, CONTRADICTED OR OTHERWISE MODIFIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

SYMMETRY MEDICAL INC. By:    

Title: 

   

 

(signatures continued)

 

S-1



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Administrative Agent, Issuing

Lender, Swingline Lender and as a Lender

By:    

Name:

 

Glenn F. Edwards

Title:

 

Managing Director

 

S-2



--------------------------------------------------------------------------------

ANTARES CAPITAL CORPORATION, as

Syndication Agent and as a Lender

By:    

Title: 

   

 

S-3



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, as Syndication Agent and as a

Lender

By:    

Title: 

   

 

S-4



--------------------------------------------------------------------------------

CIT LENDING SERVICES CORPORATION,

as Documentation Agent and as a Lender

By:    

Title: 

   

 

S-5



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as

Documentation Agent and as a Lender

By:    

Title: 

   

 

S-6



--------------------------------------------------------------------------------

PB CAPITAL CORPORATION By:    

Title: 

   

By:

   

Title: 

   

 

S-7



--------------------------------------------------------------------------------

Schedule 1.1(a)

 

Commitments and

Notice Addresses

 

Lender

--------------------------------------------------------------------------------

   Term Loan
Commitment


--------------------------------------------------------------------------------

   Revolving Credit
Commitment


--------------------------------------------------------------------------------

Wachovia Bank, National Association

   $ 6,066,666.66    $ 6,933,333.35

Antares Capital Corporation

   $ 6,066,666.67    $ 6,933,333.33

General Electric Capital Corporation

   $ 6,066,666.67    $ 6,933,333.33

The Royal Bank of Scotland plc

   $ 6,066,666.67    $ 6,933,333.33

CIT Lending Services Corporation

   $ 6,066,666.67    $ 6,933,333.33

PB Capital Corporation

   $ 4,666,666.66    $ 5,333,333.33     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 35,000,000.00    $ 40,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Notice Addresses

 

Lender

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

Wachovia Bank, National Association

  

Instructions for wire transfers to the

Administrative Agent:

 

Wachovia Bank, National Association

ABA Routing No. 053000219

Charlotte, North Carolina

Account Number: 5000000024476

Account Name: Symmetry Medical, Inc.

Attention: Syndication Agency Services

 

Address for notices as a Lender:

 

Wachovia Bank, National Association

One Wachovia Center, 6th Floor

301 South College Street

Charlotte, North Carolina 28288-0760

Attention: Glenn Edwards

Telephone: (704) 383-3810

Telecopy: (704) 374-4793

 

Lending Office:

 

Wachovia Bank, National Association

Charlotte Plaza Building, CP-23

201 South College Street

Charlotte, North Carolina 28288-0680

Attention : Syndication Agency Services

Telephone: (704) 383-3721

Telecopy: (704) 383-0288

 



--------------------------------------------------------------------------------

Antares Capital Corporation

 

Address for notices as a Lender:

 

Antares Capital Corporation

311 South Wacker Drive, Suite 4400

Chicago, Illinois 60606

Attention: Grant Haggard

Telephone: (312) 697-3988

Telecopy: (312) 697-3998

 

Lending Office:

 

Antares Capital Corporation

311 South Wacker Drive, Suite 4400

Chicago, Illinois 60606

Attention: Grant Haggard

Telephone: (312) 697-3988

Telecopy: (312) 697-3998

 



--------------------------------------------------------------------------------

General Electric Capital Corporation

 

Address for notices as a Lender:

 

General Electric Capital Corporation

500 W. Monroe St.

Chicago, Illinois 60661

Attention: Matthew Nels

Telephone: (312) 441-7697

Telecopy: (312) 441-7598

 

Lending Office:

 

General Electric Capital Corporation

500 W. Monroe St.

Chicago, Illinois 60661

Attention: Matthew Nels

Telephone: (312) 441-7697

Telecopy: (312) 441-7598

 



--------------------------------------------------------------------------------

The Royal Bank of Scotland plc

 

Address for notices as a Lender:

 

The Royal Bank of Scotland

101 Park Avenue, 10th Floor

New York, New York 10178

Attention: Curt Lueker

Telephone: (212) 401-1372

Telecopy: (212) 401-1396

 

Lending Office:

 

The Royal Bank of Scotland

101 Park Avenue, 10th Floor

New York, New York 10178

Attention: Curt Lueker

Telephone: (212) 401-1372

Telecopy: (212) 401-1396

 



--------------------------------------------------------------------------------

CIT Lending Services Corporation

 

Address for notices as a Lender:

 

c/o CIT Group Inc. Business Credit/Corporate

Finance Group

1 CIT Drive, 3rd Floor

Livingston, New Jersey 07039

Attention: Maria Levy

Telecopier No.: (973) 740-5721

Telephone No.: (973) 422-6668

 

with a copy to:

 

c/o CIT Group Inc.

Corporate Legal Department

1 CIT Drive, 3rd Floor

Livingston, New Jersey 07039

Attention: John P. Sirico, II,

Vice President & Assistant Chief Counsel

Telecopier No.: (973) 422-5822 or (973) 740-5841

Telephone No.: (973) 422-5858

 

Lending Office:

 

c/o CIT Group Inc. Business Credit/Corporate

Finance Group

1 CIT Drive, 3rd Floor

Livingston, New Jersey 07039

Attention: Maria Levy

Telecopier No.: (973) 740-5721

Telephone No.: (973) 422-6668

 



--------------------------------------------------------------------------------

PB Capital Corporation

 

Address for notices as a Lender:

 

PB Capital Corporation

590 Madison Avenue, 30th Floor

New York, New York 10022-2540

Attention: Steven Alexander, VP

Telephone: (212) 756-5530

Telecopy: (212) 756-5536

 

Lending Office:

 

PB Capital Corporation

590 Madison Avenue, 30th Floor

New York, New York 10022-2540

Attention: Steven Alexander, VP

Telephone: (212) 756-5530

Telecopy: (212) 756-5536

 